              Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 1 of 126 PageID #:1
                                                                                                                                   (
                                                                                                                                          RECEfiVED
                                                                                             "r} 11'i
                                                         t-iNl'f   E   I)   S'{'   ".\]'fl S            r{.'i'"r i {'} T'
                                                                                                             11   i
                                                                                                                                                  AUG       - 7 Zlts
                                              FOR T}IE NORTHER},I                            }iir$i'.illI( " :}F' :Ii,LXNOIS
                                                                        E,\ST'ETI}{ BIVIS#N                                             .,.[h'*?U6%EiH,Byr8ilr,


In re Scott R Foster

P I air   i   ti ftTP eti   tioner                                                                       1:19-cv-05321
V                                                                                                        ,ludge John Robert Blakey
                                                                                                         Magistrate Judge young e. Xim
Illinois Appellate Court First Distiict Seonnd

Division Jristices Ndary Anne

N'fsson, r\rirelia Fucirski, Vlichael E                                 lfvman
                                  'writrrr*^ilflf-u";:w)1;'^7i2;icanDisab,itiesAct

Nc';; colr.:s l)lairii,TTPetiiioner Fro Se Scott R Foster and pursuant to Federal Rule                                                            2i   :i[ates as
1tril,".l's:

      l.) 'i'iiri           \Tttn;'of futancleirnus seeks tlmr: ltris honorable court order Jnstices Mary A;irre ;,,,.rs+;r,

                 ..ii'rt:.:li:i   ii*ilii;ski.        anci   Michaei B Flyr',ian             of the Appelk,te Court,rt'Illinai:: il'iist                   -D,oiricl-

                 li:"t:.'r'l Liivisi,-rn ) tc accept the iiritial hrief that Fosler                                   has ready to be fiie*J, reviel','lh,e

                 i:tsrit)s il';     elta'c   lirier, and uitimately rulo of the issues raised in F-oster's appeliatr                                      bd:-rx ir:


                 ti:iti ,:l,r:'t.

      )lt Aii reXevaut issues pertainitg to thai ellp*a.i and the deuial of the appeal hecause lioster

                 vr'.?:i n,Dt allci1.'.'ecl       to fiie his airpellate briel'ei.j inc:iuded in the PI-A {Petition tor Leave to

                 App*:ll) tlial.             ',vci$
                                                      jjlecl'wirlr ile llli:lois Sui;remc Court, inhicil :s attached hereto                               as


                 ]--lxhiirit      l.   iJir.ar:e n{-',[g ;!1^t tlrc         *iip'l   cr'riil."   il,A. rilcr is in Ey.i:.ibit ] is tifire staruperl cn the

                 ii:"st   p:,l1gc      e;fl iul- ',-hr.: c&s,: rr.Li.ifl,;:.;::iiirirg",,'ri:i ir', "ii; iijinc         :r   Si.rprtrue Ur.rii'u ai ih*   1..,,p   r-,f

                 c:s'(:h 1-';:lxE.
 Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 2 of 126 PageID #:2



3) Therefore, the American Disabilities Act is the relevant law under which Foster is

    seeking the Writ of lVfanrii'*:iir+.

4) Because the        FLA is so well written,         Foster sees no reason to present any additional

    arguqrent or pleading in this ma$er. hidee<i. It u,or:ld be disingenuous of Foster to

    advance any additional argtrment other than that which he has already made. Rather

    Foster asks that this court incorporate Exhibit 1 into this complaint and do what is

    required to be done in every coun in this countly-READ and comprehend each page                          of
    what Foster has submitted to this court. (Foster is a first rate writer who works very harcl

    on his legal filings.)

s) As can be seen tiom reading the PLA, Foster raised a separate issue apart from the issue

   that is presented. here whioh pertains only to ADA.

6) As a rc:sult, Foster could not and <iirl not appeal the issue perlaining to ADA directly to

   this Feii*rai District Cor:.rt. But instea<i he filed his PLA with the Illinois Supreme Court

   arrcl denial    rif the P1.,,4 date is Novernbir 2,g,'2018 (Exhibit 2;; (Please note that there was

   a subsequent clenial i-,f a       Motion to Rdconsider the PLA, which was denied by the Illinois
                                                     ,ii
                                                r


   Supreme Coufr on March 5,2.019,but in that Motion lroster expressly waived the issue                      of
   the ADA portion of that appeal. Thcireiore, it is Foster's position that the filing of the

   PLA and its subseQuent denial tolleri the six irconth statute of lirnitations in filling an

   FDA ciairn. Furtitermirre, it is Fcster's positiorr that the 300 day "good oause" statute of

   lirnitatiohs for filing an FDA claim is relevant in this matter because of Foster's clear

   ongoirrg harclships, ''-,.triih ire tlocllrnglted in liis Affiriavit of Hardship that i:; attached as

   Exhibit   :1.   i;': thal i\{titlavlt: r"usti:r rnakes   iirar   i.hc exffaordinary financiai and emotional

   harrJship thrrr lre',tiro i:is 1i-r',:ar-r,Jri. daushii;,'have continuously suffered daily for what
Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 3 of 126 PageID #:3




  will   soon be a decade as the result of                 al unqucstionably illegal foreclosure, which is at

  the core of this case. Thel,t *;i*wrdinary circ:.irnstances, which revolve around the very

  hell hole of a life that both he antl his daughter iive daily are the direct result of Foster

  having had the integrity to f,rght vrhat was clearly an iliegal fbreclosure on what was

  perhaps the nicest single floor condo in all of Rogers Park that was on perhaps the nicest
                        .
  cul de sac street in Rogels Park and was truly a mere 200 feet from the edge of Lake

  Michigan wherein Foster had approximately $150,000 in equity given the value of his

  property and the amount on the mortgage!!!! Between working for Uber and working on

  legal issues, Foster has ncrl had a tiay off since February 2018 afull eighteen months ago.

  He has continually struggled vvith his health issues that arise at Foster's age (68), which

  result frc;rn lack of exercise, the doep physical burden of driving (counting off line

  driving time that results from getting back into prime pick up areas) a full sixty hours                  a

  week, (which is the federal maxirnum for truck drivers), as well as being the single father

  of a flfteen year old child rvho home schools his child who is a true genius and is

  crrrrently takirrg classes onlirre from Arizona State University, which tuition is paid for by

 Uber. whiih uralies this pavrnent because Foster is easiiy in the highest category

 (Diamond) oI tJber Drivers, and Foster has driven well over the required 3000 trips.

 Moreover, there are culrently four other active law suits that Foster has filed that pertain
                                            'a   l,   ],


 to this illegal foreclosure with a'fifthon the way, (although by that time one of the four

 active lawsuits will most likely be resolved.l. lnxniUit 3). Indeed. In the past three

 months Foster has filed two law suits in the Circuit Court of Cook County where he paid

 both his filing fees. and        l-Le   rteeded to pay ror sheriffs' service for a total of $2000. Both        of
 these law suits were       urp   agaiirst statute of liilitetion issues so the time and money for
 Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 4 of 126 PageID #:4



     these cases superseded this matter. Both of these law suits resulted directly from the core

     issue of the illegal foreclosu,re . Therefore, Foster is   *'eil   under the 300 day "good cause"

     exception to the 180-day statute of limitations for ADA because in this instance the last

     day for Foster to file this ADA writ of mandamus rvould be September 24,2019. And              if
     poverty relative to one's expenses, health issues, time issues, and single parent

     responsibilities do not meet the good cause exception to filing an ADA claim when there

     is not one day of prejudice with respect to evidence within 6 months perhaps this court

     can explain why not.

7)   This court is further advised that the Appellate Court disgracefully did not even address

     in any way, shape, tlr fbrm the issue of Foster's ADA claim. Rather its response bordered

     on scatological. Moreover, Foster would be delighted to present to this court, the actual

     brief that he would have presented to the Appellate Court, which brief was finished a

     mere nine days after the Appellate Court's order.




Wherefore Petitioner Scott R Foster respectfully requests that this Honorable Court compel

the Illinois Appellate Court First District Illinois Appellate Court First District Second

Division Justices Mary Anne Mason. Aurelia Pucinski, and Michael B l{yman to accept

F'oster's Brief and frorn there ultimately hear and rule on tite appeal.


        ttully Subrnitted



                                                                Date



Scott R Foster
 Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 5 of 126 PageID #:5



5990 North Ridge

Chicago, Illinois. 60660

3l2 485,9800 $cottt'osteGVC(dgmallcom
Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 6 of 126 PageID #:6




                            Exhibit I
                   Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 7 of 126 PageID #:7
                                                    123950




                                                     IN THE SUPREME COURT OF ILLNIOS




                Plll{    Mortgage                                            App*llate Court F'irst Judicial Distict
                IllaintiffAppellee                                           Case Nnmber 1-17-2170



                               v.                                            Circuit Court Cook County--{hancery
                                                                             Division
                Scott R Foster                                               Case Number    l0 CH 48036
                Defcndant Appellant                                          The Honorable Daniel Pakick Brennan

                                                                             Trial Judge Presiding


                                                            P,etition for Leave to Anoed

                                                       Pursuant to Suoreme Court Rute 315




                                                                                 Scott R Foster

                                                                                2488 Smith Street

                                                                                Rolling Meadows. Illinois 60008
                                                                                312 485 9800



                                                                                                     E.FILED
                                                                                                     91211201812:15 PM
                                                                                                     Carolyn Taft Grosboll
                                                                                                     SUPREME COURT CLERK



SUBMITTED - 2289486 -   Sott   Foster - 91211201812:15 PM
                    Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 8 of 126 PageID #:8
                                                    123950




                                                         Pnver for   l*Sgry.*,   tQ,Aqfl   er!

                                   Comes now      ptitioner Ssott Foster pursuant to Supreme Court Rule 315, end

                       respectfully petitions this Coun for leave    tr appe*l from the decision of the Appellate Court

                       First District.


                                                                J,g.{f,mpqt,A*hx


                       The original date upon which the judgmenr/order &"es eilt*red was June 25, 2018. and the

                       date on which the     Motion to Vacate the abave order was denicd and that order was enlered

                       on July 27.3018




                                                                       I
SUBMITTED - 2289486 - Scott Foster - 91211201812:15 PM
                     Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 9 of 126 PageID #:9
                                                     123950




                            Point md Atthp{ties Fdied Uoor For &evier of JqS#q*gt of .t**.Aoptllate Court



                           This fetition fsr Leave to Appeal {PLA) if accepted, will unquestionably be the greatest

                           Pl.A ever successlirlly filed by     a pro $e   litigant in the history of the Illinois Supreme

                           (lourto not because this is a ca.se ol'possible'"first imprea$iot" as it pertains to putting


                           togethsr a propsr and el,e.ndX     StIip*{    standard for a sufficient rnedical issue that would

                           allow fcr an extension ol'time for a litigant tr: file a legal document/brief in an lllinois

                           c$urt ca$e where there is an already an urder with a filing deadline. (Indeed, it may not be

                           a csse   of first impression at all but instead a blatant disrcgard of Illinois Court rules

                           because there is a sign on the desk of &e        lllinois $upreme Court Clerk'r Oflice in

                           Chicaga thst states in relevant part: *It is the Policy of the Supreme Court of lllinois that:

                           Individuals with disabilities have an equal oppsrtunity to pafiicipate in and benefit from

                           all Court activities.'" {Exhihit    l)   Regardless.    if this pLA is nst   accspted, [or the

                           suggested alternative in a footnote Bt th$ end          sf this PLA is also ignorcd] the Petitioner

                           has the right to take this matter to the l'ederal District Court in Chicago. because this

                           mfltter involves ADA" rvtrich is a Federal Lnw. Rath$, as pad of the only issue raised for

                           review Petition$r Scott R Foster ("Foster*') will highlight rhe barlly needed addition to

                           Illincis $upreme Court Rule        I 13 that pertains     to foreclosue law suits filed in lllinois.

                           This addition cculd result in an addifionsl .7 to 1.2 billion doltars in proputy taxes being

                           paid each year throughout the State of        llliilois   and   will finally prevenr the worsl kind of

                           mo{tgage liaudslschemes fiom ever again nccurring in the Stare of lllinois, Currently,

                           Supreme Coun Rule I 13 is "made of S*iss Cheese" despite the fact that it suceeeds in

                           prevenling some types of foreclosure abuse by both Plaintiffs and Defendants. And

                           because Toster highlighted the deep costs/losses sustained by Cook County taxpayers in


                                                                         /tu
SUBM,TTED - 2289486 - Ecott Fosler - 912112018 12:15 PM
                  Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 10 of 126 PageID #:10
                                                    123950




                          the mere two doeruneuts of his that are pre$ented for review there is a*othor compelting

                          issue raised herein*unquestioned overt racism practiced by bo*r national lenders and

                          Cook CoLrnty Chancery Court Judges. This practice truly requires Fsderal scnrtiny and

                          perhaps aversighr. Simply pur. Cook County Chancery Court Judges iu the Foreclosure

                          Section between the years of 2009 and 2sl ? were only marginally better in their

                          treatmenl of Aftic*n Americans than were Scuthem stato courts from before 1966.

                          Thus. the   lllin*is $upreme Court     can set aside w'hatever haughtisr it has about the

                          Petitioner being a no$-attomsy pro se as Fcster knows &r more about the combined

                          issues of macro economics, econornetrics. probability, rcal estate market analysis, short

                          salcs/foreclosures and mortgags schemes than the Illinois Suprerne Court Justices or           for
                          that matter the committe* of "'exprts" who put tilgsthsr Rule I 13.


                                                                     $l}.ftilqfitie$

                                                                                                                   Pages

                          Illinois Sqnrsme.Souq+       S,utB   tll                                            3,8,9,19

                          {,mericsn Di*Abilitio$ Arf ,{2 U.$. Code S l?L,gl {*p,A}                            3'4,5

                          t 4.1   Amqn{lmsnt Uniled $rqr?s Consrit{tion                                       3,4-5

                                                                                                                  5.6

                         I(scd v lilinpir,I,{q.   l#-Ixs-gt Cir.20lgl                                         7

                         lxhibit I (Phoro    aad affidavit)                                                   I

                         Exhitrit 2 {Copy of Fan$ie Mae Rule)                                                 10,   ll
                         f;xhibit 3 (Affidavit)                                                               14,15,16.1 7

                         Exhibit 4 {Affrdavit}                                                                t7
                         Exhibit 5 {Affidavit)                                                                t8



                                                                         ,,'3
SUBMITTED - 2289486 - Scott Foster -9A11201812:15 PM
                   Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 11 of 126 PageID #:11
                                                     123950




                           Exhibir 6 (Photo axl Affidavit)                                                           l8

                                                                 $I*f$apnt,q.d {*ct$

                           This PLA pertains unly to fwo mr:tious b-v Foster and two subsequent orders snter$d by

                           the Appellate Caufi First District, The first Motion by Foster was filed on June I E, ?018

                           and ll'as captioned as;


                           Motion    for A{ditional0xlppsiq,n         gf llime   to,sile}nitial Apoollate Brief for H*alrh
                                                                         Smsogg
                           This motion is hereaffer referred to as      "Mstion l* (.4,-31*A4Z)

                           Motion I slated that prior to flling Motion I Foster had previr:usly filed          a motisn before

                           ths lllinois Appellate Court lul District asking for one final extension to file his Appellate

                           Court brief. which Motion was graated on June 7 2Sl8            an<t   whieh order gave FostEr until

                           June 20,2018 ta {ile his      brief. But bef*re the due &te of June 20.2018 foster filed

                           Mofion I that sought      an addilional 30 days in which to     file Fcster"s initiat appellate court

                           brief, which moii$n for the lirct tisLg raised Foster's diabetie/prediabetie

                           disabilityftnedical condition (A-32*A331 and alsu requested the additional time so that

                           he could advance a$ ergument lor atlding provisions to Suprerne Court Rule 113. qrherein

                           !'oster wrote his hope that the "brief g*es further in pratecting the rights of Cook

                           County's homeoxners as well as the common welfsfe of e.rery citizen iu Cook Couuty".

                           {A-3?*A-33. A-37}

                           This motisn was denied an June 35, and the case r*as dismissed ("Order              l")   where there

                          w&s ilot one single wnrd       in Order I that pertained to Fo$ter's nredical issue. (A-4-*A-5)

                           In respnse to order       I l'oster   {iled a sesond Motion that was captioned as:


                          Motion t* Ymate Finel order Dismissing Appell*nt,s App*rl, whieh ii lited
                          puruuaat to rllinois Supr*m* Court R.ule 361, ard whieh Motion sp*citrically
                          pertains to thir Apptllate Court's blatant dhregrd snd willful violrtion of the

                                                                         /ry
SUBMITTED - 2289486 - Scott Foster - 91211201812:15 PM
                   Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 12 of 126 PageID #:12
                                                     123950




                           Amcriean Dir*biltti** Act 42 U.S. Codc $ 12f01 (ADA) which hrs well-krown
                           *peeilie prol*ction* that pertain to thir esttcr *nd which protectiour directly
                           inrolve th* $qpfl?fg*cfts,q,Cliurt pf ,ghq fq*fffpmjh A$,Fpd$*nf..of        U+,itsd          tlf
                           $tetes Constitution. (A-l l)
                           This Motiou, (aMotion         2')   pertained to the American Disabilities Act 42 U.S.

                           Cod* $ 12101 {ADA} ,which protections directly invoks the Equal Proteciion

                           Clause af the Fourteenth Amendment of the Uuited Sates Constirution. Motlon 2

                           stated that Foster has a recognized medical diagnosis          krcwn      as pre diabetes that

                           has its own medical code, and whish condition takes a substantial period of time

                           in one*s day to work upon and which work to resslve ean take up to a year. A*

                           su$h. Fsster wrote ttrat      Appllate Ccurt"s refusal to grant additian*l time in which

                           to allow Soster to file his brief whe* Foster's Motion          I    raised for the   lixt   time

                           this disability/condition was       &   Iyillfrd violation sf ADA.


                           Foster's argufiier* was as follows:


                                "The Uaited States Constitution is the Supreme Law of the United States                       of
                                America ...and the first section of thel4e Amendment of the Unitsd States

                                constitution is the "Hqual Protsction cl&use'', which rsads in its entirety as

                                follons:


                                All persons born or namrelieed in the United $tates and subject to the jurisdictiou
                                thereof are citizens of the United $tates and of the State whersin they residc. No
                                State shall make or enforce any law u'hich shall abridge the privileges sr imrnrnities
                                of citizens of the United $tates; nor shall any Sate deprive ary person of life, liberty,
                                or prcperty, without due process of lewl nor deny to any penon within its
                                jurisdiction the equal protection of the laws.

                                 fhe American Disabilities Act (ADA) 42 u.s. code g 12101 was signed into

                                law on July 26. 1990. Relevant p$rliun$ of this law are the fullowing: 42 u.$.

                                Code $ 12101 - Findings and purpose.. . (b)PuRposs It is the purpose of this


                                                                            Ir:
SUBMITTED - 2289486 - Scott Foeter - 9n1/2018 12:15 PM
                   Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 13 of 126 PageID #:13
                                                     123950




                                 chapter*.       ..{   1
                                                           )lo provide a cl*ar and comprehensive *ational rnandate for the

                                 elimination      of discrimination                against individuals with disabilities...(4) to

                                 invoke thc sweep of congressional autharity, including the p*wer to errforce

                                 the l'ourteanth Amendmenl and ti) regulate commerce, in order to address &e

                                 major areas of discrimination faced day-to-day by pople with disabilities.

                                 l'urthermsre 42 u.s. code g                   1   2 I 0z   *   reads   Definition of disabirity.   ..


                                 (1)DlsAsll-trv The tenn "disability" rn*ans, with respect to an in{ivi4ual-

                                a physicnl or menlal impcirment that substantially                             limits one or more mqior

                                life activities of ruch individual reccrrd r:f such an impairmeut.".{2}                             M*m.
                                 Lt   Ft A(Tlv   trms i*clude;        reading" csrcentrating, thinking. communicating,

                                and working."              (A-l   l-A-t   5)


                           ln ilIation ? flosier also pravided a letter from Lawrence J Beuret MD that stated

                           that foster hs$ a medical condition kuourn as prediabetes. In particular Dr.

                           Beur*i's lelter stated that Foster's co*dition had a.n e{fect upon Foster's *.&!i&fo

                                                                                                                    Dr. Souret specifically

                           11Y0te:


                          "$cott now manifests the foilorving physical $ymptom$ cleady linked to prediabtes:
                           _      A) Frequsnt urination when he eet$ $ugarcd foods and do*s not walk his required
                          five miles day; S) Crackcd hssls and all $es that have dweloped discoloration; Cja
                          waist size that i* 44 inchex D) A weight of ?57 pounds with a 5 faot I I inch height. E)
                          significant PeripheralNeurop*rhy in his left *'pinky" finger; F) Itching redness,Ind
                          initation in the aHominal area adjacent to his                           klt
                                                                                 O) a constant redness in his Ieft arm
                          pit; and H-) most significantly fatigue, which limits the amount of work he can do in any
                          day." (A-28)
                          Therefore, l'osier once again contended that the prior appellale court's order                                 of   June 7

                          rryhile   writt*n {and s$rnped)           as a {inal order meant                no&ing in the light of Foster.s

                          disabilitylcondition simply because Fosrsr only raised fo: the
                                                                                         first time. his

                                                                                        "d1
SUBMITTED - 2289486 - Sc$tt Foster - 9n1/201812:15 pM
                   Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 14 of 126 PageID #:14
                                                     123950




                            dixabilitylcundition in his motion      of   Juns 18, 2018.   (A=15*A-i6). An Order denying

                            Motioa 2 was entered on July 27,7018. This order is hereaftEr relerred to as (*Order

                           2").   {4,8-A-9}

                            Hurth*rmnre in     lllofion   I " ['aster raiset] islues that pertained to thc condxct of brth   T*m

                            Belcz*k. the attorney tbr PHH and the trial murt Judge" Daniel llatrick llrennan:

                            5pc*ificall,v" Fost*r *antendtid that in 1017 Judge Brennan disregarded Cathay           jankS
                            A*ctttqrn    291{i   ll,Ann-(fl} lgz?E gqpl*gber,3g:101fi. where           Judge srennan's ruling

                            r*'as inapposite to the   i{q+fif*lp{i,$Sry.*nf;! dispoEi**,f*cf .if.,qltt#v whercrhere was

                            also no Nutice of Acceleratiar and *'hich apinion was not only authared by r:ow

                            Suprenre Court Justice Scott       Nevin but pertained to a mling Judge Brennan mads in

                           anathsr foreclosure cass in 2015.        {A-i}*"A-14)

                           l'ostsr also addrsssed the issue of an increase in crime, which crime Foster wrote was

                           document*d in the gre*ter number of murders over the past few yenrs in those very

                           neighb'orhoods that saw the greatest numbers of lbreclosnrss.           (A-35*4-36)       He also

                           addr*ssed the issue of legal misconduct by Attomey Tom Belczak wherein Foster opined

                           that criminal charges could be filed as the result of an upcoming Federal FDCPA (Fair

                           Debt Collection Pracrice Ave) claim.          {A-36*A-38)

                           Foster refered to the Case Shiller [nd*x. a composite olmonthly housing price changes

                           in 20 metropolilan areas thrCIughout the tJnited States. (A-35-A-40). And in the *ec$nd

                           motion he retbned ta his attomeys. J*anne and llob Sweeny:r rvife and husband legal

                           tt:*m rvhere Jr:nnnc lu(L! {)n thc rcam al J*nner and B}ock that rvcn the lnrgest jury verdict




                                                                           ,x?

SUBMITTED - 2289486 - Scott Foster - 912112018 12:15 PM
                   Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 15 of 126 PageID #:15
                                                     123950




                           on b*half on an individual in the histary cf the lJnited $tates and Bob wtrn the largest

                           defa$ati*n of char*cter verdict in the history of lllinoi*. Morcov$r. Soster r*rote:


                           " the Sweenys felt it was a waste and maney to pursue a defense when there c*me a time
                           *-hen Judge Brennen flat out lied about there having ken a required ac*eleratiol letter
                           {iled, Whirh S* ir.$n{a$p,g W n rffl+;tglipqglmr,wiLl,h*-o,reqt{tqd,,ip rli+.
                                                                                                         *pu{r,.tht
                           Aroellate brief.o (A-20)

                           Fnsler also wrate that he had put in 650 hours of *'ork in finishing his Appellate court

                           brief and that he had done an additional300 hours of work completing a forensic

                           Iinancial analysis of a "'ledgsf'" which detailed analysis had been presentcd to the

                           Afionrey Censral of the United States of America.{Dspertment of Justics as part       of
                           F'osteros   FCA {False Claim Act} claim.-(A-19} And hs alro wrote that the Record on

                           Appeal was almost 2800 pages long. (A-1$)


                                                                Argument

                           Foster would initially note that while the only issuss   kfore   this court are the two

                           orders, the two motions that soster wrots had a substantial number of facts

                          pertaining to the underlying court case, and lhal as a result, Foster is able to put

                          togeih*r a relatively good scenario as to what accurred in the cam"


                          I'he physical and mental symptoms Foster exhibited were sufficient thnt thsy

                          juxified the diagnosis of prediabetes, where the medical approach to this

                          diagnosis required.Foster to take additional time than otherwise would have taken.


                          This mattsr is directly on point with a 201$ seventh circuit Court of Appeals

                          decisisn in Smd v,.Illipoi* No.   14-I?{r.   As did Reed, Fosrer has a msdical issue

                          thst mandates an a$commodation thai in this instance required additional time to



                                                                    xg
SUBMITTED - 228St86 - Scott Foster - 9D11201812:15 PM
                   Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 16 of 126 PageID #:16
                                                     123950




                           complete his brief. And n'hen combined with the argumsnt already advanced

                           before the Appellate Court, this is suffisieut to ovemrl* &e Appellate Court


                           lndeed this court is asked to consider what rvould be an Appellate Court's prsper ruling

                           if   an appeilant or appellee   larwsr was involved in a serious accident such that one's

                           concsntration was affcsted and the lawyer was fatigued such that the lawyer could not

                           compleh a brief that was al$o under a final order as to du* date. once again, the

                           attorney's   "rudin{rcolce.xtr{lins,        t                                           '(all of
                           which are affected by fatigue) would be impaired. Indeed, it is precisely these five words

                           that Foster would urge the lllinois Supreme Court to adopt as the appropriate $tandard

                           wheir Foster's Pl,A is accepted" {By which time Foster can Affsrd a first rate attomey io

                           *rite   th€ actual briefs.)


                           Moreover the prior extensions in *'hichto {ile the initial brief took ints consideration

                           other truly extenuating circumgtances, which included an aggravated battery committed

                           uprn Foster by three drunk Uber passengers, (A.18) Foster's homelessness, which came

                           (in patt) as a direct result of criminal misconduct of PHI{ Mortgage and their attorneys.

                           Spe*ifically, Foster and his now 14 year old daughter sl*pt at Northwestern University

                           Library', {where Foster is an alum and was an Evans Scholar), the Edgewater Dunkin

                           Donutso two diff*rent motets. (at one of which Lucy received severe bed bug bites) the

                           Red Line, the Brown Line, and the Purple Line, as well in &e ba*k of a rsntial car that

                           Foster used to drive for Uber for     I   months where his passenger rating 4.95 put him in the

                           top one percent of chicago area drivers, and according to uber, his percentage         of
                           passenger compliments relative to his        "fivr   Star Ratings'" was among the highest in the

                           nation. (A-18*A-19)


                                                                           xg
SUBMITTED - 2289486 - Smtt Foster - 9i2112018 12'.15 PM
                   Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 17 of 126 PageID #:17
                                                     123950




                           Neverthsless. Foster readily acknowledges       &x    the Appellate Court's prior order of June

                           l8 would be dispositive if      Soster had previously invoked his disabitity/medical condition

                           in prior reque$ts for time to complete the initial brief and told the Appellate Csurt tlrat he

                           could have the initial brief finished by a certain time. Ile did not.


                           'lhe   second issue raised by Foster in his initial motiou for sn extension request was that

                           Foster wanted to propa*e an addition to lllinais Suprcme Ccurt Ruls 113 that would

                           result in ths various taldng bodies in the Sare      of lllinois garnering anywhere ftom .? to
                           1.2   billion dollars in additional property ta:r revenue per year   as a resuk   ofpreventing

                           unfair fareclosures as well as accelerating the foreclosure process whsn it is justified.

                           MoreoYer, there lvould be far greater savings to ihe tax payers of the United $tates       of
                           America given that msny mortgages are insured by FHA which is wholly owned by the

                           United $tates governmeilt), as well as Fannie Mae aud freddi* Mac both of which are

                           CSII$ (Covernment $ponsored Sntities), wherein the United States of Arnerica ultimately

                           guarantees the mortgage. Accordingly. Foster is proposing the following addifional

                           language to    lllinois   Suprenne Court Rule 113:



                           {e} Pr*ve-up Af{idavits ..,


                                   {l) Content of Prove-up Affidavits All affidavits submiued in suppo* of entry of
                          aiudgmeut of foreclosure. default or otherwise, shall contain, at a minimum, the
                          following information:
                                           (iv). lhsre must be submiued the following rlrec docurnents at the tjme of
                          the filing of the ftrreclosurs action: Noti*e of lntent to Foreclosure {aka Notice of
                          Defbutt). Notice of lntent t* Accelerate, and Notice of Acceleration. There must also be
                          proof that said documents were sent by US Mail to the mortgagor" The only u*ception to
                          this requircmeut is uhen the mortgage note does not cCIntain language that requires such a
                          process, but instead allows an immediate .filing of a law suit for foreclosure.

                                         (v) In addition io payment history, there must also be a cr:mplete record of
                          all charges and credits on the record as well as a clear and concise explanatian of all such


                                                                       Fto
SUBMITTED - 2289486 - Scotl Foster - 91211201812:15 PM
                   Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 18 of 126 PageID #:18
                                                     123950




                           charges including a clery and prccise explanation of all codes used, These charges are not
                           limited to paymsill$ but must also include the follcwjng; Late charges,late fees. pre
                           acceleration charges, charges after acceleraiion" adjustments to &e ledger. fees related to
                           inspection of a prop*rty as rvell of credits of any kind. And in the svent of a change in
                           lenders or a change in the holder of the note securing the mortgage, this complete record
                           of the prcvious lender{s}/note holder need* to be included with the foreclosure {iling

                           rr*hy are these changes so vitally important? Because the    lllinoi*   $upreme Court is

                           advised that there is o{len a second or third lenderlnote holder that often holds the

                           mortgage at the time a forrcloswe law'suit is filed. and this scenario    will   soon increase

                           given that there is an increasing abssnce of banks involved in writing a mortgage.

                           Mortgages are often packaged as a group in "basket*" that are $CImetimss known as

                           Mortgage Backed $ecurities. which baskets *re sold (in expeetation of a profit) to

                           investors. Thus. thesc MBSs can be repeatedly'sold as sommodities gcing &om one so-

                           called "lender"Tnote holder (h{ortgagee} to another. So the risk of a mistake at every

                           subsequtnt scle/transfer of a note puts the msrtgagor deeply at iisk of fraud particularly

                           if   the market ""gces against" the return on any given basket. and the note holder seeks    to

                           recoup a bad invcstm*nt. Sut as harrowing as this is. even more     imprtantly is the issue

                           of Bqvback     Dfurndrrhieh Foster hflq rcv-er.{gq+,flpoer{      Lr &nvlginoiq      Sorcllstc
                          Court Ooinion or auv Itlinois $upqq$,?.Cq#rt-Oninipt$r.*+#,thr,h,$sf sxamqkJuf

                          ffHv$ilckDemand is the follo$in+,fllgn*4aiuinsto a Buvbsek pemand orovision

                          whict lgrglt*Sl.i* tal{sn directlv from Fanni*       Ma,c (sxhitrit 2)


                          Fannis Mae has the right to require a lender to repurchase a mortgnge loan or an acquired
                          propefiy. or remit a make whole payment, as a result of a breach of the Lender Contract.
                          for loans subject to the remedics ftamevyork. if a brcach of a selling repressntalion and
                          weffenty is identilied. such breach must rssult in a significant detbct. In addition ro
                          repurchase for breash of warranty. lenders may be rsquired to repurshflse some loans
                          bc$au$e the terms under which the mortgage loans were purehased or sceuritir.ed call fur
                          * repurchase. Unless a loan has qualihed for relief frorn enforcemEnt for breaches of
                          certain selling repressntetions and warranties in acc<xdance with A?.-3.2-02. Enforcernp,pl
                          Rpliejfor Brgqghqg"pf.egrtair Representations and wan,anties Relatqsl tn undqrwriting

                                                                     #y
SUBMITTED - 2289486 - Scott Foster - 91211201812:15 PM
                  Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 19 of 126 PageID #:19
                                                    123950




                          aBiLEligibilit),, a decision not to require repurchase at a particular time does n*t waive
                          Fannie Mae's right to demnnd repurchmr al a later time, or to institute other remedies for
                          breaeh of thr Lender Contract.

                          Fannie Mae may conduct several different types of reviews with rs$poct to a mofigsge
                          loan. includirg a post-purchase revie*'" an early payment default r*virw, a xrvicing
                          review, or a past*foreclcsure review. During the course of a review, Sannie Mae may
                          identily significant underwriting deficiensies" significant defscts, a bre*ch of a selling
                          rsprs$entatisn or warr&nty, sr a breach of the terms of any applicable coRiract provision.
                          lf any of the loregoing are identified, $annie Mae may require the immediate ropurhase
                          of a mortgagc loan or an acquired property or the remittence of a make whole paymert
                          (all of which fall under the definition ola "demand") unless and until such mortg*ge loan
                          is eligible for relief from enforcement lor breachcs of certaiu undenrriting and eligibility
                          representations and warranties in accordance with 42:3.?-02. EnfarSement Relie{for
                          Breache* of Ce.rlain Repre$cntations a,$d Warranties Related ro Underwriting &$d
                          Elisibility.

                          Simply Fut. ifthe so called "lender"/loan origi*ator/note hnlder screws up a GSE (Fa*nie

                          or Ireddir) loan or thinks that one may have screrryed up a loan or feels thal the

                          mortgagsr is even at risk *l'default, the lender/loan originatorlnote holder has rn ex$eme

                          incentive to ry.gid the buyback provision being enacted. And the best way for that to

                          occur is to cornmit some small sort of *und*tectable" traud that places the

                          blame sponsibility on the mortgagor.            'Ihere are all kinds of schemes $ne can cook up          if
                          one is not required to detail the camplete record, 0lr.g gueh p{a-mnlq,ffoTl{ he n


                          IgLtS*f*q$S. thal ly*s,,#iv*q, but q[.rly fg*CIftte{ through r.pfranqe in-th*rgf cgd*e

                          thrt   req.uiqed   intpfpfrtntio+ r*   rrll l* rh+fqf$ f$&1,{.S*|o4st_rntf{     tlp,,,p"Xs*f,daLe   op

                          $hhh rccelpmtisn         ryss ac,tqslly Coqf,   qlllclr il*$&rnrio.n   ry,as consiqlenr   wifh rakipg

                          a$v{m.Sg*,qf S,lmIllr$lp ip,Qodd Fr,apk{ilection 1401} tbat wss uagsed into lpw on

                          July   21^   ?01$,*It.{hff"g lry,ffi mrrgy il,T"f-cprd-of osvpents qqddnot mlde ap,ofppptd

                          fS, *,1[   rocords of thc trnnsnction. thig ocheme would bo olerloqkef,! And if this was a

                          Fannie Mae Lsan where this occuned with hundreds of similar mortgagcrs, then the

                          taxpayers of the     tlnitsd States of America r+uuld   be cheated ost of teils of millions    of

                                                                       ffit,,

SUBMITTED - 228918G - Scott Foster - U21nO1812:'15 PM
                   Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 20 of 126 PageID #:20
                                                     123950




                           dollars, and the only way e ffio{tgegor wauld be able to figure this out *"ould be      if   he

                           really understood real estate and had a best friend in real e$tats such as Charlie Hck

                           whose otlice is in Chicagu and who is a tbrmer Presidenl of the National Association              of
                           Mortgage Brokers and whn could explaiil to Foster the concept of Buyback Demand.

                           Hmmmm. And if this'"hypothetical" example were true. then someone such as Foster

                           wauld have a valid FCA claim with DOJ-


                           As the caption page makes clear, *ris case wa$ filed in 2010. The primary rcason for this

                           length is that PHH did not tile its Third Motion for Sale until 6 years and 9 days afler the

                           law suit was filed and the prior two Motions for sale were withdrawn with no

                           explanation" {A'19 & A-21*A-22) Why? Secause PHH figured out that Fsster.*krertr

                           his stuff', and that if PHH released these documents, it would bscome widespread

                           knowledge, Bnd a small company like pHH would go out of business.


                           The rccords releas€d by PHH in its thinl Motion for Sale made clear that Foster did not

                          owe sne dime as he had been given six months forbearance beginning in Mareh 2010,

                          which forbearance was eut short because PI{l"l wanted to take an advantage of a loophole

                          that the pas$age of Dodd Frank pre$cnt*d when it was signed into law on July           2I,   A010.

                          And despite ths fact that this $:rs unque$tionably new inforrnation, Judge Brennan

                          refused to allow Foster to file either an aflirmativo      de&nx or a counterclsim. (A-21*A-
                          ,1\


                          ln support of the Dodd frank scheme, PHH and its attomeys Shapiro Kreisrnrn endlessly

                          verbigerated ihe same lie, That lie is that aNotice of Intent to Foreclose is the sarue

                          documem as botl#either        a   Notice of Intent to Accelerate and/ar a Notice uf Acceleration.

                          It is neither" These are three sdparate artd distinct documents that must be presented at

                                                                          r#
                                                                               IJ
SUBMITTED - 2289[86 - Scott Foster - 9r21DA1812:15 PM
                   Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 21 of 126 PageID #:21
                                                     123950




                           diflerent $tflge$ of the foreclosure prsc*ss in order for   a   judicial sale to CIcfirr. {A-21 & A-

                           33*A-34) And        that lie rvill put Tom Belczak and a few PIIH employees in Fedtral

                           Prison


                           Foster pointed out in     Mstior I   that the loss to Cook County tax eollcctions as the direct

                           result of having Judge Brtnnan on the bench during th* entire foreclosurE debacle was

                           such that just by hirnself, Judge Brennan had cost Cook County property tar< collsctions

                           ore quarter of a biilion dollars over the prior five years* and thx the loss in Cook County

                           home values attributable to Judge Brennan (relxive to any other of the          lg rneaopoliun
                           areas in the Case Shiller Housing Price Index) was 2.5      Billion Dollars. Moreovcr Foster

                           opined that there was a real cost in blood&uman lives that resulted from Judge Brernfln,s

                           applyrng a rubtrer stamp. Specifically, in poor and working class neighborhoodx ths

                           peuple who *hold thin$t together" ar€ lhe biggest stake holdss--the ou.ner$ of residential

                           properti*s. A*d when a neighborhood loces those stakeholder$ due to exces$iye

                           forsclasures or unfair property taxes (as was docurnented in a rscsrt investigatiw series

                           titled *The Tax Dir"ide" by the Chicago Tribune) thenthere will be an increase in ali

                           kinds   of   negative sacial son$squences.   (A-35-A-36)

                           Foster also pointed out that with respect to the 5 miltion or so residents of Cook County,

                           what mattered ffio$t was the horrific beating of housing priccs in cook County. To

                          sub*tantiate his claims, Foster fufiher pointed to the aforsmentioned Case Shiller Indsx,

                          Since mid-2008      (ust   as the Oreat Reeession ryas beginning and housing prices had      not

                          yet cratered), {he compsile 20 city Case Shitler Index has oyercorne its slump in the
                                                                                                                ten

                          years after ?008 and recovered from an index reading        of l?2 to208,an increase of 20
                          percent. Of the 20 cites. 19 cities had higher individual in*eases in the Case Shiller


                                                                        *ty
SUBMITTED - 2289486 - Scott Foster - 912112018 12:15PM
                   Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 22 of 126 PageID #:22
                                                                      123954




                           Ind*x ovsr this time period. The only city that did not recovff from its 2008 index          l0
                           years ago was Chicago, which currgnt Case Shiller reading was 92 percent of what it had

                           been len years hefore.       If the Chicago Case Shiller Index    had merely reached parity over

                           the past teil yeaf,$, tho following tvould have been    rue of the Chicago area: Instead of an

                           average trome value of value of $218,000, it would be around $23s,000. That is an

                           &Yerage differencc    in value of $?0,000 per unit. Givsn that there are approximately        l.l
                           million hom*s in Cook Countyo this meant that the curent net aggregate loss in home

                           values in large part because of excessivs foreclosures was a straggering $?2,0CI0,000,000

                          Moreov*r, if one assigned a mere 12 psrcenl of Co,ok County foreclosures to ihe

                          courhoom of Daniel Patick Brennsn, that means that oysr the course of this crisis" he

                          alone had carved out 2.6 billion dollars in lower protrrty value as a result of his rubber

                          stamp approach. Foster further noted that the properly ta:< payrnent for the average home

                          in Cook Cormty is $4300. If that tax were increased merely by overcoming tl13 I prcent

                          negative value sf Case Shiller such that Chicago        ru{r$   sveil with ?00f, it would result in

                          an additional ta"t of approximately $390 per rcsidence, which in turn would have
                                                                                                           netted

                          the various taxing bodies in one year alone $425,000.000, which            if one assigned a m*re
                          12 percent to Judge Brennan meant that the cost in terms of lost taxes with regards
                                                                                                              ro his

                          sittirg on the bsnch and rubberstamping foreclosures was $51,000,000 a yeu for *t least

                          the past five years.   {A-35*A*-40)

                          But it gets evsn uglier as th* following facts demonstrate that not only has Judgr Brennsn

                          co*t cook county tens of millions in yearly property tax revenues, but he has

                          "accomplishsd" this as a rcsult of his being an *utright racist (as were otler presiding

                          Chancery Corfi Judges in Soreclosure during this time period, including the Honorable



                                                                        *1 t
                                                                          /t
SUBMITTED - 2289486 - Scott Foster -gn1n018 't2:15 PM
                   Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 23 of 126 PageID #:23
                                                     123950




                            Justice Mary Ann Mason who authored buth orders that are being reviewed before this

                            court.) This honor $tsry is as follows:


                            In ?008 there were      I   foreclosures in the Chicago's African American neighborhoods.

                            But therc were 1014 shart sales during the same year. 'fhuso African Americans had made

                            it an an form to do short sales in an eflbrt to avaid the disastrous con$eqrrcnces of a

                            foreclosureo as did those who lived in Chicago White neighborhods, because in ?008 in

                            there wsre 6 foreclosures and 580 short $alex in White nsighborhoods. But in 2S09, overt

                            racism had reared its head both in the Cook County Court $yst€m and with the nation's

                           msrtgage lenders such as PHH Mortgage.


                           Between the year* 2009 (which was the first year of the mqior &op in housing prices)

                           and 2017 in Chicago White neighborhoods, shcrt sales accounted for 3?.1 percent of all

                           distressed properties sold. During the same period short sales accounted for only 15.4

                           percffit of all distressed prop*ties sold in African American neighborhoods. Thercfore,

                           if   one lived in a predominantly African American Chicago during the foreclosure disa*t*r

                           years of2009 to 3017. one had a 58 percent less chance              of*elling one's distresscd

                           propsrty as a short sale than          if   one lived in a white chicago neighborhood.


                           Similarly, both White and African American suburbs in cook county in z00t had

                           approximately 99 percent of all distressed properties close as $hsrt sales. But between

                           2009 snd 2fi17       3t.l% of all distressed propertiss sold in 1ffhite Suburbs wse      uhort sales,

                           whereas    14.3s/o   of all distressed propsrties sold in African Arnerican Suburbs were short

                           sales. This means that         if   one lived in a predominantly African Amprisan suburb durine

                           &s foreclosure disaster years of 2009 to 2017, ote had a fi{iy four percent less chance           of
                           selling one's distressed properly as a shsrt sale than if one lived in a White submb.

                                                                              "41*;

SUBMITTED - ?2894;86 - Scott Foster - 91211201812:15 PM
                   Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 24 of 126 PageID #:24
                                                     123950




                            Because &e data prior to 2007 is archived on rhe MLS. it is much harder to do macro

                            comp*rison$ as Foster has just done. So Foster is limited to a much smallEr data base. But

                            a fair issue that needs to be addressed is the question of whether the greater number     of

                            excessive fsreclosures in African American neighborhoods was relatEd to a

                            disproportionaie increase in prices in African American ueighbortroods beginning in 2000

                            up to the market peak in 2006 such that the higher rate of {ioreclosures r+as the resulr of a

                            greater persentage increasc in prices in African American neighborhoods relative to

                            l#hite neighborhoods.


                            But examining a sample of official neighborhoods in Chicago cast doubt on this

                            hypothesis. Specilically, Foster examined four of the 77 official Chicago neighborhoods,

                            {which boundaries wer* first demised by University of Chicago sociologists in the late

                            1920s) where he looked at single family unattached residenses (houses)" And the results

                            wera exactly    vy'hat was expected   given thc dear cut racism akeady demonstrated" The

                            African Ameriean neighborhood Foster *lected (-{,valon Park). had rhe smallest

                            percent*ge increase in sale price from the year 2000 to 2006, yet it had the worst

                           percentage "comebask" fiom its price high in 2006 wherein it had      still lost 29 percent of

                            its p*ak ?006 average price by the end of20l?, and it had the grsatest percentage     of
                            fareclosures relative to shsrt sales from the years 2009 to 2017 comparcd to the other

                           three neighborhoods where the Whits neig}borhood (Lincoln Square) had the highest

                           percentags of price increase fram ?000 to 2006, yet it had the lowest percentage      af
                           foreclosures relative to short sales. And by the end of 2017, its average price relative to

                           peak average price in 2006 had increased by eight pe.rsent. And the same result occuned

                           whsn Toster looked at the sarne group of statistics for Edgewat*r condos in a


                                                                        fit?
SUBMITTED - 2289486 - Scott Foster - gl2't12018 12:15 PM
                   Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 25 of 126 PageID #:25
                                                     123950




                           predominately white neighborhood, where the price of en average condo in Edgeurater in

                           2000 was    &   msrs $35,000 higher than thc housc price in Avalon Park in 2000. Edgewatsr

                           condos went up      7l   percent in price from 2000 to 2006 (as compared to Avalon Park's

                           increase of 59 percent). "Ihus, by the end of 2017, Edgewater condo prices rvere down a

                           mere eight percsnt fi'om 2006. Not surprisingly, very much White Portage Park sfid

                           mixed Hispanicflilhite Garfield Ridge were in between Avalou and Edgewater with

                           Portage Park predictably sullering less damage. (Exhibir 3)


                           Thess numbcrslstatistics would make Lester Maddox, Ross Barnett, Orval Faubus,

                           George lVallace, and Bull Connor gloat with pride" Moreover, Judge Daniel Patrick

                           Brennsn directly ignored inetructions from an Illinois Appellate Justice who is now an

                           Illinois Supreme Court Justice who is Afrjcan Am*rican. There are only three ggotrps to

                           blame for these numbers. The history of short sales in 2008 make clear that African

                           Am*ricans were very motivatcd in getting short sales compl*ted and therefore not to

                           blame. This only other groups involved in the prmess, are the Chancery Jrdges of Cook

                           County and the lenderyloan originator#note holdsrs. The rssult of this complete failure

                           of the Cook Couaty court system and criminal conduct by tenden#toon originators/note

                           halders is utterly predictable. Betwsen the years 2013 and 2S17,Iliinois lost gg,0m

                           residents. while all of its neighboring states gained population as    follows: Wisconsin

                           s0.000; Iowa 70.000; Indians 100.000: Missouri72"000: and Kentucky s5,000. (Exhibit

                           4) And while the failure to fairly treat African Americans is nor the only reason for tlris

                           loss, the ffiet is a Jew at Triblenka had statistlcally a better chance of surviving tlran a

                           fcreclcsure defsndant had in getting     a   jury trial in Judge Brerman's courtroom. Indesd it




                                                                         xt8
SUBMIfiED - 2289486 - Scott Foster - 91211201812:15 PM
                   Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 26 of 126 PageID #:26
                                                     123950




                           is very possible that Judge &rerman has cost United States t{ucpayers more money than

                           any Judge in the history of the US.


                           lVith rcspect to criminal charger being filed against Torn Belczak, Tom is now truly out

                           of luck becau$e Foster        as promised has recently   filed a fcderal f'nCPA Claim in Federal

                           Court, and it is b*fore'*Hard as Naiis" sedsral Judge Viryinia Kcndall who will most

                           likely put Tom in Federal Priron because Tom and various PHH employ"c*s have among

                           other crimes provided signed af{idavits that went to grsat lengths to establish that         th*e
                           was a Notise of Acceleration when there was none" and said affidavits were sent via US

                           Mail. (Exhibit 5). And of course Foster strcngly believes that if this PLA is denied, he

                           will then successfully bring the pre diab*tes disability issue ro Sederal Court, which will

                           truly make Illinois look like the $outh of the 1960s where there was con$tanr SEd*ral

                           judicial action thal over$amc state court malfessaRce.


                           Finally, as fte photo in sxhibit 6 makes clear, Fosier has long since compleied his

                           Appellate Court brief (absent the addirion of the Rule I 13 change) a mere nine days after

                           the due dats.


                           I?rerefore, the illinois Supreme Court witl uttsrly fail to protect its citizeus by turning a

                           blind eye for fear of what it might      see to the extent that   it is very possible that from 200g

                           through 2016 there tryasn't a single resideutial foreclosule sase that wpnt to a jury trial in

                           the Chancery Court Divisiou of Cook County. Indeed, this Court should requirs each and

                           every judge who terved in Cook County's Chancery Court-Foreclosure Division to

                           provide records of the number of total cases that wore filed from 2009 to 2016 and

                          disposed of as well es the number of cases that went to trial as jury trials. To do otherwise

                          will expose the lllinois Supreme Court to nationwide ridicule           as this entirc ma8er could

                                                                        nh
SUBMITTED - 2289486 - Smtt Foster - 9/21120'11 12j15PM
                   Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 27 of 126 PageID #:27
                                                     123950




                            end up with Foster having three cases before Federal Caurt, all of which    will   susce€d and

                            Foster at the same time having urged the lllinois $uprerre Court to mske changes iu its

                            own rules that could bring in as much as I.2 billion dollars in tax rev*nue and *round 50

                            billiou in additional residential property value to this great state"l


                                                                   cpqqlFsiqs

                            Wherefare Pelitionsr Scott R Foster pur$uent to $upreme Cou* Rule 315, respecrfully

                            petitions this Court for Ieave to appal frorn the decision of the   Appllatc Court First

                            District entered July 27, ?018.




                                                                                    Scott R Foster

                                                                                    2488 Smith Street

                                                                                    Roiling Meadows, Illinois 60008




                        1
                          With respsct to the urgent and proposed changes to Supreme Corrt Rule I13, Foster
                        $uggests that a possible urd perhaps best altemative solution for this PLA would be f$r
                        the lllinois Supreme Court to simply enact the changes he has prsposed to Suprerme Court
                        Rule I l3 and on ils o*n molion rernand this matter back ta thc Appellate Court with
                        instructions that this matier be randomly assigned and Soster be given 28 days to file his
                        App*llate Court brief"


                                                                      #to
SUBMITTED - 2289486 - Smtt Fosler - 91211201812:15 PM
                  Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 28 of 126 PageID #:28
                                                    123950




                                                        SUPREME COUR:I' OT      I.INIOS




                  Pl{H Martgage                                            Appellate Court First Judicial District

                  Plaintill'Appellee                                       Case Number l-17-2170




                                                                           Circuit Court Cook County*{hancery



                  Scott R Foster                                       )   Case Number 10 CH          480]6
                  Defendant    Appllant                                )   The Honorable Daniel Patrick Brenn*n

                                                                       )   'ltial   Judge Presiding




                                                           Cerlilicate of Compl iance



                         I certily thnt the brief conform$ ts the requirements of Rules 34t(a) and (b). The length
                 of this briEf, excluding the pages cr words contained in Rule 341(d) cover, the Rule (h) (1)
                 statement   tf
                              points and authorities. the Rule 341 (c) certificate of compliance, and csrtificate     of
                 service, and those matters to be apprehended to the brief under Rule 342 (a), i* ffpases
                                                                                                                 6'

                                                                                            l{ rI;-


SUBMITTED - 2289486 - Scott Foster - 9121DO18 12:15PM
                   Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 29 of 126 PageID #:29
                                                    123950




                                                                 IN THE

                                                        SUPR.EME COURT OF ILLNIOS



                 FHI{ Mortgage                                      i   Appellate Court First Judicial District

                 PlaintiflAppellee                                  ]   CaseNumkr 1-17-2170
                            Y"                                      ]   Circuit Cou( Coak County-Chancery

                                                                    )   Division
                 Scott R Foster                                     )   Case Number    10CH48036
                 Defendant Appellant                                )   The Honorable Daniel Patrick Brennen

                                                                    )   Trial Judge Presiding



                                                   PROOF OR STRVICT,'}{OTICS OT'     fl   I.,ING


                          TO:      Joseph l{erbas Esq.

                                   c1o Shapiro Kreisman

                                   200 Nonh LaSalle.28lh Floor

                                   Chicago, Illinois    60601      4t   JF
                                                                   {t
                      You are hereby notified that on $eptember$:018, I submitted for electronic filing
                      Petitioner's Petition for Leave to Appeal io the Ofllce of the Clerk of the Supreme Court of
                      Illinois, and a capy to each of the above-named caunscl by personal delivery.

                      Under penalties as provided by law pur$uafit to Section 1-109 of the Code of Civil
                      Procedure, the undersigned certifi*s that the statemsnts set tbrth in this in$trument are tr6e
                      and ccrrect

                          r/*/l pnf
                      Date                                                     Scoft R Foster

                                                                               2488 Smith Street

                                                                               Rolling Meadowsn lllinois 60008

                                                                               312 485 9800




SUBMITTED - 228S48e - Scott Foster - 9n112O1812:15 PM
               Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 30 of 126 PageID #:30
                                                           1   23950




                                                           S$hihit   I




SUBMITTED -228S4S   -Scdt Foets   - 9121112018 '12:15 PM
                   Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 31 of 126 PageID #:31
                                                     123950




                                                                        IN TT{E

                                                          SUPREME COURT OF ILLNIOS




                  PHH Mortgage                                             )   Appellate Court First Judicial District
                  PlaintiffAppellee                                        )   Case Numtrer   t-17-2170

                                                                           )

                                                                           )   Circuit Cour:t Cook County*Chancery

                                                                           i   Divisiou
                  Scou R Foster                                            )   Case Number 10 CH       4803f
                  Defendant Appellant                                      )   The Honorable Daniel Patrick Brennan

                                                                           )   Trial Judg* Presiding



                                       ATTIDAYIT tN SUPPOR1"OT SXHIBIT I tN PETIONER'S PLA

                       I scott R Foster csfiify that affiant      has read the tbregoing affidavit and reviewEd the photo

                       included in    [xhibit l;   that &e affiant knows the contents herein; ard thar    if   called" affranr

                       could testi$ that the facts set forth in the gxhibit lare true and corrcct.


                       I Scott R Foster further cffiify : That the photo included in Exhihit I is * photo that is

                       taken from the desle of the        illinois Supreme Csurt Clerk's 0{fice in Chieago. Illinois




                                                                                      Scott R Foster


                                    $TATE OS ILTINOIS




SUB|IIITTED - 2289486 - Scott Foster- 912112018 12:15PM
                   Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 32 of 126 PageID #:32
                                                     123950




                          COLINTY OF COOK


                          $ubscribed and Sworn/Attested Before Me


                          thi-dde.sfll 2l r?dltr
                                                                    (Notary's Offieial $cal)




                           s*rA*Y Pi.,&$.$TArg fis luF{**$
                            XY C$*.1.}ilSSJSll *XPi8€S: iltJl 3&S




SUBMIfiED - 2289486 - Scott Foeter - Sn1nO18 12:15PM
                   Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 33 of 126 PageID #:33
                                                     123950




                                                                        {/J}$ri
                                                                           I fl{rP




                                                                                       Sry somefhing




SUBMITTED -2289486 - Scctt Footer- 91211201812:15 PM
                  Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 34 of 126 PageID #:34




SUBMITTED - 22E9486 - Sdt Fod6r- S41tr018 12:15 PM
                      Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 35 of 126 PageID #:35
                                                        123950




                  Selling Guide
                  Publi*hed $eptember             d   201 8
                   t *si*,Ie!!R   rJ Q"*rltff:$



                   A2'3.2-02: Enforcemeut Relief for Sreaches of Certain Representations and Warranties RelatEd
                  to Underwriting and Eligibility (03/07/?018)

                  This topic describes the framework that provides lenders with relief lrom Fannie Mae's
                  enforcement for breaches of certain underwriting and eligibility representations and
                  warranties for certain mortgage loans acquired on or after January 1, 2013, that meet
                  specific payrnent history and other eligibility requirements. This topic contains
                  information on the following subjects:
                                                              .
                                                   *csxi*y jl,le_g**ser:s::f&dhtfffimerysrh->
                                                              . &sses-sl{**reffi$@
                                                                  eSenrations and \.\ar ralti"el )
                                                                   Repr
                                                              r   Morlqage Loans fligible lqr fln{orcem*ni fr*"liei   }
                                                              r   **&lip*el *t'sibllil].9{:,ie{p.b{_V rs*!s-l a!t*t.}
                                                              r   N*tific*tic.nol.*eiief)
                                                              o              frep&*e:llslipn en{.1&arranrj{ Exclupicns
                                                                  l,3ie-s{":l-qar                                         }
                  {J
                  BA_CK.TO qART    A>
                                                              .   tEjnga.?$s*$lge&t$.s".1jld Y.errr*n2 otrle i$i$qw*rL)



                  Overviorr of tfte f;nforcsment Ralief Framework
                  Repreeentations and w{r?$ias ieq
                  Seruicing Contract, the Se#rng and &rvrrig GurUes, and other Lender Contracts.Viftion
                                                                                                                                oiany
                  representation and wananty is a breach of the Lender Contract, entifling Fannie fr{ae
                                                                                                                       to pursue
                  certain remediss, including a loan repurchase or make wlrole payment demand ae more
                                                                                                                          fully
                  described in 43-:3.?:$J.L83$ Rap"urchqs*s pn$, tdqke wii*le Fayrnents Reque*tec
                                                                                                                     by.iannie Mae.
                  However, for conventional loans that srs                acquii                                                       ry
                  1, 2013, the lender will be relievad of its obligation t6 remedy breaches of certain
                                                                                                                  urUenvriting and
                 eligibility representations and wananties if the loan meets ci*ain *ligibility criteria d*6ibed
                                                                                                                                 under
                 Mortgage Loans Ellgible for Enforgement Relief below. Thts framewdrk Atiej noi change
                                                                                                                          the
                 underlying representations and wananties the lender makes to Fannie n4ae wfrenselffi
                                                                                                                           bans; it
                 changes whether and how Fannie Mae will enforce breaches of tho*e repr$Gntations afrer
                                                                                                                                a loan
                 has adrieved relief under the framework. No relief will ha aveilable for breache of certain life-of-
                 loan'repre*ontaticns and wananties as described in Lif+of-Loan Represeniat[n anO Warrant'
                 Exclusions belorr,-
                                        legardless of whether a loan otherwiee qualifies foi relief. Tfre availanifity of ihe
                 enforcement relief framework does not di*cfrarge lenders fiom the responsib{lity for underwriting
                                                                                                                                     and
                              qualily loans in accordance with Fannie Mae's requirements.
                 lelivejng
                 llotc: Certain compononts-o{the loan may qualiff for individual enforcemenl relief oulside of this
                                                                                                                    framsu,ork. For
                 3pmdar I loan may qualf, lor enforcemini rallel on the bonowefs incorne sl the lime the loan b sdtl to Fannie
                 M*e. ard later oblain enforc€mentrelief based on payment history. Lifo-of-loan exclusionswiliapprv
                                                                                                                        a afr rimo*.
                 9e3
                 1*
                       * for additionalinlormation.
                      $*,                                                                                                     iesssbar*eg

                 i!op"   of Enforeement                Relief of Undenrriting and Eligibility Repreaentalions and
                 Yllarranties
                 With respect to an eligible rnortgage            ,oi
                 requiremenl to remedy a mortgage loan (*uch as repurchase, a make whole payment,
                                                                                                       or ofrer
                 repurchase alternalive a$ mor€ tully described in &i-a.Arq;, neffeOies frqmilwq*i if that
                                                                                                           mortgage




SUBMITTED - 22894.86 - Scott Foeter - 9n1t2o1812:'15 PM
                   Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 36 of 126 PageID #:36
                                                     123950




                 loan violates Fannie Mae's *ingle-family underwriting and eligibilig rquirements desoribed in the
                 applicable parts of the Serring Gurde and other Lender Csntracts relating to:
             .   underwriting the borrowsr, which includes the lendels assessrnent of the bonowefs loan terms,
                 credit history, employment and income, asset$, and other financial information uscd for qualfiing
                 the bonower for the loan;
            .    underwriting the su$ect property, wlrieh includes the lendet's analysis of the descdption and
                 valualion of the proper$ to determine its adequacy as collateral for the mortgage transaction; and
            .    undenrvriting the project in whicfr the property is located, vrfrich includo$ tho lendefs analysis of the
                 condo, co-op, or PUD project in accordance with Fannie Mae's requirements.
                 The following subparts of 8re SeIIing Gaids are cover*d by the relief:
            r    $ubpart 81, Loan Application Package;
            .    $ubpart 82, Eligibility;
            .    $ubpart 83, Underwriting Borrowers;
            .    $ubpart 84, Underuvriting Property;and
            .    $ubpart BS, Unigue Eligibility and Underwriting Considerations.
                 Not8:.lf a mgrtOage lqaq with brreach or allaged breactr has actrieved enlorcemenhelief a$ provided in this toplc,
                                                 I
                 lh€n ths obligation b indemnft Fannie Mae is limited in cartain rsspecta. Soe *?_]-.0$. bEefl]*iicati** lqr Los,ger,
                 for a descriplion of the continuing ifldemnification obligations.

                 Mortgage Loans Eliglble for Enforcemant Relief

                 To be eligible for the representat*on and wananty enforcement relief, a mortgage loan must meetthe
                 requirements descdbed below. There are two versions of the framework, based on the acquisilion
                 dale of the mortgage loan. Each version then has specific additional requirements, including:

                                      l'crsioa I                                                                 Ycrsioa 2
                  version I ba-red on acquisition     dare              versroil 2 trascd on acguisition d{te

                  Yersioa I ptyment histo:y    requirements             Yersion 2 pa3ment history requircmu* or Yenion Z eC review rcquirenm*s

                  Additional eligibility criteria                       Additional eligibility criteria
                 Version { and Verclon 2 Acquisition Dats Requlroman$

                  Vemion of thc   frrmcwork : Acqrisition D*tc
                                                    Mortgsgs loans lhat wpre acquired by Fannie Mae as follaws:
                                                    whole loans purchaxd on or afterlalualy I,2013, but befure July l_ 2014; or
                  Vexion I                          mortgpgc loanr delivercd into MBS with pool issse dslss on or after January l. 2013, but bcforc July I, 2014.

                                                    Morrgage loans thqt wsre acquired by Fannie Mae as follows:
                                                                prchasrd on or afier July l, 20t4; or
                                                    rryhole toans
                  Venion ?                          mortgagc loans delivered into MBS with pool isxue dates on or rfter July   l,   2014"
                 Vemion 1 P*yment Hlatory Requiromen&

                 To be eligible for enforcemenl rslief und*rVersion                    1 of the framework, the mortgage loan must meet
                 one of the following payment hi$tory requirements:
            .    The bonower was nol 30 dayo delinquent during lhe 36 months following the acquisition dats, or for
                 Fannic Mae Reli Plus, DU Rafi Plus, or high LTV refnance loans, the bonower was not 30 daya
                 delinquent during the 12 morths following the acquisilion date; or
            r    The bonowar
            a    had no more than two 30-day delinquencies and no 60-day or greater delinquencies, during the 36
                 months following the acquisition dale; and
            $    yyas cuffent as of the 00th month following the acquisition date.




SUBMITTED -2289486 - Scott Foster - 912112018 12:15PM
                    Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 37 of 126 PageID #:37
                                                      123950




                 Version 2 Payment Hirtory Requirements

                 To be eligible fer relief urderVersion 2 of the framework, for mortgage loans otherthan Fannie Mae
                 Refi Plus, DU Refi Plus, and high LTV refinance loans, if the relief is based on the bonowefs
                 acceptable payment history. the relielwill occur
                  upon payment by the bonower of the first 36 monthly payrnent$ due follaring the mo(gage loan
                  acquisition date, provided that the bonower
                  had no more than two 30day delinquencies,
                  had no 8&day or greater delinquencies, and
             0    is not 30 or more days delinquent with respect to the 36th monthly payment.

                  For Fannie Mae Refi Plus, DU Refi Plus, and high LTV refinance loans, relief ie bassd on the earlier
                  of:
                 payment by the borrower of the first 12 monthly payments due following the mortgage loan
                 acquisition date, provided the bonower had no 30-day or greater delinquencies; or
                 payment by the borrower of the flrst 36 monthly payments due following the mortgags loar!
                 acquisition dato, provided the borrower
                 had no more than two 30.day delinquencies,
             0   had no S0-day or greater delinquencies, and
             0   ir not 30 or more days delinquent wiih respect to the 36th monthly payment.
                 Yemion 2 Fannie tilae Quality ControlReview

                 Under Version 2 of the framework, there is an alternative path through which mortgags$ may qualifu
                 for relief of the selling representations and waranties based on tha iatisfactory conclusion of a
                 quality control review. Thi* enforcement relief will occurwhen one of the folloraling takes place:
                  Fannie Mae completes a full-file quality control review of the loan file, which includes a review of the
                  credit underwriting and eligibility of the borrower, the prop*rg iincluding its value), and the projac{ in
                  which the property is located, if applicable, and determines thal &e mohgage is acceptaUte
                                                                                                                     lthat is, it
                  is not subject to a repurch*se demand).
                  Fannie Mae complete* the full-file qualily control loan fil* rerrianv and dstermines the mortgage is not
                  acceptable because of a selling deficiency that the Salting or Soruictng Guide apecifically iddntitier
                  may be corrected, lf the lender conects such deficiency in the time hame and manner slecified in
                 the Lender Contract, reliof will bo effective upon the satisfactory correction of the deficiency as
                  determined byfannie Mae through a rea$sessment of the mortgage loan.
                  For example, if the mortgage fle delivered to Fannie Mae did not Contain the required vertfication of
                  income, the mortgage defect nvould be deemed to be corected if the lender provided the missing
                  documentation requested by Fannie Mae raiithin the time frame specilied. Another example of           ai
                 action taken to correct a deficiency is recti{ying a prior mortgaga lien by producing evidence of a
                  recorded aatisfaction or release of such prior mortgage lien within the time frarne specified.
                  Fannie Mae completes thefull-file qualig control loan file reviw* and determines the mortgage is not
                 acceptable but may lE eligible for a repurchase altemative which expires or terminates Oy its terms.
                  ln thie case, relief will be effsctivo upon the saiigfactory expiralion ortermination of the aliernaliye to
                 repurchase.
                 For example, if Fannie Mae determined a mortgage was not acceptaHe and, as an altemative to
                 repurchase, Fannie Mae and the landar agreed that the mortgage would be subject to credit
                 enhancement for 5 year$, the mortgage would be relieved of the selling represeirtations and
                 warranties at the end of the $-year period. Other possible alternatives [o repurchase include
                 recourse, maka'whole arrangements, and certein split loss agreements; in each cage, the
                 repurchase alternative must Eatisfactorily expire or terminate by its terms in order for the affechd
                 mortgage to be eligible for relief from the selling representrations and warranties under Verslon 2 of
                 the frannework.




SUBMITTED - 2289486 - Scott Foster -   9l21lm$   12:15 PM
                  Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 38 of 126 PageID #:38
                                                   123950




                Notp; Tho roquiroments for oblaining relief baeed on a full4le OC review apply both to performing loans and non-
                pariofiniag loans" As a rezult, hnders may obtain rslief through th6 quality 6ntol palh rcgardle*r of whether the
                mortgage loan had afl a{ceptsble payment hklary.
                Poet{elief Loan Fila and Appralsal Rovien s. Fannie Mae may perform loan file rsvie\ir$ for
                quality assuranc€ and audit purpo$es both before and aft€r a loan obtains enforcement relisf under
                the framework. However, Fannie Mae cannot issue a repurchase demand or seek an altBrnative
                remedy with respect to a deficiency in ttn undenrvriting of the borrorryor, the property, or the proiact
                that is relieved under the framewo* (such as a deficiency related to the LW ratio or debt-to{ncome
                ratio) when that deficiency is discovered ater the loan has obtained enforcement relief unless the
                deficiency qualifies a$ breach of a 'lifeof-l$en" repressntation and $,ananry. A repurchase demand
                or alternativs remedy may be issued only when the deftciency involves one of the lffe-of-loan
                exclusions or another provision of the Setr/ing Gridethat is not relievsd under the framework.
                illote; ll after a loan has cbtained relief under lhe frameuo*, Fannie Mae revis^rs an app€Fal and d€{ormines that
                th€ property value med lo calqrlate lhe LTV ralio was inconec, al lhe tims of delivery, Fannie M* will nol issue a
                repurchase demand based solely on the fuct $at trts nawly calculated LTV ralis ie over 80% and the loan dld nd
                harc credit enhanceinenl in place when it wae deliversd lo Fannie Mae.

                Additional Eligibility Criterla lor Vereions             1 and 2

                ln addition to the acquisition date, paymailt history, and OC requirements desffib€d abova, the
                following criteria must also be met for mortgage loans to qualifu for relief:
                Tha mortgage loan must be a conventional mortgage loan sold to Fannie Mae on a flow basis.
                Government-guaranteed or -insured loans are not eligible for enforcement relief.
                Non-flow seasoned or bulk mortgages may bo eligible for enforcement relief only on a negotiated
                basis. {$easoned loans that are sold to Fannie Mae on a ffow basis in accordance with the Setling
                 Guida are eligible forenforcement relief.)
                The determination of whetherthe loan has an acceptable payment history begins on the date of the
                first monthly mortgage payment due afier the Fannie Mae acquisition date.
                lMth the exception of mortgage loans with temporary buydowns, neither tho lender nor a third parg
                with a financial interest in the performance of the loan (such a$ a mortgage broker, conespondent
                lender, or mortgage insuter) can escrow or advance funds on behalf of the borrou,erto he used tor
                payment of any principal or interesl payable under the lerms of lhe mortgage loan for the purpose of
                satisfying the payment history requirement.
                The mortgage loan cannot havo bsen $old to Fannie Mae with any credit enhancement other than
                tmditional primary mortgage insurancs (i.e., lender- or borrower-paid rnortgage insurance).
                Mortgage loans with credit enhancement other than traditional primary mortgage insurance may be
                eligible for enforcement relief only on a negotiated hasi$.
                LcanE not impacted by a disaster that b€come subiectto a forbearance agreement, repayment plan,
                or othervvise modified from the original terms after acguisition by Fannie Mae are not eligible for
                relief based on the borrower's payment history, bul may be oligible on the basis of a quality control
                review of the loan file if the loan othenadse meets the Version 2 requirements"
                Loans that bacome *ubject to a disaster-related forbearsnce agreement and any subsequent
                rspayment plan or modification, are ellgible for relief based on the borrowefs paymer* history or on
                the basis of a quality control review olthe loan ftle if the loan otheruisc meeb ttre Veraion 2
                requirements. $ee the disa$ter-related forbearance criteria below for addilional lnformalion.
                With the exoeption of certain loans purchased under the terms of a long-term standby purchase
                commitrnent (LTSC), the loans cannoi have had any delinquencies between the origirration dgte and
                the Fannie Mae acquisition dale.
                For loans classified as 'Clasg 1 Mortgage Loans' or "Class 4 Mortgage Loans" that are purchased
                under an LTSC, the paymenl history requirement rrill be measured from th€ date the loan was
                committed under the LTSC structure (the 12-, 3&-, or 60-month time frame will begin on tha date
                the loan was committed into the LT$C).




SUBMITTED -228%86 - Scott Foster- 91211201812:15 PM
                     Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 39 of 126 PageID #:39
                                                       123950




                  The mortgage loan muEt not be subject to an ouEtanding requost for repurchaoe, repurchase
                  alternative, or make whole payment. (See A2-3"2-03. Rem,qdi$a frgmqya+:it, for additional
                  infqrmation.)
                  !*ote; Unbss otlBrwise agrsad to by Fsnnio Mae and tte lender, once a morlgags loan has gualified for fre
                  represanistiofl 8nd wananty enfrrcemenl relief by cornpliance with the requirameilts abov6, elfiibilfi forthe
                  enforcement reliaf is ffnal and inevocable subjec* to the life-of-loan repremnlation and wunanty exgluskrns.
                  Addltional Ellgiblllty Crlterla for Loans Subject to Disaster.Rshtsd Fortsarance

                  To be eligible for relief, the following applies:
              t   The loan is impacted by a disaster occurring on or after August 25,2017.
              a   The property or bonower's place of employment is located in any county, city, or pari$h that is
                  designated by the Federal Emergency Management Agency as eligible for lndividual Assistance as
                  a result of a natural disaster.
              a   the loan will be eligible for relief based on payment history on the later of
              s   the applicable payment history period end date as required under Version 1 or 2 of the frameurork: or
              o   the date the loan transitions out CIf dbaster-related forbearance and is brought cunent via a
                  reinstatement, repayment plan, or permanent modilicetion.
                  the loan must te brought eunentthrough a lump cum payment or a repayment plan completad as
                  agreed. lf the forbearance plan trsnsitioned to a permanent modification, the bonower must have
                  completed the trial period plan and executed a permanent modification agreement for any of fte
                  modification options available through the Fannie Mae $orvb,ing $uids.

                  The period of time the loan is in forbaarance *ccunts" loward the payment hi$tory requircment and
                  the months in forbearance are not considered delinquent within the relief framewort. For example, it
                  the forhearance occurred during monlhs 30-32, the loan may still be eligible fcr enforcernent reliei on
                  or afier the 36 th month of payment history as long as all other payments outslde the forbearance
                  met the requirements.

                  Notification of Relisf

                  Fannie Maa will provide lenders with repo*s listing lhose mortgage loans thst mei tho etigibility
                  requ i rements for relief.

                  Llfe-of-Loan Reprerentation and llUarranty Exclusicn*
                  Alenderisnotrelievedfromtheenforcementofureacnesofiti-reffi
                  any mortgage loan, including eligible mortgage loans, with respect to the following mattarc evsn if
                  those matters are addressed in Subparts BI through B$ of the SeIIing Guida. V{ith respect to each
                  mortgage loan, a lender remaing responrible for the life-of-loan representations and waranties
                  related to the following, as more fu$y described in &?.3,1:07. l=jle:gr:l*g+{t-&cg(gsgstatiq,{?q,pnd,
                  Warysoii**:
          r       Fannie $rlae Charter Act Matters;
          .       Misstatrernents, Misrepresentalions, and Omissions;
          r       Data lnaccuracies;
          .       Clear TitlelFirst-Lien Enforceability;
          .       Cornpliance with Laws and Responsible Lending Practices; and
          .       Acceptable Mortgage Products.

                  Compariaon of Version                 I   and Vsrcion 2 of the Frameurork

                  The following chart csmparcs Version 1 and Vereion 2 of the framework for mortgages other than
                  Refi Plus, DU Refi Plus, and high LTV refinance loans.




SUBMITTED -   228911.88 -   Scott Foster - 9l21l2O1A 12:15 PM
                   Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 40 of 126 PageID #:40
                                                     123950




                                                                         Rcpresenl*tionr rld Werral{itr f mm*rrorlt-
                                                   Modgrp      Loans other  tlr*n Reli flus, Dti fi,cli Plus, rnd Bigh LTY            Rsfhea* Lorrx
                                            f,cllcf Criteri*                                                       l'ersion   I                                        Ycrsior   !
                                                                                                                                                             Effcctive for loans
                                                                                      Sffectivc f*r loan* acquired on or a$er.lanu*ry             l,         aegrired on or      ater
                   f.llecrive Dates                                                   201 3, but helbr*   Iuly l.   20   l4                                  July 1,2014

                  Nurnber of requirrd consecutive       **rhU uui,*rrr*               36                                                                     36

                  Numbfl sf dclinquencie* pcrmiltcd during firs( 36                                                                                          2 x 3$ and 35th
                   rrlonthly paymtnts aftrr Iiannie Ma€ acquisitioa in ordff                                                                                 monthly payorent i$
                   to be rligihle for refief after tlrc l6th morrhfy palmenl          0x30                                                                   nol dsliflquent

                   Opporrunity to re<stablish acceplable paym€nl history.*       if   Y*s.a-s of the S0th mon$ly payment, provided no
                   thffs $ere delinquencics in the first 3r1 monthly                  more than ? x 30 dclinquen*ies in first 36 monthly
                   pa!-mfirts allcr Famnit Mac acqui*itioa?                           palmeuts and 60th molrhly paymcnt is not delinquent                    Nnt applicable

                   Etigihle fur reli*f a{ler sarisfactory ctnclusioa of quality-
                   control rcyieu'?                                                   ]io                                                                    Yes

                                                                                      No differences between Versinos             I   and 2 other than loans may be cligibie         for
                   Additional Eiigitrility Criteria (described abrwe)                 QC relief'undcr Version 2

                   NntificaLion of Relief                                             No diffcrences between Versions             I   and 2

                   Life-of.Loal Exclusions                                            No differcnces bsfween Version. t und 2


                 The fallowing chart compares Version 1 and Version 2 of the framewsrk for Refi Plus, DU Refi Plus,
                 and high LTV refinance loans.

                                                                         R*presentations rnd \l arr*otier frerntrorli-
                                                                  R*li   Pln*n DI"i llell Plu$ *ud High l,'ft Rc{inrnrc Loam
                                      Srlicf Crireria                                        l'crsion I                                                 yensioa    l
                                                                          Elfrctivc fur loans acquired oa or aller                    f,{Tective for laans acquired on or a&er July
                   EfTective Dates                                        January   l. 2013. hut beforrluly 1.2014                    r.:014
                  Numbs of required censesiltiye morithly
                  paymenLs                                                 t2                                                         t3

                  l,,lnmtrer of dolinqusncies pcnnitted during
                  {irst 12 monthly paymentl a{ter Fannie Mrc
                  acquisition in order to be eligible lbr relief
                  allnr the l2th mon&ly payment                           0x30                                                        0x30
                  Opportunity to re-establish acc*ptnble                  Yes. as of ihe 60th monthly pa!,mcnt                        Yes, a* ofthe 36& monthly payuct{,
                  pa.vment histolv if therr xere d*linquencies            provided no more than ? x 30 delinquencirs                  provided os more thal 2 x 30 delinqueacies
                  in the {irrt I ? mon&ly paymonrs aficr Iatnie           in first 36 monthly payments and 50th                       ir {irst 35 monthly paymenm and 35rh
                  Mac acquisition?                                        molthly pay$ent is nor delinquenr                           monlhly payment is not ddinqumr

                  Eiigible lbr relicf a&er ratisfactory conciusion
                  of qualitv control revicu,?                             No                                                          Ycs

                  Additional f,ligibility Criteria (desrribed             No disererces betueen Versions       I    and 2 othsr rhan loans mey bc eligible Ibr          ec relid
                  above)                                                  under Vcrsion 2

                  Notification of Relief                                  Ntt diffcna$es hetween Vsrrions      i    and 2

                  Li   fe-of-loan [xclusions                              No differcnces behveen Vcrsions      I    and 2




SUBMITTED -2289486 - Sc,ott Foster- 912112018 12:'15 PM
                   Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 41 of 126 PageID #:41
                                                     123950




                 Raletod Announcemente

                 The table below provides references to the Announcemrnt$ that have been iEsued that are relahd
                 lo this topic.

                  Anmunceracots                                                  Is**e   llrtc
                  :::r*ul$rytr lr:*.l]Slf                                        Au*u*t0l,2Sl8

                  J.mlslilr:T.u:tt--,!.:.t-*"tL ji:ilt                           Dccrmbcr 19,2SI7

                  ,1*tl"r*tgtr.fii*rj       )i-l "lll i{,: t"tr                  Dcccmbtt6.'2016


                  w
                  .t***li;lltlYl:I{1$
                                                                                 August 3O 2016

                                                                                 february 23,2016
                                                                                                    "




                  .k:**-**::ir"i* r! 5i-i-.: L!ll*:.1          l                 NovcmbcrS,2{15

                  *.*::*r*xs:::lll
                                            ll   L*:tl*                          Decembcr 16.2014

                  ;!;1.,1rr:qr.rr1r:*r      t}.l.:**..t"      i':                Junc    2d 20iil

                  ,-1$.:   r:   u-u;iiL.:::1"5i-L   "   }Ll,r:t i                April9.2013




SUBMITTED - 2289486 - Scott Foster -gl21l2018 12:15 PM
                   Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 42 of 126 PageID #:42
                                                         123950




                                                         $*ibft3




SUBMITTED - 2289486 - Scofr Focter - 91212018 12:15 PM
                  Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 43 of 126 PageID #:43
                                                    123950




                                                                    8$:1'H[

                                                       SUPREME COURT OF ILLNIOS




                  PHH Mortgage                                                Appellate Court First Judicial Distriet

                  Plaintiff Appellee                                          Case Number l-17-2170



                            v"                                                Circuit Conrt Cook County*Chancery

                                                                            Division
                  Scott R Faster                                              Case Numbcr    I0 CH 48036
                  De{bndarnt Appellant                                        The Honorable Daniel Patrick Brernar

                                                                              llrial Judge Presiding



                                     ATF'IDAVIT        TN SUTPORT OT     IXHIBIT     3 tN PETIONIR'S PLA

                       I $cott R f oster cefiify that stlant   has rrad the foregoing   affidavit that the aftiant knows

                       the $sritents herein; and that if called, affiant could testify thal the facts set forth in the

                       Exhibit 3 are true and correst,


                      I Scatt R S'oster funh*r certity : That sinee 1fr)5, I hale treen a licsnsed     br<rker- rnanaging

                       bmker in the State of lllinois. and that I have ck:se<l over 250 residential deals of which

                       133 have been short sales despite having to cop€ wirh my late        wife's four year battle with

                      cancer, and treing the single .tather of a six yem old after her dcatlr ard most signifrcar*ly

                      losir:g well over a millian dollarx in income because of the costs associated with this case.

                      Moreover, I hate consulted with other agents on another 70 or so short salcs. If this

                      *umber is combined with above        ll3   shnrt sales. I have been involved in deals in 71 ont




SUBMITTED - 2283486 - Scott Fosier - 9n1D01812:15 PM
                  Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 44 of 126 PageID #:44
                                                               123950




                      of the 77 o{Iicial neighborhoods in Chicago. Moreover, because of     a   major closed head

                       injury thx was sustainsd avoiding a head on collision with a wrong way driver on

                       Int*rstate 94 in Wisconsin, whieh injury was misdiagnossd, I drove a cab at night in the

                       City of Chicago {br approximately five years between late 19?6 early 1g82. Not until

                       1984 did { get the correct diagnosis, and did I retum to complste my bachelor's degree at

                      Norlhwestem, where I returned io my prcviou* level of excellence after having failed on

                       three priur occassions. whsre at ons time. I had ranked in the rop two percent of the

                       Evans Scholar Program and was e nati$nal leader in ar environmefltal group known as

                       SCOPE that met twice a year with Sscretary of Interior Walter Hickel. Whsri I rcturned

                      and graduatcd     *om Northwestern, my grad school recommendation was written try

                       Prafessor Heory Sinford, an African American who has spoken at NU's graduation. He

                      urote that I wat the best student he had had in the past five years. I am a white male frotn

                       Morton Grove, who is decidedly in the middle of the road politically. By contrast" my

                      old*r rister Joanne is a deep liberal who recently received the Larryer of the Yesr   Arrv-ard

                      in 2013 from the National Ameriean Indian Housing Corurcil, and my brother Grady is an

                      intense very conservative Libertarian, Stan.flord l"aw Grad (and fellow Evans Scholar)

                      who was lhe former Chief ficonornist for the United States Fostal Service- Not only thaq

                      but as a ju:rior and senior in high school in 196? and 19d8, I delivered plastic furniture

                      covers in t}:e "ghetto" during the colder/non caddying months because none of the othcr

                      delivery persons wanted to do surh, and I was paid a premium to do such. As such, I

                      deeply know and love all of Chicago in a way very &w so-called real estate "ex;1rrts"

                      lcnow". I have access 1o records in the local M{.S, which is known as MRED (Midwest

                      Real Eslate Data). And with that data I have used my knowledge of Chicago to find dnta




SUBMITTED - 2289486 - Smtt Foster -91211201812:15 PM
                   Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 45 of 126 PageID #:45
                                                     123950




                       for those neighborhwds that are African American, and those neighbcrhoods thai se

                       white. (I have left out reighborhoods in my analy*is thnt are omix$d" or primarily

                       Hispanic.)




                                                                              $cott R Foster


                                    $TATh     Or'ILLrN0rs      )

                           COUNTY OF COOK


                           Subscrihd and Sworn/Attestsd Befsre Me




                                                                              (Notary's Offisial $eal)



                                                                                          *rF$lA!$eal
                                                                                     *iiAfiIAHUgTACIS
                                                                               r{*T&Y pUSLli " $T*Tfi S ltllHols
                                                                                f,{Y   f *}r*t$$l$$ fxf tft iS:1*J13ffi




qUFlMlfiEO - 2289488 - Scott Foeter - 9n1,201812:15 PM
                   Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 46 of 126 PageID #:46
                                                     123950




                                                          Exhibir   {




SUBMITTED - 2283486 - Scott Foster - 9121D0'18 12:15 PM
                   Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 47 of 126 PageID #:47
                                                     123950




                                                                         iN TI{E

                                                            SUPRSME COURT OF          ILLNIfiS




                  PHH fuIcrtgage                                             )    Appellate Court          first Judicial District
                  Flaintiff Appellee                                         )     Case Number        l-17-2170

                                                                             )
                             Y"                                              )     Circuit Court Cook County-Chancery

                                                                             )    Division

                  $cott R Foster                                             )     Case Number        l0 CH 48036
                  Defendant Appellant                                        )     The Honorable $aniel PaUick Brennan

                                                                             )     TrialJudge Presiding



                                         AFTMAVIT TN SUPPORT OT gXHlBIl'4 IN PHTIONSR'S PLA

                       I S*ou R l'oster ce$if), that atliant       has read the foregoing af{idavitl that the affrant knows

                       the c$ntent$ herein; and that         if called. a{frant cuuld testify that the facts set forth in the

                       Exhibit 4 are true and correct.


                       I $eott R $o*tsr further certify : That the statistics cited in the analysis of the changes in

                       state populations of statcs neighhoring          lllinois as well   as   lllinois   are from the United

                       $tates Census Wcb site htts:/irvlt"r&.




                                                                                            Scott R Foster


                                       STATE OF IILINOIS




SUBMITTED - 2289486 - Scott Foster -   9n1nl18   12:15 PM
                   Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 48 of 126 PageID #:48




                           COT"INTY OT COOK


                           SEbsoribd     ad   SurornlAtte$ed Scfore h{e



                                                                     &'

                                                                          {Notary's Offieisl Scal)




SUBMITIED - 2289488 - Scot Footer - 9t2112O1812:15 Pt{
                  Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 49 of 126 PageID #:49
                                                    123950




9UBMITTED - 2288486 - Scolt Fos{er- g21lN1812:15 PM
                   Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 50 of 126 PageID #:50
                                                    123950




                                                                       IN   Tltfl
                                                          SUPR[rv{}i COURT O}' ILLNIOS




                  Pt{l-l Moflgage                                               Appellate Court Sirst Judicial Distrjct

                  Plaintitl'Appellee                                            Case Number l-17-21?{)




                                                                                Circuit Court Caok County-*Chancery

                                                                                Division

                  Scstt R Soster                                                (ase Number 10 CH 48036

                  Defendant Apprllant                                           The Honorable Daniel Patrick Brennan
                                                                                    'l'rial
                                                                                              Judge Presiding



                                       ATITIDAVIT IN SUPPORT OT EXHIBIT 5 IN PETIONER"S PLA

                       I Scott R Foster certity that affiant h*s read tlie forcgoing aflidavit: thar the a{Iiant knows

                       tht $.ontrnts herein:    and that   ilcalled, atliant cauld testify thal the lacts set farth in the

                       Exlribit 5 ars true and correct.


                       I Scott R Foster furthcr certify' : That I have l'iled        a   Fair }ebr Collection Practice Act

                       claim in Iederal Coum. And thnt Judge Yirginia Kendall q'r:uld haye a $trong re&soil to

                       believe rny credihility as a whistlehlower from the orfiset, since she is a felk:w

                       Narth'*estern alum. $he rryas a 1984 graduate uf the h,ledill School of Joumalism, who$e

                       Dean lra   "Bilf'   Cole was forced to r*sign that year be*ausr cf financial improprieties"

                       rvhich impr*prieties wsre brought tc the attention of Crains Chicago Busiuess by nre and

                       my late girl triend. Penny Spoke rvho rrarked in his o{Yice. {Penny wouful later ga on to




SUBMITTED - 2289486 - Scott Foster - SD1|2O'18'12:15 PM
                 Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 51 of 126 PageID #:51
                                                   123950




                     get thrm doctorales.) As such, given Judge Kendall's hardnosed raputation          l have a

                     reasonable degree of confid*nse that Judge Kendall   will order a criminal investigation

                     into the conduct of PHH Mongage and Torn Belcrsk with respect to the non existcnt

                     claimd Notices of Acceleration,    and that Tom Belczak   will go to f'ederal Prison.




                                                                               $cott R Soster


                                 STA,TE OT    ILINOIS

                        COUNTY OT COOK


                        Subs*ribed and Sworn/Attested Eefore Me


                        thisdate   -*.f,-l .pt n p a         r   g

                                                                               {Notary's Official Seal)



                                                                                    #T}CIAL$IAL
                                                                                  l{&ft1&t*urT*00
                                                                           !{0?AFil P{tsLlC SIA1E S 1LL,N0$
                                                                                             gxHRE$ 1G'130C
                                                                             r'nt CO+ntrSgOt




SUBMITTED:2289486 - Scott Fosler- 9D1nO1812:15 PM
                   Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 52 of 126 PageID #:52
                                                          1   23950




                                                          Frhibit 6




SIIEMITTED - 2289486. Scott Foster - 9/2112018 '12J5 PM
                   Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 53 of 126 PageID #:53
                                                     123950




                                                                         IN THE

                                                         SUPA}MH COURT OT ILLNIOS




                 PHH lv-ortgags                                                  Appellate Court First Judicial   Disrict
                 Plaintiff Appellee                                              Case Number     l-17-2170



                                                                                 Circuit Caurt Cook County*{ha*cery

                                                                                Division
                 Scott R F$strr                                                  Clase   Number 10 CH 48036
                 Defendsnt Appellant                                             The Honorable Daniel Patrick Brennan

                                                                                 Trial Judge Presiding



                                         AFTIDAVIT IN STJPPORT OT EXHISIT 6 IN PTTIONER'S PtA

                       I Scott   X"   Foster cerlify that affiant hss refld the foreguing affidavit; that the   *fliant knows
                      {he contsnt$ herein: and that if called, alliant could tsstify that tho facts set forth in the

                      Exhibit 6 are true and corr$ct.


                      I $cott R Foster further eertify       :   That the photo attrched rs this exhibit is a photo of   ONI
                      firlly completed brief in this ca*e as well        as the ?800 page Appendix, and that rhis was

                      completed nine days after the due dnte refened to in this matter, despit* my illnsss and

                      fatigue.




                                                                                          $cott R foster




SUBMITTED - 2289486 - Seoit Foster - 51211201812:15 PM
                  Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 54 of 126 PageID #:54




                                   sTA"rE 0s      ILLINOrS   )


                                   corJNTY Or        CO0K    )


                          $ubscribed and Swor#Atresbd Sefore Me


                                                         ?{riY
                                                                  Srlotary's Offi cial S*al )

                  ?y               *"srfr il,&*L*-
                                                                             sF   r{t*tgAl
                                                                            tulAftrAlru*TAS0
                                                                   **T,*XY Pt*8Lt* - $fATE GF    Llll'l0l$
                                                                    niY   CCt'llii*$t**l *xPtR3*:14I1 3lS




SURMITTED - 2189486 - $cott Faater -.'p12]291812:15 PM
                   Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 55 of 126 PageID #:55
                                                     123950




                                                                     {xf*r&      tT
                                                                     {


                                                                  rtfiff*




                                                                                       S*y $Gecd!$g




SUBMITTED - 2289486 - Scott Foster - 9121t2018 12:15 PM
                   Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 56 of 126 PageID #:56




                                                         SUPREMS COURT OT   IIINIOS




                  PHH Mortgage                                         Appellate Court fir$t Judicial District

                  Plaintiff Appellee                                   Case Number    l-l?-2170


                                                                       Circui t Court Cook County*Chancery

                                                                       Divi*ion
                  $cott R Fester                                       Case Number 10 CH 48036

                 Defendant Appellant                                   Thc Hanorable Danipl Patriek Brennan

                                                                       Trial Judge Presiding



                                                                Sp,qendix




SUBMITTED - 2289486 - Scott Foster - 9{211201812:15 PM
                    Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 57 of 126 PageID #:57
      Fm2lrg                                                          123950
     r ;"ef&€y,{sBdty.l   016   &r(i   ol $rui$
     : l$r36t$rFR13-St?




                                                      IN   THE APPELLATE COURT OF ILLINOIS
                                                                  FIRST DISTRICT

                     Prerent Han"                 F. Scott ltavlLLe                                          Preridiqg   ]urti*.
                     Preent Hon.
                                                                                                             Justicr.
                     Presant Han.
                                                                                                             Jucricr.
               Thgas D. Pal"aLla                                           Tom   Sart                                    SherifL



                            Plalntlff-Appellee                .




               Nc. l-17*2170

                                                                                        APPL{T TR$M CIRCUIT COURT OT
                                                                                        COOKCOUNTY
                                                                                        crRCUrT C0uaT   No" 10CX48036




                                                                  fr^l
SUBMITTED:2894€6:Sc.ott FoslEr - Sf21l2O1I 12:15 PM
                     Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 58 of 126 PageID #:58
                                                                       1   23950




                     I   Thonae D.    Palella                                      Clerk of tirs Appellae Court, in and for the First Disrrier

            of the $tate of lllin$is, and ke*pr of the records. file*      arrd seal thereof,   D* Hrnr*v CrrflFv, That the foregoing is
            a rrue   copy   uf   A Certalu Order Ente


                                                                                                 *aid Appellale Caurt in the abov* rntirled



                                                          IN TrsrIMon"Y     wuxR[oF, I have srt my hand and affixed           rhe seal of the

                                                            said Appcllate Court, a: Chicago, d.r;s      ?lth     . day of   {gg*q1_


                                                                       Clerk of the Appellare Court of the First Si*rrict.llliasis




                                                                rt*L
sr tBMlrTFn - ??Rqd86 - Sc6tt FoqteL.g121l2018 12:15 PM
                    Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 59 of 126 PageID #:59
                                                              *123e50_




             A$*r*g*O
             ld6r.*eler
                                                                         %
                                                                         .rmr**parr+,CE*G
            &l*#mxr                   *. t&kfrn
            S!ae.rrcr-bro
            rn&. rniii&*
            trrl*:*rta
            +.dhbsdfor                t t?r.oofiffikffl*uno il r**
            DOffif ffEtub             * ilLllrkqdffiilsffiJr              oaornEryratII
            $0fr5c&{
            ?T,wtTtr
            !sd*rk
           tr€S8r

            DOn6ry#t6
           Abthn"fr
           Js*mn8&esd
           *b"



           ,il,ltuOS{{t


                                                           #'s',
SUBMITTED - 2?89486 :Sco-lt F,osler - 912112018 12:15 PM
                  Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 60 of 126 PageID #:60
                                                   123950




                                                                      No. i-l?-3170


                                                          IN THE APTfiLIATE COURT
                                                                      OT,ILI{NOIS
                                                           FIRS'T     ruFiClAI, AISTRIC


                     rH1.I MORTGAGS CORP.,                                                       Appeal &our thc
                                                                                                 Cirffiit Court of
                                               f laintiff-App*1lee,                              Cook County,Illiaois.

                     v.                                                                          No. l0 CH 48036

                     SCOTT R. FOSTER,                                                            Honorable
                                                                                                 D*siel P. Br*anaa,
                                               Defed*nt-Appellant.                               Judge Prcsiding.



                                                                        oRsrS
                              On Augux 30,201?, defendant-appellanr $cott R. Foster fil*d a aotice of appeal ilom aa

                     August 3, 201S crder of the circuit court of Cr:ok C*urrty approving a report of sale and

                     disrribution ifi a foreclosure proceeding- $ince that date, F*sler has receivsd fiyeextensious of

                     tirne ta file his oeening bricf. In his fifth mstion for exmnsinn    *f   timE tabsled "One Mare Final

                     {and entirely justificd) Motion for Exleirsion of Time to File Initi*t Appcllare     Brief'which    rvas

                     {ited on May ?9, 2018, }oster sought a final extension to June ZCI, 2018. Fc*ter's mption was five,

                     single'spaced pa&ss" On June ?, ?018, this ccurt grcfited the motion with the caveai that f*ilure to

                    file thr brief on June 20,2018, would {not ccutd) reult in dismissd $f l.$ster's appeal. On June l B,

                    2018, Faster    fil*d a sixtit moti$n {'or extcnsi$n of time, this time a 10-page, drubk-spa*ed

                    doeumeni, in which hc again requested another 30 days to file his apening brief. While we            n1e

                    sensitile to the challergespro se litigants face in rrprercnting themselver cn appe*I, Foster has

                    been affprcled more than arnple time to file his brief.




                                                         ltfr*Ll
                                                               I




SUBMITTED -2289486- Scott Foster- 912112018 12:'15 PM
                  Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 61 of 126 PageID #:61
                                                   123950




                    Because we sdvi$sd Fs6*ir fbst his frilure to file a bricf by Jun* I0, 2018 would msult ilx dismisssl

                    of this appcal,

                             IT IS HEREBY ORDBRED fhat this nppeal is       fi




                                                                                               {1    - el 7b




                                                                    sarfift      r$,TuHEB
                                                                           JUN $ 5 ?0t8

                                                                     $t[ilEcsffr rnslslffi




                                                         fr{
SUBMITTED - 2289486 - Scott Fq"Jer - 9121n01812:15 PM
                         Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 62 of 126 PageID #:62
       Fm
                                                                              1   23950
             ?1*
       pttn&d bf *r!iyat, o.' tts Srsl* ot l3ioqrt
       18.1ti6r*aagl !t6+2




                                                         IN    THg, APPELLATS CCURT OF ILLINOIS
                                                                           rIRST   DISTRTC"

                           prereutgorr. l.{ary Ann $aeon
                                                                                                                                 PrcidingJusdce.
                          pr*renr gorr.              Aurella Puclngkl
                                                                                                                                 Justice.
                          prexent       H$n.Nlchasl"          B, llrn*an
                                                                                                                                 Jusrice.
                    .Thalgs.* D---Js.,lal_l"s                                         loa Ssrt      *".._   _. ,.,-,   .".   ,              sheriff.
                     ?XH HORTGASE COKr.,

                                 Plalntlff-Aooellee               .




                   No. l-17-2170


                                                                                                 APPTAL HROM CIT"CUIT CCIURT OS
                                                                                                 COOKCOUNTY
                                                                                                 clRCUrr couRT Nc. _1 0cfi48036




                                                                      ,q-{
SUBMIfiED - 2289t86 : Scatt F6"!er - 9/21l2Q18 12:15 PM
                            Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 63 of 126 PageID #:63
                                                              123950




                           l.    Thomas        D. Psletl"a                                 Clerk of the Appellate Coulx, in and far the Fimt Districr

                  *f th* State of lilinolr'          and keeper uf lhe recorils, tiles and seal thereof, Do HsnEsy Csnxry, That the for*going
                                                                                                                                              is
                  s tnrccopy ot          -A_t$l!!l*9:{g:             Egtsred July   II,   Z01g



                                                                                                       said Appellato Court in the aboye entitlcd




^q   lRrrlTTtrp   _   2"raqdn6   _   S./itt Foster - 9/21./2O19,t2115 pM
                     Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 64 of 126 PageID #:64
                                                       123950




                                                                            No. l-1?-21?0


                                                                  IN T}IH APFETLATE COURT
                                                                            Of &Lff-f0ffi
                                                                  FTRST     JUDICIAL DISTRICT


                 PHH MORTGAGE COXP.,                                                                      Appql *$,m tb
                                                                                                          Circuit     Cou*of
                                                   Pl*iatiff-Appellee,                                    eookCouaf, nlisois.
                 V"
                                                                                                          No. 10CH48036

                 $coTT R. FO$TE&                                                                          Hmmble
                                                                                                          Dmicl P, Brcnm,
                                                   Defffidast-Appeflant"                                  JsdgrPr$sidiq."


                                                                              ORI}ER

                            Dcftodant-Appollsnt Scos R. Foetor rqrx*ts
                                                                       that qis rmcaxc our Jrre                         2l,Z}lgords
                 diffii8$ir8 SiB rypest ard atrord hid otrotkr tlfifrsion of tims to fitc tis
                                                                                              opming                         hicfl   lkig nc
                 dsclins to do. F*om tlrr outset ofthis rypeal, Fostcr hfls r€pcatdly repmrcntd
                                                                                                to $is corst                           &rt
                 '*tlp vasf rqiodty of tlw           Md        work has long since been done in &is meon,,               d $d it was
                 rinrplya ilatt€r 61* 'filling in tbc blanks' wifi very slmpl* blek irm
                                                                                        {sicJ l*rr' ." ye*,                        trl*er
                ;[iffi Tveffi                                      "im;ffi     Timks"    iffi   tills   ;ffi "ffi
                 brisf   ?tnis   not   fild.   Evm   afs   sn extcnsion to tvlay 9th    nrs markd        fi*,nl,   *is sflrt *najpd Foco.
                tlry'o marc      etrtasioss, Ia th$ lsst ordsr estsrcd on June ?, 2014, &c court
                                                                                                 rywi&allyadvirod
                Fostsr that faitu'e to         filc hk brief      by Jtme ?0& would    rwult in disnrisml ofhic appml.          Afu
                                                                                                                                       'o[ry
                6f   tk orilEr            ftfrng   fifrfiiieidl   on June   25& fosrgr whitsd uffiil JuI,     I 3;   z0I s ts Hre hi$ miri$*n

                to vesatE th8 dismi$$al amd" hstsad oftendering his long overdue
                                                                                 brief, rpqu0dod                            mfuI     30-day
                a<tsosion



                                                             ffr
SUBMITTED - 2289486 - Scoti Foster:9/2112018 12:15 PM
                   Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 65 of 126 PageID #:65
                                                     123950




                  t-17-2fi0

                           IT IS HEREBY ORDERED thst the motion to vasate is DET.IIED.




                                                                 - JUt I ?.3011-%
                                                                 flanffiilrfffiffir{




                                                         frq
SUBMITTED - 228948€ - Scott Fostq.r--gn1t?f.18 12:15pM
                Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 66 of 126 PageID #:66
                                                                                         1   23950




                                                                                    Clrtx'* Orne:
                                                                      Arl*r"r-aru C0URT FrRs? Drsr*rcr
                                                                                   Srrtr or Ju.txorr
                                                                        t60   Nsrrx L*5**eSrt*f,r. Rlt Sldt)0
                                                                          '     C$tcico.lrr$Iotv60601


                               STATS OT              ILINOIS,            FIRST DISTR1CT             Ar?SLIATE COURT MANDATE


                  Par:el:               Honorable Mary Arne Mason
                                        Hon*rable Aurclia Marie fucinski
                                        Hoasrabls iltichael B. Hyrnao

                            BE IT REMEMBERED, that on 25th day of June. 2018 the final jrdgment of                                           said
                  Appellate Court         rryas      entered of record as follows:

                  PHH MORTOACE                    CORPORATION,                            Scgeral No: l-l?-2170
                     Plainti&Appollee,                                                    County/Agexcy; Cook County
                     v.                                                                   Trial CourtlAgmqy Csse No.: I SCH48036
                  $c0TT x.. r0sTE&
                     Defnndant-Appsllsnt.

                         In accordrncs *ith $uprms Cflurt Rule 368, this Maodate is irsuEd. As Clerk of &e
                 Appellal* Cou* arrd keeprr sf &e rscords, tilss and $cal th$rmq I certifo that the forcgoi:rg is a
                 true $tatsaletrt of ths final Order sf said Apprllate Court in the above cause of record in rny
                 officg. &rs:r,rant to Supwme Court Rule 3Sr, ths clerk of the cireuit co$fi $hell file'ths M*$da&
                 promptly.




                                                                                               IN  WITI''{ESS qfHERfiOF, I hereurito ssr my
                                                                                               haltd and alfix the $eal of thc lllinois Appellats
                                                                                               Court this 28th day of August, ?018,




                                                                                               fi$,-u{zua,-
                                                                                               Clerk of the Appellate Court




                                                                              fr-t #
SIIBMEIE[L:28948L- scofl   F.ostcr : 9121/20'!   I   12:   1   5 PM
                    Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 67 of 126 PageID #:67
                                                  .* lzAg_si_

                  -*



                                                                           Ho   l.l7*I70
                                                         IIt TltE rl.ulro$ ArrSI**TG COum
                                                               flasTJurHel*r rrshc
                         PfiH Mortsrgo

                                           *hlrlfifr-Aps*fls*

                                                                             {pferl frm &*,f,trca* Court
                                                                                                                      Corf*i
                                                                                                                   of Coo*
                                                                             trFtnate- f,orurry e*r*rmrr,
                                                                                                              ;tilil**to.
                                                                             Ctruu_&   Crilnl ltto lfi C[ ;lS0$6
                                                                            I?lr ltancrrble Ornhl f*trlt*,
                                                                                                                   kacr*n
                                                                            frwidingJu*r
                                                                            Srt* qf I{olla$f"&h
                       Srofin forfdr
                                                                                    A{gur.Jq2orz
                                         Defrqdenr-4ppdhat




                                         .trs*ffi, ffim*xm"
                                        ftlofros io Vecrtc
                                                              fir



                                        pnoectr:mr ffrudr.
                                                                ffi#I#f"T.Hm lF
                                                                                                         ffi
                                                                                                           ffit * ,rrlch

                                     Norf $smrs sefc{dqff
                                                          AFpefian* $cort
                                                                          R fu*cf.{*Forcf,}anfl.ti!lts}
                               "-"{eb{sior*tr&pilHlpre                                                               xe!e8.*il!
                                                                    courffi*ii*c   tdjr*l                                    .**
                                    4,*c€L wfiialr t{oriorr i*
                                                                                            W
                                                               &leu pr$rr*yfi ro tl}inois
                                                                                          $uprcme Co,ri       **"rUr,
                                    n*ic& Ms',o* *preificary                                                             *u
                                                                peft{im ,o &is Af,ser,ie
                                                                                                cou*.8.b&tdi*mggrc           aoo
                                   {dllfi*   vioJeriss of t}re
                                                               Anrcries. Di$$bilirir$
                                                                                      Act 42 JJ,s,   fod* $ t,rfi *AI}A}


                                                             fi*i/
st IBMITTED - 2289484: Scott Fo€ter - 912112018 12:15   pM             _
    Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 68 of 126 PageID #:68
                            -.-,. .- ..- . 1^3950-*-



r
l
I



                     xl&i't    fi*    tlpllrknswt sccific prcr*ions
                                                                    tl** pcaain to this $nofier                 d        *H€fu
                     prt*tionr ffrce*y iarclw tk
                                                                 Equal    flssctba.Ckcs           of &e   f,rx,$str&
                     Amtn&nenn of          *c unied srxes consritution-                 In   rryo* srruof rstcr      gtreks:

                     l]    rhie   uq*h        p6{i8in5 rs   &ir &&.i*te cqw-fr               dis@ &        vjd*risrr of t}c
                           &trsfie*l abehtlftie Act {2
                                                       U.$. eodc                  ,$   rztsr {ApA} w}ich kas sugrh
                           knsrrrr *trciffc prqestiang gut
                                                                     p*rhir   ro rhir    rrr$t#6rd   we* ffimi,orw
                          elmtly lirvolvs       fu
                          dr#rr{rr*m{r*q             }rryItfd   ffqq coffifiim grd*h.*rc                       m*v*rx.
                          &cu     R   ro$*r(*&ctcr")
                                                            wgsiasd il,Gdfurl*ii&kl& hpn4
                                                            has *
                                                                                                 66pg,
                        dtqbsie, e$he ingnng
                                                     mediael *qdsr ad lr&i66ndirhnr*u
                                                                                             a
                       crtigrti*l perisd oftim* ia
                                                        o&"s daf ,O rc*.{pq,
                                                                               &d yeie W,e
                       tfslve f.sr cve.r rlds ,'c
                                                       h$i of*ircurr$rniucr r*s
                                                                                {F h e .1ear g, 3c${r,ryIr
                      As e#Il fu
                                       4nFdIsrB Ca&rt,r ry&ml *mr
                                                                         a&i*r,rul.fisi is n*fu& u
                      n ls{ry,fp,q {tr to fik
                                              &iu bfied nfiff f.ostedg



                                                                                                                     Iei#
                     foi   *qlEt*ke            rhi* disa&itiy is e lirit
                                                                            fi{   riotstios sfAFA $iruSf
                                                                                                         p*L ss *
                     marcrof bo6 pbed
                                                     ku     ftr{    rhg   &t*ql &seciioa C}ause,ofSrc
                    Fcw*srrfr **c{r*rre$
                                         of rhc                 thitd     Shr}s    fr*ituiton}, *s Appdh*e
                    Celrt hd          S   cortirru* io lpve nogloie*
                                                                     but m gtrnt Foxcr *c.addj$ostrl
                    time &athe rousht
                                      ard coarinrscs to               s*lt.
              ,i   c              b*il        idd;&{,*il*;;;;;*;;;;rE;
                   *tlareia it dtsm**d
                                       Foriar rpp** tfixtibir
                                                                              1)   rrd dlow *'per{rnr sco*
                                                                                                                    &.
                   Foryter
                             {fo*{sr} r0 fils hi* I*ittd,Appctlmr
                                                                  hisf inthi*y &p. a*cr
                                                                                        f}c €6ff .Ef




                                                ff-/e
                      18"1ils,LM          _
                   Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 69 of 126 PageID #:69




                                                                  allor+irrg foistcr
                                                                                     to    fih his bde{, rosts,s
                                                                                                                 finrter er*uunffr
                                                    ;,f                                                                            ,,           s
                                             3J Ttlc Vrdfdqr{ar
                                                                               fae${ru&             is       &r $tqrqrne taw+ffu
                                                 *l*ed*. ft ,"x          ratmed J*ne
                                                                                                                                 [IsiS fra{H        d
                                                                                           Zt   .   I   7"   Sff,   ,od   I {n$ 6&fri* t&k {,
                                                 rrotr    lbl IIf                                                                             l?&
                                                                       rrq$! sgp.
                                            ,t
                                               sn Jub ?, 1&&                                                                           ?*Erya
                                                                        Ik {ir$ q*rrcri qf flB t*s
                                                                                                                          tnnn&rrffiftr}i* if
                                               knorra as *E *&ual
                                                                   pru&cricm
                                                              1--''rnn**'{ElulctssS't&&'is  cliu$
                                                                                                                              iucrrrkyx
                                              'fol&nr*:
                                              AJI   rurons    Uoc




                                            #
                                      :t
                                           ripoa inlo     larry   oa Jrrlf.   i6.   t{qO
                                    3)     Rcl€tary portions
                                                             tf &is
                                                             of drit I*$i$
                                                                     rc.*. ^- ^,
                                                                              ttlry sffisia ro
                                                                                               flris &riefs*
                                           &*or+.fnp                                                         &e




                                                                    fr:t3
SUBMII   ED - 2289486 - Scotl Footer - 9n1D01812:15 PM
                   Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 70 of 126 PageID #:70
                                                                             1   r?oqn

   r
                                                      {4i

                                                      to invoke tiu **cep        of

                                                      Xl,,*

                                                      4r   usEd   in lhisehapmr:


                                                                       Tl*   tenrr "disebirity,' &sans
                                                     ,t*,P}ffiiy                                       wirh reqpen   o 6il
                                                     {A}
                                                     *pfunicrl srsxn*l       j
                                                  #*$;if                                                 tYlis*Eruqr

                                                 {El
                                                 sxfftrd gf*ldrh xriaiglrnrertt...

                                                 {3) MAJ0R Llr€ .{CTt\,tt€s

                                                {A}ln fcneml




                                               As $Kd in {risehaprr:


                                               (2)   $rars
                                              T}e ferrrr "S"y racam
                                                                    each of rhr           q




                                    4)   Therefore' trtis co.nt
                                                                m,st abidc by a,o cnfnre
                                                                                                 ADA-?erid.        htor.,
                                         guitc ohvicucly.
                                                          doq tt*s oors lxrvq.ary dgfu
                                                                                       r&ar*oev,tq          &o   *t ridc


                                                                  frif
SUBMITTED - 2289486 - Scott Fosler - 9/21l2Q'18 12:15 PM
                   Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 71 of 126 PageID #:71
  I                                                                                     23950
                                                                                    1I Z\rg\rv

  t                                            ...
  1




                                                     tkc   UniM      $&tes Conctiturion in arry exraofits
                                                                                                                   rulirqa eapwiirlly
                                                     wtgrt *s e&hplin tioftilJtryof such
                                                                                                      fo?iqio-w ilt*re,AlA          *i{i*ury*t
                                                     s   swlr   e   $qlgnsx dixhilitytas
                                                                                         rcv*r hen eMkngsd.
                                          5) Vi{rresfr*r u &ir rourr'* urq*crti*rxlbry
                                                                                       mk}ffifd                                d*i8i6m re(
                                                followirg is relev.nst !o ADA:

                                          6) Ir*w*ck'd rcmrfmm t*rr**** J gqnm"M*
                                                                                                                      {Exbibtr}1       r*c*
                                               c&        lr thsr    3W [      fuwef bar * dixillity ]poua
                                                                                                                   *    plsdiih**,
                                               Pfcdfuibfi&$ iarmjrxa as                 I m**ef of.raw-'tr*m       D:...,a&c*      rrritc*ig*
                                               as rnedisal diag,nmis
                                                                     clussi*carion tlrpr has                  l*,own dia*nosissode           ftt
                                               **ich om €*' nreive in*uea*e
                                                                            mr*b*rrerncnr d.aa
                                                                                                                              w{si?.d
                                            di*nbi{ity ** ir par ar S*                  di*6cs *iagrqi,       spas11.srit.   ryti&1g
                                            r+qrldrwidc             krurn disability. In pani*rhr,&
                                                                                                              has es   {fuUpolr
                                            csnr&on             &iu    r.f   prtfsetm       *r,reh   *t .fwrfs learai4i mrdiry
                                           cert*€drr.*iing. ikinkirry.
                                                                       csmmffiiceiiq&                     flq xc*i*g rpl tu Amttorr
                                           tlg e*ormorg timr and elTorr
                                                                                           rhat is trken ro   effxtirell.eEnifret t$rh
                                           di36gsc. tSre F.oct*r               Affi&rir    atqctred er    firhit*l 3l
                                     fl    }lrtrefers, *rs pri$n*p*llns*oufl.s.crd*pf
                                                                                                               J$rs ? {gxhih:l31
                                          u'hile n:rinen (arx! stwrrpeo)
                                                                                         as a     final crdsr mc*n$ rbsoru*b noilring
                                          in   tk        tigl$ of t'nster'* disabilir3- sinrprl
                                                                                                heca*c Fost* orry raised                   &r
                                          '&u fifs?
                                                            sqg      rris   disebirir   irr hiu   mtim sf Jrre t g t0rg. *rrierr
                                          rnq*$r           &* ritttr

                                                                                                            $xkibit     d} r*I,r,idr rrrsJiorr




                                                                             n          s."l
                                                                        /J- / )
SUBMITTED - 2289486 - Scott Foster - 921/2018 12:15 PM
                   Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 72 of 126 PageID #:72




                                                 was filed on a tirnd,. basis on J$xc rg"
                                                                                          r0 r g since thc prior arder

                                                 allort*d Foetcr to file hir brief as late .tnae
                                                                                          as     ?0. ?SIt.
                                        8)    (Fostsr raadill' cor.rcedes thar
                                                                               th* Appelraie            ccurt s prior order mig*rt
                                              hav€ some dispositive         impct if Fostirr iudpreviousry nn-oked rris
                                              di*abiliiy in prior rccaes* f*rexfrsiaus
                                                                                       af tir.!6. but th* is n*rtfie

                                              c6$s t?f thir iti*taace.l

                                        9i    In plain btunr. simple lqflSrrafr.
                                                                                 it dotsn1 rn*kr **y di{Ir.rmcc hax-

                                              many prior e.xtensions Fos*r had
                                                                               or whether the ras{ exrnsion was a

                                             fin*l prde, sc io anextsCIsiorl trr tim* ro fih
                                                                                                        hi*Mrfif Fagsi:rwo*s
                                             a   dissbilill_ *.hi*h is paciscl).*:hsl
                                                                                      ffcurred hcrt"
                                        l0)ana if this cotut       Bartrs ro rule orhenr.ix. ir ltiflper$6nernl1
                                                                                                                 sain
                                             q'hqier:er legnc;:
                                                                i( ma1      *igh    ro crcsts   notto rnsntioa €srn tn,r clagr*n
                                             of,viarmllS' ewqy sell.intrrcir ghltlp
                                                                                    iu the Coolr             falqrr:,&q.      Thc
                                             Iirt ir mdle** from evrry *oaceivabress*isr
                                                                                         citizen orgeniration
                                           {3rnce     Io$er i*d? ymrs rld:i. L{* grf*re*rrent
                                                                                              esicsrs. p&disfr,
                                          *roxps. to Busirsss Ag*csiations" to
                                                                               eysrl nrqjor unirrrti* tiac&Sng
                                          'erBr-t' *irwle.    ra* ***rcrl   in the ctrieag'     a**.    {:rde*d" rbis txri.rg c€r*rd
                                          p*t     lh srca''r chleago ffifi *r risri for attracrirq a*3, *id
                                                                                                                       *f kxfurss
                                          ifir:c$r{ent g* earlrptitors l}orn *rertr
                                                                                    otlre* nre{ropoliun              arEa   ia the
                                         courtry r*ill arn.r*rt crtairr.v point
                                                                                to thisd$isian as aotar*' an

                                         exanrple of at best deep judiciat inrpritude
                                                                                      in IIHnois rrid a comprae
                                         disrcgnnd*     Ii*   AD*\   aa   *ell   hur cv*rt hostilirr*   t*r*a*I thf disatil€d-




                                                                   fr -/{
SUBMITTED - 228U86 - Scott Foster - 912112018 12:15 PM
                   Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 73 of 126 PageID #:73
                                                     123950




                                         I   llArd faskr iras the absolurc righr o.l'appral to the Fedcral,*ar*t                       sy*reul

                                               in this rurter. which uould essetrriartl'mske the Firs District

                                               Appll*re cquc looL liks a l'rrsisn qf rl,s $ou*r *qr.$t*r!,e                     ci'ir
                                               Righn Tufmoil in tln r960s. wherein Federal court ir*cnrs$on
                                                                                                                                        *rs
                                               rpratdly     requirrd to dryercortE €lsarl!. rrrons sHB: tg{Iil dccisis-Els,

                                         l2) Mor*over- as norcd. the Fourtee'rh Amsrdment
                                                                                                  itr the Equal
                                             Prqrectiorr ptau e      ryf Iirs cnrirer,.: luo sate qlJirn_Sltxfwr
                                             rny lsw rrylrich shdl abri,{ge thc privileges ori*iwiU*
                                                                                                            of ii[rso, of
                                             the United Sraacs; n$shau ,ny Starc Ofuu
                                                                                       *tfr*r-;iH};
                                                     _qfyryI,
                                              I'Iy-, wirhin
                                              person
                                                                yS*
                                                            jurisdiction
                                                                         oue pmc# or r"r: r& oary;;;
                                                                                                   "
                                                               its               tbc eryal    pmt*tionof *e im*c
                                        l3)f.lsiaand*irxple. lh*re it n* Iia*l er:der
                                                                                      ryoe*iofl fu$ ttr* &tre.
                                        l{}    Indecd. xfi*t,q,ordd rkis eourr's    *ting      be   if aa   appr*xraar     k*.rr       u8$
                                              involr"ed in a disabting accidenr or had lxsr-r
                                                                                      a       at8rk **ah thEr.lns.
                                              e*u[d ns(**m?lets the brirf tfrat x.as *{so r**dcr
                                                                                                             a.   fi*El   er&*
                                        l5) To reircrarc:

                                        l.5l Thpre i* rw quesrion ihat       Fcsrer had a motisri befor:e f}o             IIIinob
                                             Appelhte     courl r'    District asking for oae finar cx*rsion ta fire bis

                                             *ppellale Cou* briefl, qhicl Motiou rtas granted on
                                                                                                 Jqsc I ?0Ig aad
                                             which rrsponsivc order gave Fosrer        r*til   June 20. ro          fib   his   hief
                                             (Exhi$ir 3)

                                       17)   sut bebra rhe {us d*r* cf rie oad*r       n*aE    final iluoe        ?&.   ;sl3}. fasrct
                                             fifed an sddirialul nogotr fur naore rim* wrtich qo*qn
                                                                                                                        fq t&t fifrr
                                             timc raised Fostcr's pmdiabertic condirion Ttx title
                                                                                                  of this brhf nas



                                             nih{ror ltfrhhBqqI*{*L{Exhibit 4} Thi* motioo                        wss fitud     nr Junc

                                                                               ?,r,!
                                                                           -t*
SUBMITTED - 2289486 - Scotl Foster - 9121t2018 12:15 PM
                  Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 74 of 126 PageID #:74
                                                    123q50




                                                 1& lst E Tkr *roridn scughr m ddirimsl r$ dayr k *hich ro frk

                                                 foarcr's hricf,, That motio* fsr *E              rrfit fuc   rabcd LIE   ise of
                                                 f*ster'r   pru diibetie e{rdirion

                                          It) Mors$rsi rlpm r*ex phr                  *-xtelgitrrc,{h*t tesk'Jrrta   ffdde,**
                                                Fsst€r'* i{lrr{er slrt*iit*d in m rx$ryn*€d }nnery sunrmi*od
                                                                                                             apw
                                                him by thrcs drur& msre pmseagrrs whire he uas
                                                                                               &iving for ub€r.
                                                (Exhibit 5)

                                          19)   Nct o*ly        tkt   b*trhe pr{e **wr*ion* t}:at         1&me girrts}   rr&m   *d   M
                                                thss lesqgnirsd        frrfr   circum*!a{*tg, wtich           iarlgff    hic
                                                hffits&r$fisr& v{d*r qrufs rqu*tonaUydreto                         fu
                                                r*$@crir&inst ndxsrhm                            *r   p.HsdtrApfe[k
                                                                                            of                            ft&
                                                Maxgga whlehwilt               be   {€&fl*d i*ths Er&d, *nd,.,s&h          srid.oi$br
                                                aothirg short of orr of thl vcry best (if not be$tl
                                                                                                    of iu Bpc+pcnri[lrrg
                                                to tht' ii$&rs ofrcsider$isr fsr$ciac{rc {ilsd
                                                                                               over thr rast             hn }s*$ kl tk
                                              Unlrd Xg*$,sf*mq'l$"*

                                        30)   I$ds.       n*rylrhxffIdi$g *re sko$t ffigO pqg' Bffird on.*6purl

                                              ftrter'*    SXfA*iOnS rhat urcrc         gr   !r{r bq*{Ille,af f_*gW.f JgAgBrmcse
                                              fiffiEeer$sili,g To*ie rirserard r*st{fir }a
                                                                                           $arordfugh*
                                              *la$     gr dra   Edge*grr Drrnkin Sonuu. Northur*cffi                 kttersry
                                              Library. ttro diftrcnr motsk.
                                                                            tstoneof whiel Llrey. reed@.sv?r
                                              btd bug     bir?.s) rh€ R6d Line. rhc         Bruwu [ins, and *r€      rwr!       fi*s. and
                                           'priraerilyin rln          w    of a Entsl ssrthar Fs*tes          usedio&iwn          tstr
                                           ,fur    I   moarho,*he*$ hi*rnrinr rxil{ {,.g$. ard
                                                                                               reserGn* tq t}&L.}i$




                                                                         f,Jr
qUBMITTED - 2289486 - $cott   Fqter                12:15PM
                                      1912112018
                  Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 75 of 126 PageID #:75




                                           xsfrfxrt&se   *f psengcr wmplirnenu rsl*{yc & hii fiw,:sqr.*diry

                                           n*s arrryr&grchtsri*           rtrs   r$ion t*xXhit f)
                                      SllThiscourt is fuxker arlvrryd {hat So*er              has   *rrgd.y,S*inffi tq*g of




                                           &qrerd fryu pi tu rfh+$rsr fii{q*.tE &fi,ir                   f}
                                      nt



                                         {tixq*ln   }.#r.,!   .*ir.   {Exitbjr f }
                                     ?3)Fosrer's F*lsrckim        nschirn (Lirrcdn l,#lv)q$irrs mlllr iseqn,sry
                                                                                                                             @
                                         rEviemd by rhs       [rrlid Strh Uslqf!ffiqf of#srf$ bdryor whi* UUf
                                         rlag$ qrtridv r*ill      nor *Evc       {ixd     orl utrrir,*&a   & gr*xrr cf}*x t*gr
                                         fretrtn simply,bccxll*r k rtmt grse coslihe g.rlehssq*tblq*qfsfslivs.

                                        prblicity &rt *re mcryur                        ird   ass rcsulr rh*e yould
                                                                        rryould fail,                                 h E ahaft sf
                                        comp*aies rhaproccu third pnny morrgagcs.                    ktdrd, m{H hcomibu*ng a
                                        il$ af $lSS rrqllltm dollrn       of trs onm insrry         fb *6 esrrirsole{}wrei* *,,
                                        oe'hrca of lcan   &ffi ${00 million d6llar&           ffiy il pflIlso,{e€pi} x dr*? ?hie




                                                               fr-iq
SIJBMIIIED - 2289486: Scstt Foster - 98112018 12:15PM
                  Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 76 of 126 PageID #:76
                                          "                      -
                                                   J23950_- "__- "**                                                                                *t-
                                                                                                                                                    ..t*




                                           is becrasc     iil *n     past ycar, pl{}*    trs.M       ts   ru      fcra f?r milttmr d*ttrs f,c*,

                                           elaim pr a diffse$ lre&r-.F6rl*isjng                   a iHA          and vA,   ru&s tglqs*fl ts
                                          fH}L      aad   h rtccur ycars, pHlI          hss   p{d    g2J miiltsn ro         th $tst ofHgw yqrk
                                          ns umll    aomha345 mitlim dollsri ro*gAuornsy arffi{l*ofrfrc urircd

                                           $t*tss for     &      sigln3 ald i[egnl h$et6ursq. (&dribh,S]

                                      24) Mo&qver, of rhe            t30,ffi   in tegal ftes rosEr has soru m sis rnut&r,

                                          S5,ffi0 sf*w wsnr B payix                 tk @l           &er for BDS            Ltr,    rho   h{rM @
                                          wife ttan of Jsanne and Bob Suc*ncy. Jwmc                               Surry uns orr the $& u
                                          J'ow*g           r**&6          *6a*Isrsst}Ery                 verdiEr is    rh   hbry,ditlljei@
                                          '${e&s.   xtm},$se *ss, Bob sx*rr}                  r*qm iire     Is*;st tcldiel fin-rofur*ix*f
                                          {+*,,wur        k ir* h{sorv of llrinqis         bw. yd         r}re   swsqyr fdt it ry*a        w
                                          .&d   mn*f       ts pur*e a def*asr Ttl&ffi ihsrc,w                      a fme,   dm.Jufue      Srm*
                                          flc{ ou tiqd s}qfi'rhcrt h*virg           k         a   rcquird re$ekr$i6lqq& fiIc.f,              ffi*

                                          firflrk#,&ffi              Gxhibir s]
                                     2sXhcrct*rs, uftlrcsver ls0,0s0 breelo$urs                          fili{p iasosrgounk beelffi}
                                         ?008 {nd 1016,          foew     is no dCIubr   ffmng I          lmdfftlof&g,tsfu&,ffirs
                                         wtlc   M    ro*r    &   eourr rlporrcr   wtfr        a$d e      high.po**sd,lrurrr              &@irs.
                                         him for partof the rrid.

                                     26J Faster $'ed.d sdd *hst a$ e           ,rql eshtc     Wrr,         fE    hs tomplq 66U             llg
                                         sfiorr salcs of wldch approximarcly t0                   *clr   "up     rpin*"     rn irnsrirsrt jqddal
                                        ssh, sd     rmrr k wrv.f*rniliw                    tt*e   pruce$, ard        M        ie   d,o pair&f}y
                                                                                   '"i{r
                                        avars   *rt fieir l{sc rorre cf hir clicn* rvhw rggon fgrps&oshg {&




SUBMITTED - 2289486 - Scott Foeter - 9Q112O18 12:15PM
                                                                       fi-;*
                  Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 77 of 126 PageID #:77
                                                    123950




                                            jdtcisi rnk nar for thc tryre Frrps$q                  of   ruyiryir    ora,s prropnrry    for"qg*s,
                                            *lr   or m r$sfirtli aed nsr raerpl*tlng.th*                **t   scta &xtrltir Sl,

                                      27}   fp*r      ic   pnohblf     l&e s$try   f,oreutuswdpM{ri }q fu beten                      pgr    in   I
                                            rmr fcunry Forpelsam. sa* *dm'tgs insldcd a rlrtrrsr @                    Brke$q
                                            mrr*Erirrof se opl nrgqr&;rubcfsru                 rtre urf@ $*Gs $wsrftE oweuffii

                                            sral *gurrc*hs$ SIPGSI'maring ox *ris ca.p" Ihic                                ilfi.mgifrtli&
                                            ih tlh    e@rd      sn Apmd, md          pr   of iris iwhdsd           r:n   tls Mr &h{bit S}
                                      23) Forter      ts           y   {r   only fsr*losurc asseferlr             M            #m t*_r.*x rip
                                            *pisi esied brq v{riotl*elepti!trF. sdieiBtiql orFdadw                                   ffi   rry*ktbq
                                            decgly hsmod         b     Jrd*e srsnrrn',* r$lkg *,ho*=iq Judge &rbmn rdGd $ar

                                            fo*er ry$se s hnorr trs                w*    of   tu   perq,d     *8&    rffi   rrfu rmnftd.aco
                                            tlt forbralw,         *hm prsu,ant ta Ffc mh,                     oms.ir rmt,wqldrud      *c1&s46'j
                                            fiarlr,   T.tcrc of couwe rril.l errrq        dcr            @top? *6se$rhf
                                                                                                   dra                                      t*   &{.,
                                           {Ex*ibi{ j}

                                     *9)e$d ryaqtingof*rq Arplle, rryyk                        fu Aweilssssrrxdri!to rt*mut
                                           why it taot      6   y*rs srd     9   &r rffcr &e dsft *frhe inili*I. ffi&g ts nha.gird
                                           Mqrion     f*r firla *era Slt          ptri   $ry.*gilogo*r &f .Snlr           qm m ,ryf*mn[r
                                           (gxhibirJ)

                                           end beyqrd *rat         qiyh          *B &r{dhr q{s.m#ndn -,,rk                 f    tH Ha{k.d
                                     'SJ
                                                                                                                                s*iui5!
                                     SlIAd        rmat inrpryl*qly"         nwk     eo    *p61*          mr dsfffiiirh r€coids s6t${td6

                                           rar*    e*d 9 dayr, *ftor thc inilial fi{i*g in rhis f*rcsks$B soc la sre

                                           Aprellae'g rhird Msrion for$St                lts ablrxsiy &$oe6u$                  Ssi   fM



                                                                       fr:; I
SUSMITTED - 2289486 - ScoS Feter - 91211201812:15 PM
                   Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 78 of 126 PageID #:78
                                                     123950




                                             ,tr*ivsd      bio   riir fo(hramer$at lre w.e proud*cd, *f*tlur p*sl oelr          ftfrqld   .


                                             orr    $l{,pqsdsg ryirb fu      ffirys   qf ,Sq*d   s}rrt t'ro mt ggrd ,lrn hs       on

                                             July2!,      2€10. (*xldbfu Sl

                                        3z)IsdFB{ lhig b a ca$a ry.krc Fortcr did rrr ove ane dimgbm!? lfrF                  fftre
                                             rslffisd f par*        lutd 9 d*ys n&er rtrp fi,1iry of'&c,Ia$r$di   rp&.e@*,
                                             cle"r thu Foster hsd gotffi his forhsara',ec        g hs hsd durys ir*irud. yst
                                             Ju{gr B**nar }qfi{sed to a$ow Forts,r t*          th*&kd      sfu&C&&es
                                             urell ac srxrmmhirns dcspite the fapt tha ne,rr roehrial         mr pnffildd,
                                             (gxhibhst

                                       33I   ftlg $&il ft is eemninly m,re dis rsscr lxe bow sirrri oe*r *,tuais&s- alt
                                             sf rr&idi use &ci        hs fi${ $vm *&h *ood ,,a,oq &i* rdodon r*riiies
                                             mu*     be   grrnr'd" wrrcss of corme *ris cmr wkh€s to ruh dr*
                                                                                                             ss a f,{ettcrof

                                             Ifirq * eeb &s * wr viotxc            rtqr   srncriffi n&llb{tiry A*.(r**e} {&tE& ie
                                             this   iOAm* gscifir{l}y invoir*s,r}e $s*rttrrr& *lrr*?*rlw gr
                                                                                                        rf                 13i3;ed

                                             Sute$ Con*in[ioru




                                             l4/'hercf,sq Ap$*strr       &au ft Fosersrk* $m thir ew          v$s{&a   b ofu gf
                                          ,Jffie2$,,r,01S        M*llmr    Fo$srro    #k hisArldl& &qrrsrisfrrydh
                                          acsompanying rt$fred &eumsnrs 30
                                                                                            @s   affcr ths cnrry of   tb odcr
                                          allo{sin$ fosrcrra ffh hh lniriet Appcllarr Sri*f.




                                                                                                                      *f   rslrrer
                                     SeoqnM                                                                            k
                                     59SNor& *idf,s, ehicrgo, lilirwir 6ffim




                                                                      {1     -;&
SUBMITTED - 2289186 - Scott Foster - 91211201812:'15 PM
                   Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 79 of 126 PageID #:79
                                                            1   23950
  ryt   #




                                       $fiI*trnfm.ffi,ws,




                                                          fi';3
St BMITTEO - 2289480 - Scofl Fodsr - 0f,211?J1812:15 PM
              Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 80 of 126 PageID #:80




                                                 fr-JLI
SUBMITIED.2?S486   -$cd Foe-   5r21m1812:15 PM
                  Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 81 of 126 PageID #:81
                                                   123950




                                                                         So. I'17:L1?$


                                                                S{   T:E APPEI&AIE CI}I'RT
                                                                         os&rsrffs
                                                                 HRS?J$IACIAL   ]ST*IC{

                     PI*I Ir,fipSrA4OSC0&F..                                                                Affil*$G,lte
                                                                                                            Ci$$irCo{fird
                                                  fhindfi-diptreil*,                                        WrQoq*rrl.Uisde
                     v,                                                                                     Nc t0Cl{*1ffi6
                     $cslts-       FCI$TfrR_
                                                                                                            Irnm&
                                                  Bdendqlt:*rfdlan.
                                                                                                            ffi1nke
                                                                                                            Jt*gp3!u*&s.


                                                                            se&
                              sa &qsl$r 3s,       Sl   ?, Sc    crdqs.Eprdh,* $es*          *      gqel fihd a ns{rofryUsd
                                                                                                                               k       m
                     Augwt 3,2Q18 ordcrof rhccirsuitsour,rofcookcorrrrry
                                                                         rypeorirg116o*sf.,lemd
                     di*utk*ean i* *      fomsl.        pcpadlbg, s$!E ed ddr, Fostor hs Fcgi*d fiw
                                                                                                     @enq tf
                    tinu to fila his qpooing !rhf. h hk frffh rmfioa fcr cxr*rleion
                                                                                    0f fime lafichd & ]fio[lE rhr.

                    tad*mircly&#w                 lr&tionfor Ex@ion ofTimr riord*                   Iri&t *,putqts'sr.icr   !|I*GL xss
                    SH"sg [&y ]9, f$f        I fo#r soqht a final *rte$ie.n u iw ,q ]S]$. F€fi*grrrmrim nl** fuq
                    riqg!+ryrced      fi$*    cn &In,     ?.,   a0r'g, tHs.corst   srmd         rlr* rnmior wilh   fu cE@ sd   adrgrf      o
                    fh    ec kidsry ,Ir*e    aO, a$.l$r sonrld       (rot muHl     rcsutrr io   di&,irsl   of   @qqq6&.Iw              l   t,
                    2glt, f6tet fikd a r*rrb:eortim &r a$,*$.iofi              of   rir*,   this tiuc   * ls-fs$.,   aoropwd
                    de0rrm(8tt   ir   $!t$r&Iot   ssinreqpred          ar& 30 dry* tpfil* e opq{q*!ief. X&&.q,i Hi
                    rm*hiw b      ttre   chalkqcs 4Fo     se litigsnis facs   h ryrcs€ntiry ttrmsclvcs cn rycalFofirr              h
                    becn   sffid      mors Sran aqplc tinrc to filc his bdef.




                                                                         fr-J l
SUBMIfiED - 2289486 - Scott Foster - 91211201812:15 PM
                   Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 82 of 126 PageID #:82




               .     B***r{q u. adnixd.fkgry,ft*t        bis   *ilryc   ta   fit*s brkf   &y   lunp.I$,,?0l* rryuulttm*lt.h fi*aiged
                     ofthfsqpia!
                              rrls   HERxgy oSpE*.ED thsr &,ir ryqat:ii




                                                                              o*ffiRE}Irr&as
                                                                                     JU-H      n$   es!$

                                                                               stErffiQflsffitrwf




                                                                   fr-#{
SUBMITTED - 2289186 - Scot Foster - 9f2112O18 12:15 PM
                     Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 83 of 126 PageID #:83
                                                                1   23950




                                                                #"af
                                                                                                    t
                                                                                                    a,
suBMtTrED   =
                22S4& - Ssd Fodrr - g'2'fl201-g- 1?;15   Pli4
                 Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 84 of 126 PageID #:84
                                                   123950
                                                              ::"::.   :.::...": :......::......:.:..'   ::.1   :"




                                                      LA\VIlftKr    8ruptT, M.S.,S-C
                                                                                J.
                                                        L}35 Qe-raql"o tr        C
                                                           S"k,,*Lr"q,lL "J,S"if
                                                                          ACneg
                                                           PkreiS4?*a+m+S
                   Tsthgm It.mtrry'sric&:                   fac 8{f*5S4*ld?                                          Jgly$r'Efie


                   &o{t ra$tl       q8*1s*1s5s, fia* b*en r pdfisnr af.mlna rlncE l$89, affiQ,rth, t{f- Fsrry
                                 {s&r
                   }xe ghln{S iteam4** rvrlght, tot$ir{s drno$ *f pwnd*. }le Satrnd thl* xri$S *$lte Gr{qg3tg
                   lfr$rt fo[sslrs trlgh rirk aulvttiEs: A) Drlrfing for'tlltr fsr'7$ or ,mst hitul* a$ttk. ffis, I
                    han seen hi* logel B! Hot rxcrcising; C) fartng about 40 donu$ t w?ek at fte fdgmur
                   Sulttin Oonutr n*er Pryor aad troadrary. Hc did tbls &aCxr!{ .for * pertod tutr*sn $Bperfibst
                   ,301 7 tCI la*s Apftl1O!& he ofte* rtept tfi rhr bark,of hl* Uttt fqrtrl t.t$itt fulr ld yt*r sld

                   deughter Lucy ln back of thr $unkln tlomns Parklng lot, rutrere the guid gro q$s xt6i for lCqq
                   *nd hif dasght*r te buy *iitrik fi Osnutr product tluoughcut f,r* day"

                   luty k tqrreS$ad*d;                 tlB very ttrdten$lngttncr sftc has fad, *lr* lr irldl*
                                                and drspite
                   Sqlensd e*rtl* y*lq h*t  ken awtmed hy lr*r sod ffihar, Ita$pr !p $€{S frsrtrtr€r} &*{i$
                   lcnn t{onhrcrtetn f,ir:rnr S*olrrs $tsrtlttg in 1969. }le ls npry a r*lttd }adlg**ckn a*d *
                   t*t*e{ Profs$cr sf hdlatrirq at Leydi. Univcrty *t*die*t $thooJ.
                   Fnr tha  fi3t hvg ttior*tt, I irave nrads itlrtry {l*af *} Scstt that hu mu* r*ur6 to trB. h*&&t*r
                   3*tt6ros dil iadhr yaa$ - tatir$ curee$y+nd mlkinga mktmum of fsrr* mtks rlhlty" $:hr*rrg
                   $tr, hls fiadl{il l*grer co.uld r.tsotve$srqsifw{ tr Esryr.?r*mrratyoffile*r, ts(Ha6itt*,
                   ilerrt h( a*$Iged thet prsdlrh$Gs is a rxognir*d rse*sat (0r{lrlsfl, nryarq a dkgrwtr cod*
                   of f,7j.03, a br'lhble and sp*iflc lcD-t O-clr{ code usad ro indkerr r dHgnoslr fun
                   rdrsburr*ne$ purpos€s.

                   $cos   n*r otrrifa*t*   thc foll$dng Blrrstcal syrplsn$ cl$ily lt*krd to prcdirbcfca: A] Frqrrefi.r
                   wl*afkrn"rrrrhrn hr,i*ts $ll$Ered foodc and d$eqti€rraJk hk ryquired&t mfle*r e,sl
                   Cncled h*0k ard all toes tlrat havr danloprd discdoratlun: Q.A wdit rize thar h 44 lnctrg';
                   Dl*rrc$ftt of I5I pounds with a 5 foot t1 lnelr hr&t*;,S Sig*iflgm ftdphrrd tttalrop*ttry ta
                   frir l$t;'Btnirf fi@ti F! hchln& &ils$, *rd irrft*$sr $n sr a&dgl*n&t rrsr rga$ntto hl*
                   belt; Q I c$n3tillt rcdmss in ht* lrft arm p{r; {H} and mort si0nificrntlytaligr*" rfrid} llmiw tlrc
                   dmount *f ryork he car do in any day. As an *lsmnus of lrl*)rE Cli#c, I hfyc a*l'{red lrts;,foatg
                   tetn*lde *e reletrant illtlndllnicrveb p*ge Ferlalrring m pffdht$a$ m Saft 6f l* Lrkf.

                   *:W- {'e,-* ,wt*
                    ryr-'-'
                   l-arrcnce J. Stui'*t, H.S,




                                                                 fitr
SURMITTED - 2?89486: Scott Fo€tel:91211201812:15 PM
                   Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 85 of 126 PageID #:85
                                                                    J 23_-e"_5q_




                                          t 'ftqoh
                                          ! .P&r*rl

                                             It dehprhr                  n-oi5
                 rylFst*".
                 Lr&olj$dc*


                 5rilBr6d!ar
                *rt**I*
                t4mP6.o
                rtlh,



               *crrc('                                         Itrlrdr
                                                                                                           f,rrt,

                                                               fi-gr               "   , ,. -'1{!r;a!''&




SUBMtI:rFn - ?1RsdA6 - Scott Foster - 9/2112018 12:15 PM   -
               Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 86 of 126 PageID #:86




                                               fi^3#
suBMtIfFn - r.q{E8-SEil   Febr.            .                      _
                  Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 87 of 126 PageID #:87




                                                              !tl* 1-17"1170

                                                Ix tfis    tl"rffis *rmr/iTs offier
                                                        fixvJ iuDIcr*L }lg$cr
                   Sttll i{rrtggi
                                   fhh*ff ,Arptste
                                                                 *,prd fiuq $sCkw*Sqrrtdeoo*                         qffi,
                                                                 Illtush ft!|ury   k$&rt'&uw S*&r
                                    Y,                           Ckcu-* Cmrr     f'k   IS'CS   eS
                                                                 Th* Llous*rbk}rufr*l PaHsh         Sresrr
                                                                 ?rddingJdsc
                                                                 Ihrrof Xsimof'd*Sert
                   ScofiX Foffrr                                          *e8sds0,t{t17
                                   .Dd*nd*r**gndhm



                   .*lsfu for Adtr&rrl tr&*tor otTtr*            ro   file Isirirl Ap.feMe     l#   er lfe&&-tmrlryr


                                                             se.oft R   F{s&r
                                                                          I{or *ttomry}rpr*
                                                                          Srtl} Nor& XUE&      erfp, I&lfo S{tr$
                                                                          3re{*st m
                                     Mseion Sor    Extrctm ofTlmc taFils Bri.f fel't&e{th:Rmssne

                    Now.*om{s     *ppe'lknt&*rr-Rkaild}*orcby mdymi}{$rkis [,eronble Gffrr Smm him 30
                    ditioml &ys e *&mir bis initid ryttatc Wr{            x#it& .bridqordd     &a   bc   d   {c   a{r.July I ?,

                                                                  zsrs.


                  In aupport thlrcof, Fostcr statlc:




                                                            fr^31
SUBMITTED:-2289486: $estt Fqster - 9/2112011 12:15 PM
                   Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 88 of 126 PageID #:88




                     H3. Whle f'oerrtus nn do$btfticd tlcepari*ue of &is wrx wi& hisprevimi kn*lW
                     rq$sa$t*   ft{ adidsral tinu.     Fot(cr is mking that thb court rtrd      *is,c*ire tsicf qi h.*{t        gst   *e
                     grgr for an $psrhieg       rnotioa &.oq Fq.gr ttnt      **s &is ssurt *n its o*vu k *the         rmy, ka*t       llle

                     an   irnrmdi*e corryhint u,ith &e kt€ of lltilhis Jdicial trEu$ Bosrd (XS)                   s   m   t&.endwt
                     of&x[c nmi* Ptu*et g&fircil               who in ruling aq thi*   e$r$   :r] *01? wiltfrdly dismgandcd {hc

                     mlffi *f rhis yw      so$rr iu   #,q*pr     &Sv" 4ffi$lqtt *016 It,*qp,flt ItpS, $q!ffidhk r&;
                     eSIS.,Tk rutiag in tl*      absve.ce$q is ru-r nreety     aa$cprrs r0 alr iryw prseen$d iu tllrs          r$&r-I*
                     t* lfrpa,ii*lto an iss$6 pr-crentod in this starerlll|l{


                      I):      As prwiously menriormd, Foarer dmve for L'b.r (aoC Lyft) drring an                 ei#r rrontt    ,srid
                     "fum $Wtcictb,c      2,01? t0   AFrrl   t0t$ &   &e e)flrrrtfut trir.iy$cal rrar*    d    *aa    ?S   i*ff0 hsffic
                     avd"

                     2):       Fri$6 *$ Svjal*ly       dW*etee $ &i-s c6ait W4$ a$ aut&tdiry &iU w.*td ry
                     tlkr €l$tot&t$,     &     is elrrf Elis *loumd Fostsr *rd tris th*n I 3 y*e* sfr rt*r&t*r tc lirat h * xrfe

                     ,stel    in Chi@.o, trlrt}irh is whcrc fo$sr still re}id€$} *I 5gg0 }farlh eidge


                     3)        But during f"us pttipd of      &iving   Foster gpriled 35 pormds, and      foscr   ig now

                     .cepricreirytherrcry ruslsf,rrytssl*of prodiabales".{fUw&eA&&*rrerepHa*Fr&iffi

                     T}



                     4.):      Forta hgd mv*qely hod'ths€             eymprorns,   xrdiurr bcfox   fue   kmr.tedr*rc hs ue$
                     umlliing on     {vs**E len milec a day rnd loung a lot of weigh! which s6i& g4ip,qeffiqed

                     to his lsttr   wift h*virgler xoweh mettoned ixa rylming h*e*ophqpe h m07 .fu"                              #
                     rw     diagnssad   *idr cfirq$rof *n q*op&*ln @           sUe   bciry fo-rcd try6t rir6tori$ht&e**i!*y

                     in odgr ta litcmlly livc {Swm          ffitiry $ tinnc r day ld   HsIiBa at ISQ pamdbst       5:ts    r   qmpipd




                                                                   rt i"L
st rFrMrTTFn - 228s486 - Scott Fosbr,- 912112018 12:15 PM
                 Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 89 of 126 PageID #:89




                 to bairq 1351140                   ysy      sthletis. psgdr"      fwtsr sqlred          5S   ports* cnfing     eigfoi rwat* a   dry re

                 *s*rp   lhlins           s**irry. This cxnc          juit   affGr Foetgr    xa*,Stlt mryi*miu*            S a{*esio* * Xril+x * day
                 even a$a 55              yfrrol4

                  5x Brx ui*iug a *ix ycar rld h.Slffilq$ in 2S1 t rnd worki*g tS hou$ n wccl                                           s ir src*&rl
                  ttaL egkto bm*tr clid not providr Fostcr enor4tri timi tq                               Ise fr*:wi&kt wtil h{t yof tfuC

                  Fp$er-s d&llsslsr rtts old Eroggh                          qo Btsy   by   Ssclfad Sr*t*r             nas le*n$y   dlo$d b t€ lrrl to
                  bc alonc bJ             tr$elf.

                  d): $ foqffiis {tstff-t*le tp uelltrrcmi***&f qg4q,w-ll,rrrftislrs}oqf4*&&eiIk*"a
                  But this rtryipcs additionat time to *do tlis uick*.                            tud Sivcr th* *ris is a hcals isw               tht
                  p*aius dircetly roth* dr*                       requtoed      rsfiniclr rlb tp'pcal         rffi$     ff*rs &ar thi* *lgeE ia wfficicat

                  &r   d.ds,   colrt lr           .8r9l,*   F6scr mo:eiifirs


                  71:           Just      x       impo*talrtly, Foscer rtto wflrts t$ *ubrtit swh                  a   ruf,   rupWior   re{ x*ry**gs:t
                  brie{, &ffi &r              f   irf g0r$ firrlrs{ in pceciiqgt}E rigsrs af{eck, f.oun{"s                        &slreffis        d*   xc}    sE

                  Sre eornmsn             reelkrr,of cvery citizcn in Coo& fo.unty-.


                  8):          $m*r i* well s$e$ of this                      lmr-rsrrblc'r coun s@sdionot drciabr iu                CfuJhrilh           *
                 **"qfmso            m4fl,*su rI1 lpmlftplcshq #. rgffi.                                       an*tundfficarat b          tu   fufu       q$as


                 tb* is*lp of an rcosl*rttisr nstisc not b*irg *rved r4on                                     th   nqtbrdarn Aeeffi*ul {tr         tb   caEq,

                 of Aq*${ulr. frff6. $qs n ryeifie r-rtjw of                            I*B       to,{ecelaxe $et             td rr Ncirc 6f
                 Asr.ltfii*s$ ltts                  s€ot. ftr thi:*   M#,       tlpre ffis $ot gven * Notier of l**sI ts                *wk&         muck

                 lzu * Nqli+a ef Agc*l€.ra:iprr.}Torkcor$sry, fl{I{ erd itcr&rwys&avaudk*ly

                 vabigtra*d thc *aruc lie over rnd ovcr. That li€ i* tk lgrr                                   fi,rur of   $hpin t*siwg          *s          sd
                 stop licthat aNolies                   of,lnt*xtto&rrrls*              is   rh   samc   docunqd         u}q&A Notir           of Ingct-.ro.




                                                                                 rt33
suBMlTrED . 2289486-Seott      F_os-ter   :   912112018 12:15 PM
                   Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 90 of 126 PageID #:90
                                                     123950




                   4ceele*tr qd a l.tade{ of Ac*shr$ler. {Q$it                 *br,;iors;ly,   Fl{lI   is   eh$*   1a.a€sm#i€* hle. $vea,

                   rlrstEn$lt*h firstbocasrc ahrrg$ags no,arn &an'tbe ?sCe.n&ryiThcrEf{rq,*Sigsq kbe*qr

                   thm n slani dl&h.


                    9):      At thc riak ofsolurding rycophnntiq tha dccicion of this corst in                     Clthryfu    in   prt
                    sftHrshgd    lb fiox ofwrengtut f$w                   a$d     Fxt*r tw&*:@tty ir sn @rrtfu ehsc{p &@l
                            pfieis$ &lly p,Wwb,prim,ia Chicqo                  ta rcgdn msae*tnia             sth# h *[€f.r a trni
                    -tdr
                    rc    lru rsjth rcSwr to,dcei$ioil$     ss   absc. &dsd,        * fwi*sty
                                                                                            W $ed*8                f.w*ri*

                    rcql Sals, xd'fox$ hrs ffiud a qigaitiqffitry difu rymch by tu juilgs bem nrk

                    Fir*C* thsrl$alr sfimt tisn q$o*d.*rd.far rk, S'i{E Oft hf*ffi isA}Mt @e hs m

                    krfi$mrc o* ihe priw of ahoWt. ut tissk $q€ra. HtnratkJsssi *re dmr8p hs* ed# h#

                    dooe aad is"still in place rs    &ieago leds        the   u{fffi   in
                                                                                            -lsderuntcf        bofile&


                    1s,!     Arid !ryM i* bry.ond    xl orrqr      fu   *is rss    t* tha    1& pl*s 'sarr a&srr!'+n          sssgrsr
                    3.q, 2S16"   xrlt,fkfo*     the..*breelprura canr&oorns in Cook Cor,cty vets                   quitdfo     &l,lsr thi*'

                    **irtg. A*d ia$rse courtroom           was   6h cerf Nw at}rfi *w                  ihie   HwqfiU; &Sel F$riek
                    gletxun, lhc rcr.y mmc jrdgs in trc cam thar is teirg ,revieilrsd i*, thiE maax-


                    Butev-*r {hou*h&k ale*e dcra*dstwers*l Uf tk ft{il                       *i*(!ifidl*gi&elii*a&G,ffi
                    itwo*arr ispua**ai       src kirybtprrg*$ to this $qs!             *6t   dffild     pce.t$m       fiffitk*pfd@,
                    lv,Hse perte.tion pcrforce mrsr        ixlrdc eir&et silnmar             cs   tk $st$      of lbslr.pup1ry   &t x

                    gr{drwcs*sol lrvrl pooflcadcrrs ndl                 as ps "r&ct    &s      srith   {*{S# e     @t}e
                    prroeediryF/filings lhd ue to be reyiewd             h    *   of Fo*er'r aforrcrcnriond              @    orpcrn.


                    Toge$er,     $W tl#!p    trpo   tslr   are going m    ltquln illors monsy rlrd d{rrc fut             fo#     uigissuy

                    had b'dsstcd




                                                                  fi -tq
SUBMITTED - 2289486 - Scott Foster - 912112018 12:15 PM
                  Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 91 of 126 PageID #:91
                                                   123950




                   Next ln this           brit*   alp a   nur*br of lspiqs *Er Fcse fteis coiltd rcwmblr cud ry beig$

                   ffiicrrcd by &a.ttiinoi* $upere Csurr foet*r xill trueh npr*                                 cach om bile{ty.          Ard frr     h
                   *akr of rs gtruy             rv*uffil pryh.             fss+r ,*qnts   rs ds     hir e.*ry   W!€         ts, eqe &$t is !h         *id
                   of pcrmn           b ir. E* rlm xr*st strnprtlir* {aad fralb*:dly }rmiMhing} ir$x ralsad b} fei*t
                   u,ill bt at rhe t.arl of ihis kicf udrrrcin Fosrcr r.airc ths i*qsaf dle ra&ffiSftds deta*t$irn

                   evry. *in$c sitizm af fsok foun*y has suffe*ed                          *    ttn hmrdn af tle 6irdtli* mo*grgr wrrhcr *o

                   pqcdce:in fookCcunly-,                     *r   &rriest&t*foarc        larv {irnr rycr       toprscti*t rg foqil.f,g#ry, ad it

                   .Is\n {ppcais pe*aps                 t}r   moct   flq$e{tiy diqgrsocfid foruclonm judgc t0 erffi !orv* ilr{oa*,

                   €sqffiy,yho *i'llerlly thqek his rmc *tthls vqy cprut.


                   As    *rh court will           sooo sce. tlre lots to Cook Courrty trx collesrioni                 s   tltc   diffi   res{rlt of   hving
                   Peniel {"*ub,bitr &nfilp') Bmnnrn on t}p h*rsh ir srcfr                            ttw,h lirpetf         algne. Dashl         Paffi*
                   .Brertnqlr        hE gpe Cqde.{orery }*Dp+rt}isx eoltw.tiq* oar {uarr*r                            cf, * b$lioe       dalhcqqcr dre

                   ,pfifil   ftrs3rstst od *rar thu lae$ in Coo* Cffi*y bonc *alles tsElalia h any e:r.sfrt*                                          19

                   ffis*qsaliss wa*                a*   mw$$[         by   tk   CrFs   Siillsr kr&x] ks le$ted in *               lwr*      +f   rk W
                   sc.fi* mrgstsetnffiof $?.SBitltonDoUar*soHyassffiult qf fsfu.l Pgich Bngasan'sn&

                   sarying . Iktt&m"                    D$nicl Parick Bregwr Btay be ooffirly                    rcftqtdre 6 *e "iimc,&urtes of

                   a   *i$icn        &lirr      Marf or.tlrc S?,5 Etlliaa llsller Man               @irg.{r$grt w's                r$!&lq!$e; Br#
                   ,fitae     if   $t-r   wsl   mq{'s   @rpllry         sfit s *S fos*,        s-   no* rsiiir€. .ArO *x          tu   tle r6at $ofi i$

                   iloo#hun*n ltu*e tui                   har mrultsd frgm Saaid           Psriql $r$rrffi'* rySr{q&               t$Sff         g--ks

                   *h*n er& going so frr                  as m     witlfutly disobeyiag this coun'i             chr   aaa   irn*A&*ar*lms-
                   T,trc     mrsoning &at Fffi,lcr is uriqg is rery *imBlc; }rr pq{f                    d @isg rkgengi&fu&, tk
                   peopb who'hotd thingsrogrther* arc the bigg€$ suke boklcrs*rhcormr*of rtn$Fedrily

                   hs-rnes     or     fl"sll rrulti trnit pmperties. A*d *fier a noiglihlicad lsa*                        those    skcholdels (x           es



                                                                                ll      -f{
SUBMITTED - 2289486 - Scott Foster - 91211201812:15 PM
                   Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 92 of 126 PageID #:92
                                                     123950




                    !cc.a   &cumcn*d in Afiigryt Arnerican gsigltboeqds:by * memt scris of ifi{reslgsive axl*kr

                   by   tlk Ctrixgo Trihre) $#6,t1leg trill                 k ffi inqrfrsp ig Crima rt,hi*r *ri*c hqs *w r1qtf
                    dostr&rt&dindre gmater nrmbcr *f murdqrs oter tlu pa$ &w                                     Xrcar*   in&oecqerg

                    reighboifuaodsttrx larr tlx            gmre* *umbet of foruclosurn+,

                    Ittd#{     it   i*. *ery   pqs*iblt   t&rpt   t}ris aourt   $*y rsruc r0 tha fut {sad lswl               }M     ,co$*Ki{* th$

                    furc    uray nor hcvr bcen a combination of a dirty                       ler#,   widr   a   firty    law firun, wi$r a   ftgglf
                    drfia$ jud** u&o tsssthir axa rfsutt tfthsir fihby, &ry, fetid goordirnwd se&# Iurt&qp,

                    mtre dalrragr to thc tnrty gre*t City of Chicago than any ottm similxl,y                                 rid uiaaf*ffi,
                    *&ip.b   ,&q$        Ie .{hc    chy of f,ticago is only *nsrsi&el} $lrsE$€!d. b} ec                       {m     Sie&p      FIB    of
                    1S?1, q,hieh im**Eil am           iuetim rdjqied l*$S0ffi,0ffi                    in danage*.         {emryc +f l.[?l filr.ramr
                    ldffidatS?0f tftIllio*ir l8rt eflsrsl

                    IIU is*rffi rai$d.'in*ris.${fiei **t rould h                     limqgk. W'to rh*.$timh Srggture                 fuirt    arc g3

                    fal*mrs: trI     !&S       is   sccc@lc judsi&l €ol&*!               to   trc pqfun"nr$Wir is m loaryrrWrerrrr:bs{

                    Pt$fghf ssrrutr helavior?;2!              fucsdws r&d fobe rmenhass*ncr*lehdAa*mof*ccruliy
                    ded,$liuoi$furwrrrc counRd*s                        ilr $d lr4,r*hichr,trlshs{e&ss}imdsrr$ut*ilbp{fiss
                    fumclmrre abu'*}? 3)i Ss0* ttffis re6d to                   &€     h{m ik
                                                                                     r$olurioa of     a   eotsr*iel canflic
                    follt.ryk* tx6 l$imi$ Appell*# coqn dpeiqiory$ &r nrwbr e*$a $? rn Mi{ se thg-

                   *ur1'3'sodrfuily ruier                 and rca*m,rxllng            ir ? 4[    rlrhst lewl of      h*l:*i*cqo.ts b {6
                   allottcy is requirtd         h"ry      as various sanctlons arc corlcsfiEd                tffldirs        i{l thh inmrrct   6closfi
                   of Attori,rey Tor* Bdczak'* Fecase? 5):                  Hor       is it   t:ryady fqsibb *,r a ig&s             !u   rdc it$i is
                   ordrr to plead *trpeone fuud in the Swr of lllinoitr,                         t&at one    rmsr    tao*     &e rrgrnc of thc pcrsffi

                   h$'hom ssssll$ike whcf, F.odcrat law mo&csdritsa*oetr$ffirmlicirorfrryrcnr*rivcfuc

                   *s**xmreedtogivrcgdsurire? (lsd&cd, iri*rlesrrharU$i*dSasasBufrosreesm@




                                                                    fr-3{
SUBMITTED - 2289486 - Scott Foster - 9/2112018'12:15PM
                  Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 93 of 126 PageID #:93
                                                    1239s0




                   darivativcly {re llt'imir Srrpr€rne Coqrt) !g'i *kady               trdc      etca{   t}g q* dpq not ad !r hP&Y
                   the oar$r sf   fu elgf,-prrc1lryffifftirs, *etwtt&mitiug&e fut                         &ar }rdga     &wtrn fdd
                   o*rm*i*c.) SI S&s lwcl of corpunu s$fttsian qf doqrffiq vit*bff,rc{t} r6prsarcitff!''ii

                   sffip1btr      *roh dlat   ttffi &rrmx             crs bc rubnitrted     $itls$ Ss{fiiq* td              *rat disoovry

                   csasot as a msfier of hry be moductad? 7);                f*    neils isssc   td   co.dd ard uB bcfors thc lllinoig

                   Srymn*c C*nxt is rl.c$cr a rpquirort            Mns pnrsu{s m $limis lffi r,ith rsryEft ro r Motlg CI
                   Substitutc a Jr$c for Causc is fruty tc$drsd sr                 nlw*pr ecjrdgs rssiped              to   k    the modon

                   qn rrersly ignre thfu $quirer$                re   ltt$ dorq k &iq rsste'f Sll Tfut fstqlisffi qlip fwr*                   p
                   $upwe      C$$rt K$ks       1   13   *ad t I {, ind l*&ich fues ir      aox lildy      to   ***h   & ffio        of   *e
                   Illiaoio &,ryatt.nr Cor$r tip        dirion    to bitug    rk   nros   iry1rryt }ryl l*w-n re WaUfnnA
                   m tlx fu&ect of Coot ea@1l Gov.erxumt is consernd). is rylr&errl#e.aie                                   tdffik*t
                   *qfr{e a*osrmq*c            exr Aapx in        pl*    ro   insm fuI tssemr*. otss                  *ttth*     tb*sB   wtd{
                   bo   *   rquirum        tb$ troutd mquix,lmdw n ex$ain mrh'radrxruy oode in ttl*csd$ ofa

                   forcclosure actioa or for that any o&cr kind of dcbr colhction                     ffiise ry uy     klrrd    Efd#
                   eollealpr i:r tire $tstc of ltrtinoi*.,


                   And ce*lpleEe 0f $qsg inpor$ar i*s&s ir *r*uftia                       cart lvill b6 E*od      m   tnly
                   conyrche*siwly undagerrd tlrs d{io* f*g iwss ibg                       *sst&ms& r rx€rra}, lrekh istr
                   s*eW'd 3 yws *rr{ fm             d&S {ft?r t}s in$ial filing of tre latraufi.           e*mo$* sl, fift *c
                   Apprlltf*      Thirrd M*tion     fors*k,,did trE Alrpcnm &lw.qt                    dl:isryoffr*hk@?k
                   smblrpd qli*lsth* &**e6t$ t*br*ittod                    by PHH      dadyshowr ns onf etr*.eu                  eeulffity
                   crri&r*c   s   m   ir   chiru epiost      ttr Amdhat       but a !W*      scve &gfre*qurrWl*is'              *e f.
                   h*g agniaa     PI*l.    ltg€    code* ia Foctcr's &csxds cksrJy shsx. thsf, Focrgr*r*s girtni                  fub*tne*
                   cS   lp hudhrtf* insk*d,"drdr$al vrrious               sslfdwiH "fuumui                     signssr(whom PHH€s$s




                                                                  rt-3{
SUBMITTED -2289486 - Scoit Foster-   9n1n$812:15 PM
                   Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 94 of 126 PageID #:94
                                                    123950




                   vic*prexi*enrs) willfullypqmnritMtsdg,h!tr$istirgvariotts sryffs                                      sffi*vit*    Oeryl{n&;

                   $rlrsn   th    oode8   alf le,iM(rasst t*rly tlxwgh anrWm&g FffiSAcla{m ts bsfW0SM

                   !hrb*s's lq$'f:rr.$ in fciknl Corrrt which rqgirs lrcsriTr&d$te dirmY{f5& $rH$at                                            eP
                   reill   bE   Iiled" Or it *gqld be rwn bdolr En qn FCA €.ldm tl*                           fW     kas bsfosg USr,          &1

                   Fo$cr'g gsptcion k Srat DO, fi$fi                    unant$    to gcs a complaioCI         ofth   PHIIlOclvcn      qG*,

                   Thcra&rt, F6scfe rg{w$                 fo,r   a#itiold         time is   rrenabla,

                   &x $,i*r rryacr         ro *h6 5   sillioq plwsidcrts of Cock                      Cqrmry,     r&S ffir&$       most fs    rH thp
                   i-tot?ifif bqsfiagof     kuiag Fisis             xops in        Co*     C&xrV, u&*r]r+add            sr*iwx er      w$smd
                   yvem thet surrcntly abaut 57 pccr$t of all rt*ort8lgss b*ing rurittsn                             e   ilot-   ruinen   b   bartls

                   wltitlt ia turncm& pff*$irtly                 meae ro      $sle*mslc,of-evr$$#Wxiu&,!!,i& lryFtrtto
                   fmek*uas          Es   &crp   sidi    rot,be {ny QEl, QE2 or QE Infiairy nfrth privot+ lqdas                           x tler      m
                   d,urtog      tk &at}** *ollapc prwiors ia thh. Ard.xitb                          sB c-wr   itwmsisS Sini       eld$+imgl$ffi
                   ir *x Un*S         $trtes,    A@             raulrl find       ir*lf   in a po*i{orr wbem grrviolli **ble          lrli#b sh$
                   fmUie*        w   so krryer rhlc ts pey tur their                we a&mdablo -_r*ccffi. Th&&6,?$f                            i*   *bi*,
                    way Som beingovrr.


                   &ditlat           &isli#lir*$hts rvtrlcltFo$ernrnsin arpo*for$irneeqrtlotffiiliornl iitne

                   thi*aaurt k sd$igtd.*hat tl* {ils$ $llilterllldB(                        1r s   as$rposgc     ofharsir{Flocs id 20,

                   cwsfqlirse $!a$ tkgq8hffS th Ugitrd $irtss. Ih#                                  base   idil   wrs   lffi ftryryh eM}qin *g
                   in ?S0 *hwtly atur$rrrsn                 I4*          3llbf *a*sipad i@ hrr'

                   *ir,ffi xtid !m8       tls    yor-s   a*io    jnst   as   th   grcar   r*rssion tys* bqieifg srd              iffirrt*gsis        IES

                   rlst yst ci$e.t.d), th* so-rapcltit*           ?S sily iad{E( hog         ovmou*         ir   ohmp in Sc      ftllosisf,   yca$    &
                   3003 end ilcovsr€d fromt72 to ?0E, m                       ircrpa* of 20 percenr




                                                                             fr-3{                                                                           ^.



                                                                                                                                                             ;




SUBMITTED - 2289486 - Scott Foeter - 912112018 12:15 PM
                   Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 95 of 126 PageID #:95
                                                     123950




                    Ofh.?$ tiles .lS cititc hev*hi*hct                  irpres$c$ in       tk   CgsG   Shi*cr &r&x            ors ti*r t*wpe{od

                    Ttrc.dy cily itxat dd not wvcr                  fruEr 2S0f ind{x            tSy*rcqpi*Chicq$,i,hicfr qrrartC*r,
                    $hillcr    Ming ir S rg${d                of $,fru it   tal   kn ymr Mare"

                    I,{*rry   Ycr* Citv     ig oa.ly     sligh{y absye it8 b.yql sf eu ysffi rgs.

                    TMorc,              cthimgo   wr{dnda           aine p*rcent inoeasc justto               txtchup"toHmYo*

                    Sr*   hw       ie   i*sr    il *ub g{p s }c         both   h**rerr*irg          ard   trrf,#r*. tf C}dcffis          k[    n*rely *ad

                    {tc avqra$s cfunge sf Ne$, York uutopoliun r,ea                             d   befi    st aren ovcrfiG }sS            ffn   prs in
                    tca*scf cnse'shillr'.,rfo fullowingt*rll lqvthqr*rrssf{uC$egffiqw klsts{sfs},

                    slitra*sintr6 &tue             of    vdw af S2lt,gQ0, ir$rylrtd bd0sqmd*tt&000. T}m irail                              cffi*!
                    dt*rerrce tu uhllx            0,f   Sqffi0   Bsr uqik   .& gireri       g6,$ra". gp$r,sili{## !J !0il&1m kffi
                                                                                                              ,




                    in CEot Canrty, Sis means &al tbc crrrr:nt                     Der     aggmple loss in hshe rdus in                  lry     patr

                    Swanae sf           c*sffii\E fomcls*rc         is a SsgERis*Sa1S00$A$0O                           fr{q{!$ffi_tf ule edgnaa
                    mec       13   po*mt.dflicec foluloruas tp Daniel F$i$k,fr?ngq &*-scaas Sre e,ffi:hs.                                               sse
                    of fris trlsi$' eu      dtw bx wrd             out X3.6       biiliot dollarir        hffi Wty vd* c r rcqltstrIe
                    rrb-b$ ltEa* asfdoreh with degmcrnte                       scuna   *   Pltt{   Mbg        ee      uaqy-   Bt$   k   rroM3u{ of{t**
                    k  tk ths ,rf; S* fsr thr nllgragp hpc in Cook Csr,ry is l4!fi0. tf *g ax lrc teerd b,
                    thE rffi air* rrceirr, il muld rcsult in qn addirio{Hl w sfawdmelrSrx" ufii* Ir*sr

                    wsuld     fire rr      $d   rhe     vffipu* rmriq:bodios ir ore ypar ulone                .r,€{Qe@.tiLi& *ftre
                   umign* a msE lE pmcnt to Jr,&r Brcnasr                          $ffi$      Iftal slr   fiss€f sa sldq-m,ibc             ld rd
                   sbba$apir$,@lcru*s.                         tbfS-t,00$SCIS lr yaar for           u lrusr       &   pa*,*tp       ymry ffi, gffitr,
                   of r bisiox do$srs           ovr tu per        $vc   $om rb* ir sa&nbte e tru*e &tgraq &mc,                                 4d !hl$




                                                                          fr3{
SUBMITTED - 2289486 - Scott Foster - 912112018 12:'15 PM
                    Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 96 of 126 PageID #:96
                                                      123950




                     *otm   ir mscly a**d         to asurnp ihat ths amrrye lnnreoumer              ffirid     $ladXy   dr   a   $9Qtlt m
                     om'r unc*      f"_u   a   fuitimf irwte       in   Mle vrhc     of   llg,s00.

                     $o rhil yauld mahp, Jud8r BrE ,ildnrk onc qtrarter of a billior dstur maa                          Tkfurc     this

                     fla,gffirt   dt@,$           sf &ir s#y eo$r:s      orry$   ndip$s   wd   t#   '    f befsr ft d@pys *lb. wg$,
                     l&prc&rs,      *,pfek        Seor   E.   SusIir rcSacr&dly leqlg.t* &*r            eir   kebt$      oou*.gire hdn xr
                     ditiorsl      3,$   &ye ts file htu bricf h tlds mdfqr such &*l a fsty f{rpctiq                sd twniryful bri*f,
                     qthicl btri€f gpf€ {Eesrir                          ds* *f cook$orery,'r
                                                Botgctiru &a                                                  }wfiootvn{ro is    sld.

                     Resp+ctfully fubmitrcd




                     Scalrn Fr*w

                     Sott* fs$#
                     ,990Norrh Ridge
                    dllwe*,,tr11idbSffi




                                                                        ,4-fr
Sg9ltllTTED- : _2289486 -_Scott Foster - 91211201812:15 PM
                   Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 97 of 126 PageID #:97
                                                     123950




                                                                         No l-f?.21?0

                                                    uri   TII$   r,ux{xg A*ffiI"*'fE'G0{nS-
                                                            flNffT JT'ITICIAL DSI*ICT
                      PltEMorgryG
                                       n*hSS-Appdbc
                                                                           SSf*d f-rm     *Gttdr   Cffir dffi& Co{oA
                                                                           I[k{*,   Cnmlry   ryrtelsir Clrrcg,fk&i;
                                       v.                                  ktr      Cswlto S  {*86
                                                                                                 Ch
                                                                           {kc'Sswrr}fo hnshi}rfd*'.&$em
                                                                           kE idiryJudSc
                                                                           D*trofXofpif      &fc.t
                   8*ottx Sort*
                                                                                 dumtS0r&?
                                      $dlnAra*,l*pt&*ar




                                                                          *.#**;€
                   I ff*ott fssm m      *b    rffirm&at:
                  I   qrn   rm{isdourbly dghr      at rhe bordcr of or    owr &c erlry d-bds$ d&*rSc,
                  {lr&"tly" I*arc lrS        a   blmd   {rr*   tkd pr** m* rigfur oq    &E,*r,
                  Ad'e,mp            ffit   tAi14 *slyqryclfte Hmre.
                  8g e u,!o $Msr rtr mr &ivh* *r I&.r d,m
                                                 d $r &.l*r @.arer ffi
                  sfetqfi*lcrlkI rMtsddvc*i**"t3s*-* p*aWrg&,&e
                  *fry  0f {k-3n*,& uanra d Brs$qry qe
                  *II{t*6d$s*dry*rrsrfub&yfu,*.h*1     Smq ew*}|@.rs*dr gFdlftie nf.$affi
                                                                                   ffi
                  frldNly, hc mi a*n, hr iap*                  bcttgr   Wsc{
                  &s           ffitr io
                        I sro.d ts              rcgiry ,lAry ied$dry rcl&$ firc sils.r"6y ary.&f
                                   fm& like srfnaic-t& cr€ry dEr ro f-et f comiltcody Sod uafrar*y
                 3}3sI*",
                 a\rcEfiryolr.

                 h *sq &i* $dll E*G rinrc Sar lgwio$Sy                  fu;g   %dF#      er caar@iqj ryrqffirg$B Hd_




                                                                  fi"'/l
SUBMITTED - 2289486 - Scott Foster - 912112018'12:15 PM
                   Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 98 of 126 PageID #:98
                                                     123950




                    Afu dl t#. I{ut6i ir r}c mssfiag s$mry for tb lsw ftm oa
                                                                             np*@ is tftr{
                    so uaarbe l&' I'turt,*s w lrd
                                                                                           ryBt
                                                  &q d$qmms in ,hc xseord ou r{upc$,   p"&&lg rd.
                   fr    rrfstred$aya{r.Xot




                                                         rt*y&

SUBMITTED - 2289+86 - Scott Foster - 912112018 12:15PM
                   Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 99 of 126 PageID #:99
                                                     123950




                                                         ,q-y3

SUBM,TTED - 2289486 - Scott Fosler - 91211201812:15 PM
                Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 100 of 126 PageID #:100
                                                   123950




                                                                       Ita    1-17*317S

                                                     $*,   IW ltHr*ojs ary$uT3.                 $l,"t   xr
                                                             slxsTlrwclAtns,frrcT
                   fHH *forypgs
                                   Phiffi$f-r,ppdter

                                                                                  frtn rhr Cfttl*t "*m*,*(eqp**-*Ung.
                                                                             Apgerl
                                                                          ulkuie, Comry p*nu&lnf, (tffi        Xff*e
                                   Yr                                     Cimuireou{trrio tS Chtrffi
                                                                          Th* Itmorrble$rndsl           fici** *mmm
                                                                          3lfuHhf   .k&i
                                                                          Dlf* +f ihtu rf *gerlr rryHt& *el3
                   $sotjItF{r{or                                          &n& n &ri* *no & lfrn-Afirrry &g ltrr*
                                                                          Hftc, CUtrry&Ilnndifi0{&
                                   S*rdrrt-*pp&s,
                                                                          Onl *ryunmlRsqr**rd




                                                           S&#f pfss#S&{er
                                  I $w* R.Io$*rqroatb affinq $sr:

                                  1)     ,qs   th esn*d idt.'       faom Lxmm*oes J t€qrpr        rvt) udcer srrurr I   h6
                                        digrHtit, Iurourr ry redis&& *rcdhb6*$ i* c
                                                                                    h0*el iliuihsiir
                                        cli$iffcffion trat ir      both e classiscd     ilk*s   rh6r har its awrr   dqrmi.r
                                        sds ftr sefuh orc wr rsqiv* ittslwts.s rsime$s6 tnd ai

                                        urf,lr&siod dinbrlfu          as ir   iartor   rhc diibcres diagnoeiq   s&i*h isa
                                        di$bilttlr   t*rpuno.   uorldwide,

                                 2)     la psrtlcolsr it tu$ ur elhcr sport ray *lcsnring. rcdingl

                                        t{rn{ultr€tirr3; thiuki*6 corbmunieslkp *nd *-g$lei4g,* s rr!,
                                                                                                       lo




                                                                     fi:E'l
SUBMITTED - 2289486 - Scott Fosier- 9Z1DO1I12:15 PM
                 Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 101 of 126 PageID #:101
                                                    123950




                                           rfi€$ri*n th* r$qfilojrs rir$* snd sf.fqr,i ir              elrs     to   sfgs}dy sorukt
                                           rhi*disqrc, ,furd gir.crr my currxcondirion&is is$," !yl[ ahe *
                                                                                                                                         "trar
                                           to rcsolr.c         iislfifl r*lly rtcr{r hqr{ffi gdriU boir
                                      '3) !{atxithca'dilu th* armw,?gfiCIpgc n*ead
                                                                                   oe &rycsr{d                                        ik fur
                                           it ukcs ro work             rhrough such mrrrfrd erd finish               a.fr*   $se Udcfear

                                           mis+r somc i$$!$s              Mofor€         ro{ rsiscit in   tb illimis -qtre& cflili,
                                           qy sx*r*icss i0 Sh *s. Initial Brirf
                                                                                inFet qs8 gt*trl kl*e Afmy
                                           h,Irlelrsffi,             dwirry urhich tirne of hw$arcmrcrq                lard rry m*      14

                                           r,es ald dsrgltsr, trrcy $Wt                  ar   & &fsour Dsstiafuaus,
                                           Nortlx.                 l Ufailersiry   L}k*y,nncdilere?esel&                     &f   qgd
                                           which Lucy rrceivsd sevc                                                                              *
                                                                    F                   hil   brrg   Uo),t*     Rcd Linc,     *e Sronn
                                           Line, btd thc Purpk LinE,               ad primarib h          thc   bd.ofa       rrmal Er   ,ht
                                          I s**d ia driw to ulor f$r s
                                                                                        ffik     rrrlwsrqy,     r*tgwi,       *_{gr   M
                                          ee*dlnu m U-ber,               m,y pseentags         of pameqer       *mdigw            lEhiht
                                          S my ffrcsrruirlgs rryg AfiO$ fB hiS$$I                           i*lk nr&rr
                                     {}   A a*osd             rwf      I *ar git'en cxreilsiens is heffis't uqs tle
                                                                                                                    dctrln                _of

                                          anxgffiatd                bnt-terf   *tgr,l   xas.th* *iarinn ofaa nggmra6d.&ani*

                                          b'thrcE drunlw.n malcs rr.kom I rrrs driting &r Ubcr. Ith erl

                                          qggr*t*trd bnnery bx*uar I arq
                                                                         6? ),**rr pH.

                                     3l f *rthtmErr. I halralrcadr- p{rin




                                                                                 nq{
SUBMITTED - 2289486 - Scott Foster - 9D1 12018   1   2: 1 5   PM
                 Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 102 of 126 PageID #:102
                                                    123950




                                         +*ud I+{*r$ ior ft$*}q ffilil             {unta   rv**rL?t4 qfus#ffih
                                         el**r'*m Wrytr*q bc#$#y                  se$fl,q              W.$fl




                                         eqrNso

                                     S) i 4nf,. oh" rye.qmd,ttto            #tl#     f$*rk.qp*ryd,           ts   rholrfiffi


                                         il{y FalxfldmA*,glels {[.i*eatn Lalr]
                                                                               ryAirgt fII}l is{ry}rggb

                                         'u.ir,g r*yiq$.{d   bf {s ur&d ffffrtr#frsfmsrq,{m,$f*ifu*

                                         {pon rdiis*r t.beliew *lmod         rytrLrly   DOJ rs{l 6*[slg1ry        &o&!d     q
                                         ?ttt! ifter tle rfe*cr     sffItl{   rA& 66.trefi rfoply     Lr@*        lirse.vcsy
                                         lc*rt* thc*B   Yyoutd   br such as o&tblu$Lo{uegdrrepullbiry              *d&
                                        lgilffi    X6gld &il,,&d n* afe$rtrr      tk$.   isctdd b*   rd*rdr of
                                        cempics Sdgroccss thfud pgty               mortgag,Es.

                                    tt lfidq# s$ rendin$ harat indic# rl,ll pxtl l* *omiba*x am{,&f
                                        $tds rnilt*on dokrs sr       3!$   oum morpJ fsq thr cartcr-uplaFd         pqrr@
                                        by   &**n,gf I&       &sn fa$SrniIic$ *pthrr"        If{xolsau       to   a* a* &
                                        vhy irP}IH       s   @y* rf*e* so clcqp*&ir irtqwxcia&r*r
                                        tnqr,   f!{l{ lrE h*d to pay fora S?I mifiiou S*[*rf*tm              Cl*iia   *el
                                        alrinrsr   a different   &*t*r psrain*X to fllIA         ryrd V*{   moli€
                                       ilill$Ed:! b*FI{{. sd k             rweur yqr$, pnH h*s p*id sts.niltroa             g



                                                                      fr^,//
SUBMITTED - 2289486 - Scott Foster - Sl21l2O18 12:15PM
                 Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 103 of 126 PageID #:103
                                                    123950




                                             thr $txe of Nsrv York                as   wcll anodrcr         SAS   milltoa doltc$ to 4g

                                             Affffiry f:crrrats            sf   tlx tlniild Stm,             hotkduffi#resn$wp
                                             fer {ofuo $i$r$r-r8 md             illryt   fq-ec-10$r!$.

                                      9t    Mo*ooverrof*s Sfi),0CO i$ tegf,l fec* I hnrae
                                                                                          ryuXon&is saseq
                                            f?5,S& of tb* rx$r ro pa;ing$r lrgal ft6-f&                                BN l"erf {r,
                                            &xhm          and   rrift   t*am sf Jo$u,s ard B,ob                   $mxcrxy.;laffi           e,re'$
                                            'r'var on   tl:   lc*rn   $ &-ffi          aed $lock        furr,u      rhe.lsfiq juri    $ffir
                                            ,ia   fu   hix&ry of      rb   {.Jntrd       S&8.      Tr*o      5*usegqihb           grry *w,
                                            rlr*   lffir,v4r{ist        for     se*fialion         of   cbrarnr i{,fu       ,
                                                                                                                                hfufoqr    rf filhnis
                                            lry.
                                      1S[   Y*     I &re-$i &c        xrffi.vt ferr il rmsl             qfrx$tc end   ftonr.x    h pss$*         a

                                            &fs$e        $k     &se        eaxnc a       :hc   uihslr      Jr*e I}xiql fa.tiot gfu.m
                                            fi*I qa lied gpg :h!re berirry bre                         a   rqlM ffiffilet&f                      ffiu&



                                            r*u*hmI+aNkelhid;
                                     ll)$crcforc" of {hoovcr                    100,000      frrmlomrcfilhlr           fu   Cod       Cory
                                            burcsn 30ss *d 20ts, I bcii{e* &ar i *m rmng *                                  iffil          o{
                                            fnrmloslre        &Manra             who     M     bo-th    *.grur rtEorg       pryt           lnd   *
                                         ldg[ prxmed hrvprd*iriiltrry                          &    ibl inrt rf ,e€:6iat

                                     lQ I tuuld *dd           rh rsr rsl eax                   brp&q, I      hg sqqM                  llryU tJS
                                         e@        $s      uf u&ishqppr'qxifistsry                sCI      l,sro try ryraqf       ;r*tmlffir
                                        jtdicist        sds. Bs I     ffii wry f6rxdliel*,eh$re.ps*$&                    d        I   rq   *lp
                                        Sin&gy *rvalr tbaitherylvqrs soilpofiriy ctiws q&eqerew.t&




                                                                                  fr ,/?
SUBMITTED - 228%86 - Scott Footer - 9l21l2O1A 12:15 PM
                 Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 104 of 126 PageID #:104
                                                    123950




                                            postposirlg    rkjrdicid      sslc $a$   for*rer*mp$fs$cf Wigg &
                                            +de'{ Bfq6r$y fsr      anotk     oix grss   strlhs     d      aot$oilrf&e**k
                                            rlnort   sda

                                     l3)I bclirw &at I rin pro-hbly rtre only forcclo$sr rkfesM tn thclast

                                            tn$ y!&rr in a C.ook Ccu#yforeclBryre             $&    Trhp hg$t      *tudgd*
                                           tekssfi {dd rxeaniss&t} *_mscrip af ra ord qguennt Mote                       fu
                                           U$i*d      $se      $uprrrne   {errf,.   rhich   ml srymqnt B DIXE€T
                                           rrrsa$ins on this c*sc. Thisr,arucript is incfudod in            ihcRcmrdsr

                                           "4ppeal    adpur qf Ir ryill bc {rslr.$ad in & g{id
                                     14)'I btlrfire    &s l,r-.rn.Fokihly     rhc    snl} forceto.rrw Arpcthst       D&rd*d
                                           trho has lined qf Arnid eryiaf fm& rsimrs                t*&*.m*tffir
                                           argryl*icrr &d          rwsrd bt   fudy h*r*ncd by lugc &!$ad!.egl-fue
                                           ri4urtirlJu{gc      km         rulsd rh$    l,Wdrdto *nprr        &,0   mA* *rtfu
                                           ps$on ftosr PIIH who f,roneiscd me the fortemncc, rihcm prgrad to
                                       .

                                           ,ffC {frdffil       Tradc Cpnrlqission} rrdpa om,i*           mt *qufia$ e   $€
                                           {rte'* ntms.    Ilis$ sf$stffir rrjllscnr.eser fu *WcUs'e'Bpryqn*
                                           Bd*fi$filcd.

                                    lSlefid ryt*io* *ftln 4ppltee, I am wodtr*ng ifrftrybs rk,dSqr$or

                                           ca* rxpkln      h   &i6 esrllgx&yir poe 6 yem          ad $ dty*aft*th*d[m
                                           of tlte.fcrsslssne fithg rg*i&rr me md            ry   la*c   r*ift b frk*.&f$
                                           Ir{otior for Satq r"r,hf,   r},   o,{$r S0 !{f,j&ffi &r,        qh rve      {o1
                                       .flktqhqil,




                                                                          /t //{
SUBMIfiED - 2285486 - Scott Foeter - 91211201812:15 PM
                 Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 105 of 126 PageID #:105
                                                    123950




                                       Iqd$d boyd &x               I nnr $Onde*q     if.pfrbr &e.{p'r.4e sqqTHlffi


                                           Uot urcdq3c.l     i*pl$qi k n0r{tr fJnn rrd            A   mgil#
                                       taAitd"s*isr importmtly, I er{ srfird!{ing #rrq1b*                 &eAmrlk          m
                                           4$nd&rrsqodrsrargad f rarcard                    9&yr$n           {Lsisi&I.
                                           furecloare     slirg agrirx    rnc snd   ny   ratc   n{&, frrhic} rffifid$      qD6


                                          ,trrtrddiarlx dpellce'r thid Motiwrfu                   &ls,d        wfuehIe*sa*
                                           **otrrcg       demsn$e'te     tlr* t rmfued ttr       fsk*G           *atl rrs
                                           prunisd, srd tts PilH only rm*ed               on    sqidpomixrfrh$€
                                          p*rragr   rf    Bodd Flrr*     *g   wes rmgrmd   ire    lan,   w   JSy   lI, z$t&
                                       1,8)hd@, this is aaee{ wt}er€ I dld          m    oce {iF      die    bxarm Sn
                                          mrds.$k{d            s   yme ard g &ys      *tx      &c ffnqgsf t}€      lw aft @c
                                          #eol$Bl?ol+a$x i hrd Eotr*nef                  f@e              g ltud*lt   nry*

                                          iriskt€d, Yar    ll@r Brwnm rcfi*ed ssllolr                 rrc to ffIc alh*nl

                                          afiisrlagw ddr[rro a]       srcNl as   couqtsrchigr d*prtc dx &et tlnt new

                                          xanMaluam preaeat$.




                       ir.            Fll#lcrAff*rt       S*1mil   Nrt



                                              #* q.i,-f*
                                     f;
                                     SsotrB Fogt*r
                                                                                                              t{Pf s*;r
                                                                                                                fuc
                                     5s$ rl$rth eid$,        C}isagg, $li$oii     $tr6$
                                     3l? 485 9800, $imuFoserfiVC riGnrailcom




                                                                         frfq
SUBMITTED - 2289486 - Scott Foster - 912112018 12:15 PM
                 Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 106 of 126 PageID #:106



                                b w{$Dd lr &r trruh,&{ilt8?r [r$x rld tr              *ffi   k *r lfrirfii{"trt     {IM:       AffisE sq*!r,
              Ma*-
            Ulrrtinglefrr
                                         fi{E *rp*Lt"trfirslytg Affffinur{a or o*u-il frffim}y, ru.uarr&l                            s
                                         PrnEirftl nffpoLss&ffE*, *ooffrh& ?gHnat*t or,tr EfrilffirrL ffi.rT&                                  .
            &tmltrr;s,                   Qf, .O?Nffi *I[fTm tfrEefi*q'rHr sf st fftffif or r* G]fl,.D"
            €t**twe,*o
            {rbrg4to.                                               etr,.rltclrrta:
            &qr&srrgcll(c
                                                                                         {.fr.:.$ifu          , , -,,     ,,
            ect*ram**,
                                                                         fi{ IHe i#PEU_&-T,,E    CSUTOT
            Mli$trta,&                                                                tLuHotS
                           st
            nr|I&rE{k
            aqry***sirr
                                                ,                   ff,*r /i't   ,,
                                                                                      + *-..*"-
            ilrfpe&psl }tq
                                                                                                           A*pi$f,fre$r*ueqq{r
            Slx&iramnptih
            Sel.eSGf Spidr
                                                                                                           l{ f,r??1: .-, *,,
                                                                                                                  .,.,.                  cp{xity
            qFSUi[sorn$$n
            b.erl'niid,                 f{*rffiffifsrr*r                 rnie,Acan@sl                      ?tt{i6erri&rr}&!r.
            .,q4!_@*tat&                ffi@u                                                              f?, /;t **,f9* l
             &r"ffikrk
            "itrfidts{&
             *ntfe qm{aaCr
                                        {t                                                                 w*'a@1
                                                                                                           .lr&firrFl1{d$
             &ryg*tqr                                                                                                                              '
             tgin&t'{et*{u
             qffit6,kn{68fo
                                      ,,ff rm"mt
             tU&&rttsrder
             6sHFqrtooln&,
             Semrrc
             crdq,rnAtrl
             JnQflsac.

            g*x*lrpnpc*                      pnos"r      of $EElrKr &AFr$AlrrS'F
                                                              uAluxs fiPrEAL,.
                                       FffO$f fir $EffieE T$ rltE Fs{tfiu$


            lel**lnt*qrfrrpf
            tktoruxpg
            s& .tse&
            strft'                              -ri
                                       a     er,   k-*H-*iS                              p,m'.
            fnldltuAcnitlnu                           },8''
            *"ode!&                    4'Tu
            ffi*g**
                           ,




                                             [fEm+
            ld.{fiil&&r{e+}qt
            ryrsdis&!
            &@,5,&*.sE
            affii.r;-.;;*-;
                                                                                           i'rrt
                         {sr,"
                         airof
                    '!?tr.tr P
            =*r*!rr
            l60Eifiea!6e8
            &.ihffird                        Br                CI
                                                              jr}   PsrWtslhanddd,lhi"ry
            r..&qdmeDql'sttffi
                                                                    flquff, FiB-Cl#E Mafl, dWsed ffioths U"S" llsfl uffi n*tae pail d
            ,iirr fq*{6 ttndd8 ir                                   'ltS tt! 4; ,,",t {i it, tt fl/ lti;td
                                                                         dm$&:&6ry
                                                                         '   ,'oil ofa

I
FUBMITTED - 2289486 - Scott Foster - 91211201812:15 PM
                     Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 107 of 126 PageID #:107
                                                        123950
                    * j*
            '.*{,           l' ';   . ' ;
                    :* r t'                                             rya   rh.   a.{t &il&ssffi B tt. ei{*m c6s
                      _*                                                n     T?ri{.fq{8tr$rdddq#, {atn de:
                                                                                                           or,iflP.$)
            CfliIIOX:Y.{l!!ry
            rtad'ik&semwlf                                              il    Erdl
            .@trt*tolrtfts                                                    $en*lafc                                                    *
            ortfiFtrr$ll'ltiM                                                 fr@imfs                                                     S,
            D artivr{eqmoio
            iholnnnst.bsilil,rf.                                        nFd
            *$.                                                               StS#ar$*rber
                                                                              Rffirtir{$ra}a:
                                                                        E     llailfon r ibil?cssi{,                     de,ooftadffi:


            Iftx           trr$*rral                     ?ri:
            fris#Ltrytrssat                              Slams
            &{agie*ts,gtu
            thtkaryudS&rc
             tqsdq*u*
             ft&YbrJe{re                                 Addr*s
             o€&*e

                                                         Sy             n               llhand d€#rrcry
                                                                        n               ;   frr*ma     *,1*A   Sep6lh{ tre      UB U.6.   }&itxffi   d                  @      Et



                                                                        n     Th*r{'F*.V                  wdsr,ddiyrfsd hr

                                                                                                           tr&FS,       err{,

                                                                        il    Eruail
                                                                              $gnd*fsa*l&:                                                e
                                                                                     a&mri
                                                                              R*dgknfe                                                    €    .t*     :i                      t!*.,,..


                                                                        tl
                                                                                                                                                             hri,.-,*

                                                                              FGx


             tftmrlcry;scrq11?
             9e6tuni}il;rf,b
             @qt&sq$16{
             63S*aiir,soffllu
                                            5,,,s
            ed*reLsbor                              f]   I   hile   W &elwseesr &rlffi 6 d$ fi$a{r$W $ffiira,$ry*s ti$fur,'x.

                                                    firynAYff or uArltits ?o TltE esuxT
                                                                                                                                                                          .:
                                                    s$tll ln,rffiEnt $.0 6nlr r
                                                                                r*s E c sfiry tha d$s[llhfiit $rt& it* *stfr e$ft                    tf lt3. ffi.ry'
                                                    Sw**rry os.rBrr*rslrl qfid$r"

                                                    S.   l{ihAfre



                                                                                            -) I                                                                        "'l
                                                                                                                                                                               .:
                                                                                                                                                                                              ,.

                                                                                                                                                                                     ' :. ,^ :,
                                                                                            PagAZaf{
                                                                                                                                                            . , ltnrg                     .




SUBMITTED - 228!X86 - Scott Foster - 9D112A18 12:15 PM
                        Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 108 of 126 PageID #:108
                                                           123950

                                                                  €iryiFc c{rr }trr$rSr6{!    ry      &*trrecs,rt
               h IAnii$r*hya,             s.   &r:                                                ,   x0.
               m6ep$hg&r'                                 AilB
               aooaxnnhttcUs.
                   ifi$Lg.rblrr{.ee       7.   At:                            fi a,*r; il               p,m.
               {rc.u*&td,
                   lrr{ce*npmhl
                   c*rfr,*gqn@
                   t*lmmtim               &. Bv                                      i&i[     dcr#]h6 tu tJ.*.,*l*hrith !€@B             p*It   *

                                                      E ft&g?*rrlrdrt$
                                                                   ,!
                                                                                        c#{sr,          ffit sdic:

                                                      n      l{sll from   a eo#aciiomlkrsfitJtiorl              dpoated trto:




                                          9.   To:,
                                               Cla*of
                                                 '          fr6                                             \
                                                                   i{hnirof&'df                                                                                            "

                                               AO*r*d$erfa              CIffics;




                                          OER?F{C*Tp,1l
                                                                                                                                                        :
                     I&$.Cttsdof          .l'{.firy i$d .ytiwit$s          ln fha &aaf €f      $snds            &                  gFF* s tifl6 affi
                                                                                                                    #fwm# tr.mflr,rr
                     q&{B!lc6&rrSAS'
                     Pf,f,Sr{STm.the      Tylt        I   {rmhrstsrsd        srffi i*rrt ffibirlffi                  rfr ms ffi}r*@s irsffii H@
                     irdhtdot&ic
                     *t*&fiffanu&ld
                     't5rqS*w'u*0w.$o
                     FeSlprlr*r
                     Ct**3tdq,. ":
                   ffi
                   f!4,lieryf*r
                     rTtPL;,.., *
                   .ei*$k'@
                   ffidaMmd
                     *SqglnroS**




                               .-   t.l




                                                                          {}-{3*
              ',.!
                   .e**"e*                                                         frnr !{r   3                                                      f t.ur
                                                                                                                                                    ..n.-*   '.   -'
                                                                                                                                                                       '


       ffi#:;r-_




SUBMITTED - 2289486 - Scott Foster - 9l21l2O1S 12:15 PM
              Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 109 of 126 PageID #:109
        a                                        123950
fifi   214
PXUF   ly l**ls*Y a {E   $tsle ot t$nob
,$riltnrPRlS{&4}




                                               IN THE APPELLATE COURT OF ILLINAI$
                                                            FIR.ST DISTRICT


                 Pre*Ent Xon.                                                                        Presiding Justice.

                Present Hon.                                                                         Ju*tiee.

                Prercnt Hon.                                                                         Justice"

             Thoae,s      D. ?alelLa                         Cl*rt.   Ton Dart                                  Slnriff.
             PIiH Mortgage,

                    Pla{nttf              f-J,ppe   lLa*"




             No. l:-1,7,:?170
             $COTT   R. trO$TER,
                                                                                 APFTAL T&OM CIRCUIT COURT
                   Defsndant-aDoe1lant.                                          CSOKCOUNTY
                                                                                 crn CU1T CpURT N0. _!p9H48036




                                                             fr- {3
         - 2289{86 - Scott Foster -912112fJ1812:15 PM
    Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 110 of 126 PageID #:110
                                       123950




     1.   Thoss$ D. Falell"a                                  .   Cl*rk of the Appellare Court, in and for rhe Fir*t Disrrict

of the SH(e of lllinois, and keeper of the recsrdr, files and *eal thereof, Do Hsnsny C€Rflnv, Th{t the fcregoing is

etruecopy6     l{otlons flLed on 4-2-Ll-!, 7:13:l"S


                                                                              said Appellate Cr:u*     ir   the above entitled




                                       IN TE$T:MOA,Y WI{Eft.EOS, I have ser my haad and affixed the seal of the

                                           said Appcllar* Colrt. {r Chie ago,    rhis z?Ih      "_
                                                                                                   day   of {UgggL*---*
                                           in the vcar cf our Lord Tw


                                                      Clerk c,f rhe Appellate Csun nf rhe Firsr   Dirrirt, illinoi*



                                                    fr-'y
                 Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 111 of 126 PageID #:111
                                                                       12395*0




                                                                                                  E-FNES
                                                                                                  Trenraefioc   l*   1-r7 -2179
                                                                                                  Ftr tx;:.{8fi010 &t? Pti
                                                                                                  TaormO.F*lr
                                                                                                  t[clt dltcApprl*  C<rrt
                                                                                                  ATPEII.AI€ C&.frT lST D$TRICT




                                                                      Ho l-!?,31?0

                                                     's{   Tm                           col}ffi
                                                                  Y.rrpl$ArffiLt{3
                                                               xmsTJritrrcrAr DI$*ICT
                      PHtMortgega
                                        nn&Slf -S*-tdl*o
                      **0&nf{er
                                        Sd*ndrat.*fg&ut
                      Affil fm         ftr frse eomrf of Cook CmWr M
                      Comlf     l)@,             fu:r l}te              Ck{** f,ffirf
                      fffi                y, Ssd#*.#qlHtr

                      *Io Io Ch {ffi6
                      Ild* d${6e dA}rynlt                          AalwS6Sm?
                        Sfie$SsrM
                               It{o!ry0@}'ld#-A#pdlffi S{ffi X fs$eri            d hdy mowe thir llwbk                 cuft *t
                      grur himuotit blrryZ,ffilE oofilahir hi&l bridtusftrgpqtd&+ Srlyi $fu*amdrsoel
                   "**rmoffiffi*                                                                                             n

                               l):     rkrc    bx         &*   ** sscud r*ryoo ir sddy dsr ro rxfsrtra ffiesid
                      cireffic$ssprs  rt$ h&s bdittffi faqrg. fucr & I{Ory mHryftriho @itiroorl riffi h o# to
                      S3* ltr lfrorey. X*&u eie *quc* ir to gu his isidd ffifilpd. *lwomcr, * wrr4cfor *
                      fu M *odr lm lmg *lneq tca mc on rhb msscq d it rnrly i6 { M{r tffi&k m




                                                                          /

                                                           flit
SUBMITTED - 2289486 - Scott Foster - 912112018 12:15 PM
                Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 112 of 126 PageID #:112
                                                   123950




                    blmL*" witb vrry rimplo "tld irea la$f'. Nor i* &t$ & ts f# FrBosS of &ky,tr &
                    pryerty haa loug ik h $sld. Mpst isryo*m*V, Sosrsr ttIr* &* thii hw,&f6 trrrly qf"
                    &e tiets rc€d thrw$ r&t+ aoten thsr-ft$fuIy.
                              ill:t  Irdcpd"futs xlrs rqsffissd by tvro **s of @el{ryfnis&b pcea rho
                     ls$raf $.birhr& Mr, $taycXsms rvb idtidlyry!@sd Mr. fbrffi itr Si$ rypcsl td1fu
                     m# tcw&hdrlr bxunpof aodlc* Atuirl Fwt*rwacrrycccuMf*e @ffiaf
                     timsH XDS I"$r, 0M&d @ vif+ res. ?bty wa Hil, *W r,rilE8{*uarivc. Jre
                     $urey wtg q ik sq *lws S Slo{k that qma tlp hr$cfiirsy verrtirt m b&r$ of x
                     idhrldssi .itr th hhrtry df &s llrirsd SAm" Ard in 2016 So& &rrey wm &o lcgr*
                     *Miqa cf 6ryor*'itvadict ia tha hi$ury of llliroir trw. Evcannlly tuy Matly *r#* l{p
                     s6 {@rdhs ts B{&r.        ryds l*c rying r eacc !fu a mdr, *d r &id me s &#.t *d
                     s!$fi{ k fu Xido$ {cs{dtrio( {hrt mr qu gin? !o Jrdg6 fr6eidf*i0k-8warh
                     *Igrsndvr tu rn *vcrly mt$hds* Aeit jE* k i!qc& is Jx*p ggtrrsfl IIG &kd Se fu
                     APPGttadScouFoctcn# toknow &cnroleof tho H#I Mofigq3ercpccmUrirrc arlo
                     preaM hirn *xbmre i* fsaxuqy/ffixe 2010 ed :kerq.d &*; it ** S**ir.d tr6;-*
                     I$i!6k l{,ry ryliru qpi$issiry wirh*rgw. to d*sdiry h*il
                             3I       $u   purmnrx to Fcdcr*t l*w, phqac     solicitolq&pr?0#tirc$ $s M rcs*ird r0
                     giveoCIe's narm.

                              4l:     I$don      if we war truty requfod ro aapsy fu rq&c sf trc    Sa*     tWtariw
                     119*y    to   re.a rt$rex ftud      tlaisr tk   cCIr{d oor iia &rgta   *#       *gld cidm tr   13;
                     Ikit*il Statee af As*ica.
                             $r:      Th&t ruling is dirurdy lnapposrte of   *bor ocnnred bdsc thc UDftsd Srltrc
                     suprcmc  cqr*bthccecof u&i€&ca$c wa$ argucd inlllinobex rcl lfrdlra y.
                     tdmr**ag *rrodrrt* Ir*ry !E0 $3$. rOOiffiq by rh {urrty} g* **u lllsa& d
                     tho Ass{ns, kf,l'x &    sf eo sffi of llliepis. }&. r{nms{d hrn rg}d se* qte*io
                     b*EIf cn &c.Ar*rey Gm-I'e offd6 tcf,srt thp luimis sryffiro cqri *ar uay sh
                    aesy@&irq&ffc"
                         6'):
                              -*x trM* cNL re Un#*sn v Tdqer*SqSi ib &surd str@t (rkrii*r*
                    {omlxffi w *r-eg d qlrffiat tr aa u,aryk of ftmd by .Iurk $eitts, ge*tr]L e6
                    B*nryb$ rrd rtw madr * im tu rlmimorlr $finian SJr$ricp &sb Bqdcr SMry Ed! {*$
                    Sd*t* sf 0*6 Claftia l,astqt €f Pnsryt SdS*$ sli{& rffidsr}it dfi mewa girrc*o om*
                     of &c telephm rwroEandtrc to whm                 ns*hcffiors. fu qly gBt"
                                                                ohe spokc.                              e
                    *primndw o{m             m*le b tb dcl6 uihm Bhe spokc i.t$ ttp lhrdo rcprt*m*ivc. So
                    &rc k wwy         & *f th* Utited $lcrrs $upsne Crxnt. 0 cmif morloal arygy rtr *rnrd wd
                    {r$tffit${$s{i$e} hotiug * aa ffid*yir lherdos ffi srm}*va fu mmp uf rbpcrae m
                    Wi#lfiSffiffirsiI                           iri"fifrillffi$kl'sry1fr;        Sffi
                                                                                                   ErEffian
                    firsees a!} bgrl d3sigtr,x'e$osrr) daiei*g &at ig lllisds           w
                                                                                      is tryrircd rot o* e*
                    ngffirof thcp*${Es0x&osso rptr, u&sn Fdtml lawdoec uo(ru$&?n#iogirromc'c
                    tl&.




                                                        tq-    r{
SUBMITTED - 2289486 - Scott Foster - 9D112O1812:15 PM
                 Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 113 of 126 PageID #:113
                                                    123950




                                ?i: krr      *iilnomlybesffiHq*fec.{&iq$ *d& sf Mf,Ifuil*hhrt$fild$
                      bF ffi*iu8 rh* ,il*ni ssi# uf tr*&&*c tryqage ryri,dm rmS x6y @           of.q$lt.
                      $f pew slffistu ryk             *r ludgc Srw'* r{lling bs Wrrtn&            fi;
                      htdrdr d aillim* <*f *wlm,                                       "nso$qeper

                            8): Bu ss M re ihit nrfuis, h b hoid Pui* Brmm's gGcmd {toofu8                                    Utro
                      rd&g &s syieatrifs rtlxk irrn Ia#' x it pertaim b arrqntrf r|rd3mffi"
                                9):  As r[ jrrs#$ m          thi*@
                                                               krq]r (&s wdt a* ss] fk-g wr taw **6w                     ifi{
                      c*,crybody clso ia betyccn tuovfs) srmfaafy jridgegot is tranH whcrc rls prtmmo                    ir
                      "bbrian"
                                t0):   Ya is*is hrits6,        thg   AppdhrpltH    il{Htgr8*             arO   &rueof
                      i6pl&eet fsrtl6ffis*cf mgiq/sumberson 6c q@ tedfu-fffi* tlr*q8igrfim
                      &cly birg &d ome$ rylauatim, txry rh* li ryfcln$# W'a &prni
                      curdcrclsirr- The exphnatiom canrc aImqrTIInEE,€e rp$t
                             11): thrfi, tfurs tr no pomibtc wsy srryrrryIr d8rcr ffi{d trc uoe.$fffiil k &fu
                      m8fiEr.




                                $):    Iieq.Llfffiir * rcryday          larfufiomonir*tr!&r *r rimcaodblfsxryprt
                      *&Ieramdrk*
                ..#:Bsre
                      ir   n&e wu,ft**w&atirrwryany                    fuk     Iqsrffi
                      d ruccutly cdd fu savicing rig!fis for Coldmll Ba*sr Ed C€ffidgr2l ro Su4ln,Hd 3e1o
                      tffiie it oryild m lmge ml4 l*q e pwioc of ln bs*k{s lwur * ir mt&en r&t &;
                      ud$d$r*H Qs?.ffiffi vii e! HrA eerd *mphin*d    sf ia eb eurr,                     he4 t,u *y
                     Poq*Slt &ct by fu snc eir ugfilr ir recckuai ia           k'*
                                                                      f*cor es er0r mf;y                       *d   uo   -y'
                     crcroE d PHH ftmr wiich Fo$er cm tsr rcimhn$mcot

                       _14);           edsqd, Fawr        l** fs   rwiow brfatt rhc uoirld   ste   nwmmofiE af      JsEo ta
                *-.-$e*eis pg**irs*s$3$ffi                *@t**c&fis*rwM-                                                               -
                     maufr arc dooc uodc( 6crl thG is dapty no wsy &d pHI{               mfia      fu,          iral w,
                     raFpqrshao t*dao ms*cers trrodAgtto filirrgln*is laes,                        "*&ct
                                                                                             $hpty,ff. PItrI t;ffff,y                dfory
                     aoffipyi




                                                           fr-r3
SUBMITTED - 2283486 - Scott Foeter - 9121nA18   fi:15PM
                 Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 114 of 126 PageID #:114
                                                                       *12_3959"




                             15): eis !@l$ oc*rt frmt 3rmd                         Appelh,ut ss cxtra*iffi rn$*o kh int*al bafuf
                        wi6h &irty fivcday* mF$ruary 29,2019.
                                    16};   fi.rrya*ordmd espirs    ecAppefiare'$rq$*&&f0dqfs-
                                    17I    Mort   iry@a$'       th*.{p'pdtmr      **   ir   an *sro   rpcie&
                              tE): ip q ffiulL rh* Agpctlet x*r rct or! iqiurd, hlt hs eceid         druap       tr6               r
                        & e* iu !f* &ivfu re nree
                        ei&s ftr'uh€r {vi& s owqdiry .* Tryf "Or 0ry,    wrd, *h*   *w
                                                                      "f of hk !e* 0f *-m.ryf*m
                                                                                                  fu       *             wry
                                                           sr$rq& r{tiry                   ind Xir*                   il **
                        Tos_tkryq
                        thrr   e,
                                  ridq eip ir is rildy er lp wm** xra wd ru
                                    cigbt days hc aisrod"
                                                                                _ddH*.tilffi                     i$iffi**
                                    i9):   msr rosffi is err {ktfitrg f{r IJkr tuIt   tk was}i m 6* rowst drryrt8ffi k
                     hes       slrhied x *a *ir*r     rroult of   fo ccnm     *           u** * ry ** ao"*Grly,
                                                                                  PHH brviqg
                     k €o{18!!rrl fui@ stscstwt                    sf t&cir   aimk*l u*sris src fi+f8neiq& ei' ** ;*g
                     y P St v!* sf xri{s Ht &*t sr ssae sff ?t*l uevo pr* @ e-aft*my ori-r*
                     ie*diq ln wrll gt trlcirFir.rfog,&c dcarh sf Fwid* t rig *if,
                           s): Aad s orf,ir& "off' gf ?IIItr'* rarrlqr ryqds n jl& hor dfurf pta !L
                    8?euv' :kfo hrr sry M & re ga n ffiu *si e* ii ti;Es" drbs er, r *erei k
                    T rd                                                           C ks*-,ffiqs';#e;*
                            car be faBi"ctr" For es 8$onmys for plIH ro .ry-, rhrr
                    etcq$o&ryim         rre c.risGorltMes {mror/sil offfibuxhf.kffi"
                    xw*thokx' &s h *Wy m nm'y ax rusdr *mu                   ;**
                    mss#k rftieb is arm y*! disryGtrt grcr &*l &G"*tqorpyffi iriiffiffi.qret          *
                    rdtfuEev o*,rd to FsildG lrtra ero mr" * misr*c rb*t'rr*.ir
                                                                                      rrW      siryif
                                                                                       @ly    e ri*
                    fla*drlly u k *lill r'ffirrily $esh/e. *o lap t**r***
                                                                            t& e"
                    ry elsil# o{red by xst AS af amrna Fs0r{6'r eo,r*-*{tor wg "[GEe                 *
                                 *mae
                                                                                      .t*;il }y f"*Ue
                    fq {tdq-             nuoxomq     PHH is wtll *sm
                    F{sl€r bas had sub sefi{yrhsr wrs pofurndty ooo,
                                                                     tu tu lb $q* rc artrt ma wgi
                                           a                           *ln-nur, g-b Jftffi.fog **
                    ils visim* s* apily W qti*Iy r* p**ul* s***Uy," room *us wormr w k*d!,4
                    stes &s: xnc &Md shcocin i * d"q_&r"&.ffikh|ffi_                             So*
                    ff*fitrrtffi.ruffiKffiE?ffi$r#i6"                                              en
                                                                                                                                   __"

                    tb* popctty. sSry r*ry          o*r er l*gd irc o1a no"afffim*x                            r6y
                    t   fuu                           ry
                             Csmod m lh Cclfuim of A*ipqa Amnicsn .lfCr*m, kc rhn
                                                                                                rts b                   *;i*s
                                                                                           ryrfugy                    ** *il-
                    131tr
                    S@      rhr A*iffimg*ry
                                        *W
                                                ts ycars ryo rsetut * uuly
                                                  Cim,,oiry. [*orrn*o,.
                                                                                         ffi
                                                                                     **e rsqr tur
                                                                                        *W;*                         Sdy
                    Wql th$ 3? pc             -qS*T  yss &dp.ruiwd,i crry-Jii"rspririrre                        @.
                    ljafo*am*dF,           re
                                        tand fttr l*s!ry] cqtld nffi e ue*r ri ,rqr                    cbfu*k;1*[**U
                   w
                                                                                                      a*ro,
                    *ed    t'*d tn{aily        @
                                             in &c poetrAeke                      l**lo*
                                                                              *ig{3ufr*q& -r--;U            t      ;;
                   IffS        m    dser   aMt**y  *of om** i* rcia&rbs*oo& **i * n&; X* Nugot*a,
                                                     etr   @t
                                                                                                                              -*
                      bt,T frrE{he' hTt, catuw }Isi$r*, or"do Gnid cmsiry$ e.
                   t                                                                  tecaurc d'
                   *ffiitbgr of sie* a* x Zitlwl mrne S*Le( *fu$sr ef valua b*rd ,xl* *gr+ lu*aoa a,,*.
                   In *rn" rwx i* nuw nnrffry qrid ruE ui a",hd i- *rqg                          ;rd ilrffi sde;.fid

                                                             lq.i{
SUBMITTED - 2289486 - Scott Foeter -912112018 12:15 PM
                 Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 115 of 126 PageID #:115
                                                    123950




                      untysis                  tfullg;y rd dirty clon's x PHH bfirc batrtlcd rtcidffi h ttc
                                  gf juBt how badly
                                                                                                             foott(
                      ncagffioo& of Chicago. This isd mly r dkry'Mt''. Thb is adirty lsw fun &rt fi *on
                      ts $* hl i& fdffcl o$er e'i& a FD#*, claina, I*visg tftw n qirairr d r eei
                                                                                                      Jrdgr,ydhJr *
                      to*ikffi +nc abyc rBqrionedfh! W..ro w clcl&
                                       S i*   igfqfirr,   for   tir   cou*r to   br+    that s,Mo ec Amdlse*. le a6r Srifiet
                      e*Iry S Llfillav! b@                  Egq mics             in   Chiqo'* tqr*sr*fuon sG{*d & gr
                      rce&   to   cro* s   least ?0 hert a uruok to brEek         ."r"   *   uir   ."$*   ar hc   hrs,tiil     yr*
                      t*FtB*ooI5 b daryilm r*o rv*r bucn
                      M
                                  to nryport as  r siqgle psrcot rmd orhcr               #ffi..
                                                                               eignism *pc"r*             ildtfi                      "u
                                                                                             -e.e
                                                                         xirh qgbral p.hy ;d t&o c,s dllpd6 h*
                      bffirsc *c *'o dryy: Ttmfq!, k      Eill oor bc ;u"; ,*h
                                                                               -), s*r-;dfi*--
                      idti*l bt'ef bcc@soof &e lm hombis ap+i@s **l so*eSrnOnl"urrredd;;
                      loiag !E{-rid b r-sk A          M @t{m sq$d xeoe fu                            #-*ns p.n*      ilffi
                      btok&, md fu trslr qrs a qmdc ts gA a rsFsed

                              23,      That doce m,FGsGot sc mrch acteucagc rc it may sccm a* Fomrhu
                     trrimfo*@ tu             hf$ tr** i* qk cw d hts &e *i *r**tluU
                             1*. t{sslosBr' he xill}n& }rb .*,Ii&pwfmoa &y ews dd fu&teds b€e of
                     m
                     of I*w. H:
                                 lf ryv ry hrry'ws hr mltr ls ywa. h,n *na o; &ryry rry*erarr h && *ry
                             {Oac ie r lew pf.s*+r {&sm fo"r*'}tr Urm ,** Uryr ItrS" ffid &c rtLx
                                                                                                  h m"
                     l$*s{stu      ir mlyaroBbillcr        qc0f r}, mlr w*lr*rr fu nq&t*v, &qb
                     holrm    him dam Se6mbcr 1969.  ',irh

                              ?&       Ikra6*m fiosr,r€de e# tp!&                a     e        M xffi
                                                                                             *f**y     mlg   is beoauro
                     g**f-lry_I*            drdcd o*pcnss n-.hirs to &b ri,n* tucroahsrr auqgtiee
                     on to Rnith er lritf, al sfW'@&T,,4pril2I,           i* wlem lc ol&cre e *e, frlrc&r
                     e* of ${30 * ad' es b w {qil rh&ut}&$effi        txe xifc'* {G6& &er&rm& isea
                     hk sacillt6.h,@ ryffid 6it bc              to &stp cffi*os
                     wnt-todvitod & p*re # @try,nG#y *ftoe* ue s tu "*66ft**;ffij1efo
                                                                      soeur*ry    faru& tr.,rAdilil
                     rtmilL In Bfn,Ihis Sf"€s hater mc uimt to r*;-O                   tt   Urict.




                     3f@            *fp6lh$ s$ffi foe dm rh{l &ir hxcrabfc m* gn* hi* .rx{t }trf                          ?.   tolg   e
                     flnlifi kitklbridh        &c soryc m*rcu, whcreinm               ftutkcxuork *inlpsva


                 _Iy*YsP*dryd

                 N*{fe
                    {fnnromr



                                                                 rt-fq
SUBMITTED - 2283486 - Scotl Foster - 912l12018 12:15 PM
                   Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 116 of 126 PageID #:116




                       Spofit,&er
                       wlrm*&q
                       elqrc{0f0CI
                       3${&ry
                       W




                                                             fr*{o
suBMlrrEo   -   72se4tr - s*t i_9!H":9P.1/20:!8   l&#e."*=
                     Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 117 of 126 PageID #:117
                                                                             --J23950--
                                                                                                                               xi,.:.:
                                                                                                                               f:-3''.?
                                                                                                                               i' 1.:i
                                                                                                                                   :.




                tS.a&rfbjlsffi
                 edtuoheid                            PROOF AFSERVICE &
                                                                        AFril}A1'ITOF
                 *waUa&&ar                                      fi,tlut{a   {APFTAL}
                 ,e*{E Sr.!r :
                 Slhtrlcgcca                ..
                                                 PffiAr ar sEftlrrcE rg
                ,hqfd.f;ffied                                               THe r6ffi383
                ASWqLreq.
                                                 ,.   lss flfidkr3
                h,;,fItrfo&.ffir*f
                k*oeux*lrrrr                     ?. alr
                @f t*&sr&
                &-
                                                 x.nf
                lrltrlhrlldsFr
               e*a&gA.
               llsoa&6&t!!ndr                    {"   T.rr
               e&
               lni. fll furfto riwyou
               {Efrrd*rgSr
                                                      ll*xe
                                                                                                                             trrx**$
               dsqffirf os}!{tlrq
               M*-.,..**-*.-
               Ia   t r{l isri.re &tl
               imaudot&rwsf
               lh. sgrty ot hWye        o
               u&oa}ormHdlof
              6cdoe[r66d                              8x             *** hau d.fyGry
                                                              XtLl Regrutr,
              &*S.tffi&,So!ff                                                 firlFChsc irail,
              km1clrr*r{iat*.                                                                    @dU,tnbhsU.E lff#*ifipodggepq$*

              P*&^ 1600:
                                                                               ryr{$
                                                                            n /i
          -:tr,"i.::.-_:        :.:;                                    fi'b /
SUBMITTED - 2289486 - Scott Foster - 912112018 12:15 PM
                      Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 118 of 126 PageID #:118
                                                         123950




                                                                     -'Y

                                                                       tr

                                                                       fi
                   trtu*Eerl'iB2                                                                                                                                  ,1'
                   @sfhrgr*e
                   $&y8ffid
                   rb&ms*,SIt6a
                                                                       il*arruaq@
                   x{A&s
                   lffiffii*r
                   d6!*elor.                      il    I   fma    ffid ffihcdpwic u k*ryrrs srfp &M            edene,Ssnec i-etkr&


                                :li{X*            ArflD*VrT 8r ilAIUla€ ?s
                  rilacitrb.l#&l*r4f
                                                                                   ?HE   Souar
                   l&,f&a*trifpre                 *rH       kl s**{o&i 6€ sfgy  r{ pil :rr frfirg fia ds*nrrd
                  *$ry&edsrsds
                                                            prty
                                                                                                                uatrr ilr*   rurr *h{r   !ry u"&   &,   af
                  rvi&r&tswnd$l&y                 thttrt           sommorc&d   carrlef

              :   ;r i : u;''!ii-   .E:'ii'1
              i{n$.*tilhturreot
              rrl8tttl&&wqt*z                    5. l,rtud dls
                edlqto{x{mxl
               da*lFS* &r*Lbt&


                  pti"A       {!81                                                   Pr{pZoaa
                                                                                                                                                    frrf&

                                                                               i; -6tu
                                                                                                                                                         "":
                                                                                                                                                             ,'         't
                   ? l+*-,h'                   ,ri.r:       f                                          ;                                                                :l


SUBMITTED - 2289486 - Scott Foster -912112018 12:15 PM
                 Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 119 of 126 PageID #:119
                                                   1239_5'




                                       7.


                                       g,    grfi
                                            ..-,
                                               .lJ



                                               .n

                                       s. ?q
                                            gktc*tp




               {k&!*gf
               Ct**oo*tai3:
               ndq.sr"rE;Gg
               illrliqFan6thk
               &u&ryorlryt
               bc*hr bprduy.      a
               .'tt3keiJ'.   '.
               *.turr@ib&
               tu&   jps*'s
               x.{lu*rw,
              &*rre+cryt*                                                        q[ ffir
              {hsdfid&G*.rod
              *Qema*e.                                                             3/l-    ffi-   Q?od




             PS&A'&J
                                                                fisea ds
                                                                                                         fUlg :.    ;
                                                               /t        /4
                                                          tl"b5
                                                         -*,        :. *'a-/,.
                                                                                                            ,: ,:


SUBMITTED - 2289486 - Scott Foster - 9l21nA1A 12:15 PM
Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 120 of 126 PageID #:120




                              Exhibit 2
Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 121 of 126 PageID #:121




                         SUPREME COURT OF ILLINOIS
                                     SUPREME COURT BUILDING

                                  s PR,   Goi   ff;: i'to, ll3,t'3#&   -',,,,
                                                (217) 782-2035

                                                                                FIRST DISTRICT OFFICE
                                                                                160 North LaSalle Street, 20th Floor
                                                                                Chicago, lL 60601-3103
                                                                                (312) 793-1332
                                                                                TDD: (312)793618s


                                                                                   November 28,2018

              ln   re:   PHH Mortgage Corporation, respondent, v. Scott R. Foster,
                         petitioner. Leave to appeal, Appellate Court, First District.
                         123950


The Supreme Court today DENIED the Petition for Leave to Appeal in the above
entitled cause.

The mandate of this court will issue to the Appellate court on 011021201g.


Neville, J., took no part.


                                            Very truly yours,



                             C^U:r,,*                        C^sA,?<
                                   Clerk of the Supreme Court
Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 122 of 126 PageID #:122




                               F,xhibit     3
    Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 123 of 126 PageID #:123




                               UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                        EASTERN DIVISON



In re Scott R Foster                                    )

PlaintifflPetitioner                                    )      Case Number

V                                                       )

Illinois Appellate Court First District   Second        )
Division Justices Mary     Anne                         )
Mason, Aurelia Pucinski, Michael B      Hyman           )



                                               Affidavit


I Scott R Foster on oath affirm that:

1):     Currently there are extraordinary circumstances, which revolve     uro*   the very hell hole

of a life that both I and my 15 year old daughter live daily as the direct result of my having had

the integrity to fight what was clearly an illegal foreclosure on what was perhaps the nicest single

floor condo in all of Rogers Park that was on perhaps the nicest cul de sac street in Rogers Park

and was truly a mere 200 feet from the edge of Lake Michigan wherein I had approximately

$150,000 in equity given the value of my property and the amount on my mortgage.


2):     Between working as an independent contractor for Uber and working on legal issues, |
                                                                                                       ?

have not had a day     off since February 2018 a full eighteen months ago. Moreover, I have not had

a single day of vacation since   just after my late wife first got cancer in2007. (She passed on

April 15,2011)
   Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 124 of 126 PageID #:124




3):    I continually struggle with health   issues that often arise at my age (68), which result from

lack of exercise, the deep physical burden of driving (counting off line driving time that results

from getting back into prime pick up areas) a full sixty hours a week, (which is the federal

maximum for truck drivers). ln particular I rent a Toyota Prius, which is not only small and leads

to me be cramped in the car but has poor shock absorbers. So for sixty hours a week, my body is

constantly being jarred by various potholes with the exception of driving on the local Interstates

and the north parts of Western Avenue and Ashland Avenue in Chicago as        well   as   Michigan

Avenue and some suburbs, most notably Evanston and Mount Prospect.


4):    In addition I am the single father of a fifteen year old child who is home schooled who is

a true genius and   who is currently taking classes online from Arizona State University, which

tuition is paid for by Uber, which makes this payment because I am easily in the highest category

(Diamond) of Uber Drivers, and I have driven well over the required 3000 trips. Most

significantly, I have not even taken an hour of my time in the past three years to do something

for myself in as little as an hour with the exception of getting a haircut and of course walking.


5): To give this court an idea of our struggles, please consider the following parts of mylour life:

Only five months ago did I have the money to buy eye glasses to drive despite the fact that my

vision is20140. At about the same time I bought a small refrigerator for out motel room, which

allows us to eat healthier foods including the Whole Foods organics that my child grew up on.

When we were at the peak of our homelessness, we had one small single leather suitcase that we

used. Now   primarily through the "Share Shop" at Fourth Presbyterian Church, my daughter and I

both have four sets of clothes. The only items we have bought are underwear and socks. I also

have always made sure that my daughter's health needs are addressed including immunizations.
   Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 125 of 126 PageID #:125




6):     Moreover, there are currently four other active law suits that I have filed that pertain to

this illegal foreclosure with a fifth on the way, (although by that time one of the four active

lawsuits will most likely be resolved.). Indeed. ln the past three months I have filed t'wo law

suits in the Circuit Court of Cook County where I paid both my           filing fees, and I needed to pay

for sheriffs service for a total of $2000. Both of these law suits were up against statute           of

limitation issues so the time and money for these cases superseded this matter. Both of these law

suits resulted directly from the core issue of the illegal foreclosure.


7):     The court is further advised that about a year ago, I was working on a project for a real

estate attorney wherein   I was responsible for getting the lawyer more business through internet

solicitations, As a result, I set aside my driving for Uber by the beginning of May, and I soon

began to exercise to the extent that by September I was walking ten miles a day, which is exactly

what I needed to do in order to stave off becoming diabetic. And I lost 25 pounds. But in

September of last year, my circumstances again changed, and I began to drive for Uber again.

And once again,I feel the same feeling of fatigue and an onset of the same symptoms that I

experienced before. But I am very close to collecting a $25,000 insurance claim, and I am also

very close to signing a lease for an apartment in Evanston for a two bedroom for $1400 a month,

wherein I will not be required to put down a deposit or provide a credit check as the landlord is

an old real estate client of   mine. So once again,I feel   as   if I will   be "dodging a bullet"
  Case: 1:19-cv-05321 Document #: 1 Filed: 08/07/19 Page 126 of 126 PageID #:126




8):     The net result of this is that I simply have not had either the time or the money to file this

writ of mandamus until this very day.




Further affrant sayeth not.




Scott R Foster




         tl-\u-&9.

My commission expires                                    Subscribed and sworn to before me


                                                 at Chicago, CountY of




                                                                           AIOHMUIEO SABIR
                                                                                           JUNAGADHWALA
                                                                                      Official Seal
                                                                                     public -
                                                                          ..  lotary          State of iltinois
                                                                          wry tommission Expires
                                                                                                   Nov 16, ZOZ}
